Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 1 of 168 PageID #: 1239



                      UNITED STATE DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND


STEPHEN DEL SESTO, AS RECEIVER AND :
ADMINISTRATOR OF THE ST. JOSEPH    :
HEALTH SERVICES OF RHODE ISLAND    :
RETIREMENT PLAN; GAIL J. MAJOR;    :
NANCY ZOMPA; RALPH BRYDEN;         :
DOROTHY WILLNER; CAROLL SHORT;     :
DONNA BOUTELLE; and EUGENIA        :
LEVESQUE,                          :
                                   :
           Plaintiffs              :
           v.                      : C.A. NO.:1:18-CV-00328-WES-LDA
                                   :
PROSPECT CHARTERCARE, LLC;         :
CHARTERCARE COMMUNITY BOARD; ST. :             Jury Trial Demanded
JOSEPH HEALTH SERVICES OF RHODE    :
ISLAND; PROSPECT CHARTERCARE       :
SJHSRI, LLC; PROSPECT CHARTERCARE :            Class Action
RWMC, LLC; PROSPECT EAST HOLDINGS, :
INC.; PROSPECT MEDICAL HOLDINGS,   :
INC.; ROGER WILLIAMS HOSPITAL;     :
CHARTERCARE FOUNDATION; THE RHODE :
ISLAND COMMUNITY FOUNDATION;       :
ROMAN CATHOLIC BISHOP OF           :
PROVIDENCE; DIOCESAN               :
ADMINISTRATION CORPORATION;        :
DIOCESAN SERVICE CORPORATION; and :
THE ANGELL PENSION GROUP, INC.,    :
                                   :
           Defendants.             :


                        FIRST AMENDED COMPLAINT
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 2 of 168 PageID #: 1240



                                                     TABLE OF CONTENTS

Plaintiffs ........................................................................................................................................ 1
Defendants.................................................................................................................................... 2
Jurisdiction and Venue .................................................................................................................. 7
Class Action Allegations ............................................................................................................... 9
       A.     Numerosity ..................................................................................................................... 9
       B.     Commonality ................................................................................................................... 9
       C. Typicality ....................................................................................................................... 11
       D. Adequacy ...................................................................................................................... 12
       E.     Rule 23(b)(1) Requirements ......................................................................................... 12
       F.     Rule 23(b)(2) Requirements ......................................................................................... 13
       G. Rule 23(b)(3) Requirements ......................................................................................... 13
Related Proceedings................................................................................................................... 14
Overview ..................................................................................................................................... 15
Facts ........................................................................................................................................... 18
       A.     Concerning That the Plan is Subject to ERISA ............................................................ 18
              1.     Exemption for Church Plans ................................................................................. 18
              2.     The Plan Did Not Satisfy the “Principal-Purpose” Requirement............................ 22
              3.     SJHSRI Was Not a Church Plan Because It Was Not “Controlled by or
                     Associated with a Church or a Convention or Association of Churches” .............. 25
              4.     SJHSRI Was Not a Tax Exempt Organization at Least as of the 2014
                     Asset Sale ............................................................................................................. 27
              5.     Fraudulent Inclusion of SJHSRI in the Catholic Directory ..................................... 31
       B.     SJHSRI’s Obligations Under the Plan .......................................................................... 55
       C. Defendants Knew the Plan Was Underfunded ............................................................. 62
       D. Misrepresentations to Plan Participants ....................................................................... 68
       E.     Fraudulent Misrepresentations and Omissions to State Regulators............................. 92
       F.     Misleading the State Court in Connection with Cy Pres Proceedings ........................ 116
       G. Facts Concerning Successor Liability ......................................................................... 123
       H. Further Stripping of SJHSRI’s Assets Through the Asset Purchase on or about
          June 20, 2014 ............................................................................................................. 131
Causes of Action ....................................................................................................................... 136
       COUNT I (ERISA, Minimum Funding) ............................................................................... 136
       COUNT II (ERISA, Breach of Fiduciary Duty) ................................................................... 139
       COUNT III (ERISA, Aiding and Abetting Breaches of Fiduciary Duty) .............................. 142
       COUNT IV (ERISA, Declaratory Relief) ............................................................................. 144
                                                                               i
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 3 of 168 PageID #: 1241



      COUNT V (Fraudulent Transfer, § 6-16-4(a)(1)) ............................................................... 144
      COUNT VI (Fraudulent Transfer, §§ 6-16-4(a)(2) and/or 6-16-5(a)) ................................. 146
      COUNT VII (Fraud through Intentional Misrepresentations and Omissions) ..................... 149
      COUNT VIII (Fraudulent Scheme) ..................................................................................... 150
      COUNT IX (Conspiracy) .................................................................................................... 150
      COUNT X (Actuarial Malpractice) ...................................................................................... 151
      COUNT XI (Breach of Contract) ........................................................................................ 152
      COUNT XII (Alter Ego) ...................................................................................................... 153
      COUNT XIII (De Facto Merger) ......................................................................................... 154
      COUNT XIV (Joint Venture)............................................................................................... 155
      COUNT XV (Successor Liability) ....................................................................................... 156
      COUNT XVI (Civil Liability Under R.I. Gen. Laws § 9-1-2 for Violations of the Rhode
         Island Hospital Conversions Act) ............................................................................... 157
      COUNT XVII (Civil Liability under R.I. Gen. Laws § 9-1-2 for Violations of 26 U.S.C.
         § 7206(2)) ................................................................................................................... 157
      COUNT XVIII (Civil Liability under R.I. Gen. Laws § 9-1-2 for Violations of R.I. Gen.
         Laws § 11-18-1) ......................................................................................................... 158
      COUNT XIX (Civil Liability under R.I. Gen. Laws § 9-1-2 for Violations of R.I. Gen.
         Laws § 11-41-4) ......................................................................................................... 159
      COUNT XX (Liquidation pursuant to R.I. Gen. Laws §§ 7-6-60 & -61).............................. 160
      COUNT XXI (Rhode Island Law, Breach of Fiduciary Duty).............................................. 161
      COUNT XXII (Rhode Island Law, Aiding and Abetting Breaches of Fiduciary Duty) ......... 161
      COUNT XXIII (Declaratory Judgment, Liability and Turn Over of Funds, State Law
         Claims) ....................................................................................................................... 162
JURY DEMAND ........................................................................................................................ 163




                                                                          ii
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 4 of 168 PageID #: 1242




                                         PLAINTIFFS

       1.       The St. Joseph Health Services of Rhode Island Retirement Plan (the

“Plan”) is a defined benefit retirement plan based in Rhode Island with over 2,700

participants.

       2.       Plaintiff Stephen Del Sesto is a resident of East Providence, Rhode Island.

He brings this action on behalf of the Plan and all of the Plan participants, in his

capacity as Receiver for and Administrator of the Plan. He was appointed by the Rhode

Island Superior Court in the case captioned St. Joseph Health Services of Rhode

Island, Inc. v. St. Josephs Health Services of Rhode Island Retirement Plan, as

amended, PC-2017-3856 (the “Receivership Proceeding”).

       3.       Plaintiff Gail J. Major resides in Cranston, Rhode Island and is a

participant in the Plan. She brings this action in her individual capacity and on behalf of

all other Plan participants.

       4.       Plaintiff Nancy Zompa resides in Cranston, Rhode Island and is a

participant in the Plan. She brings this action in her individual capacity and on behalf of

all other Plan participants.

       5.       Plaintiff Ralph Bryden resides in North Scituate, Rhode Island and is a

participant in the Plan. He brings this action in his individual capacity and on behalf of

all other Plan participants.

       6.       Plaintiff Dorothy Willner resides in Cranston, Rhode Island and is a

participant in the Plan. She brings this action in her individual capacity and on behalf of

all other Plan participants.




                                                  1
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 5 of 168 PageID #: 1243



        7.      Plaintiff Caroll Short resides in Smithfield, Rhode Island and is a

participant in the Plan. She brings this action in her individual capacity and on behalf of

all other Plan participants.

        8.      Plaintiff Donna Boutelle resides in Johnston, Rhode Island and is a

participant in the Plan. She brings this action in her individual capacity and on behalf of

all other Plan participants.

        9.      Plaintiff Eugenia Levesque resides in West Greenwich, Rhode Island and

is a participant in the Plan. She brings this action in her individual capacity and on

behalf of all other Plan participants.

        10.     The Plaintiffs who bring this action both in their individual capacity and on

behalf of all other Plan participants are referred to collectively as the “Proposed Class

Representatives.”


                                             DEFENDANTS

        11.     Defendant PROSPECT CHARTERCARE, LLC (“Prospect Chartercare”) is

a limited liability company organized and existing under the laws of the State of Rhode

Island, with its principal office in Los Angeles, California. Directly, and through its 100%

owned subsidiaries PROSPECT CHARTERCARE SJHSRI, LLC1 and PROSPECT

CHARTERCARE RWMC, LLC,2 Prospect Chartercare owns and operates health care



1
 Not to be confused with St. Joseph Health Services of Rhode Island which until the 2014 Asset Sale
owned and operated Fatima Hospital. St. Joseph Health Services of Rhode Island is controlled by the
nonprofit corporation CharterCARE Community Board, not the for-profit Prospect Chartercare.
2
 Not to be confused with the corporation Roger Williams Hospital that owned and operated Roger
Williams Hospital prior to the 2014 Asset Sale, which is owned or controlled by CharterCARE Community
Board, not Prospect Chartercare. Flow charts setting forth the relationships of certain Defendants and
other entities, before the 2014 Asset Sale and as a result of the 2014 Asset Sale, are attached hereto at
Tab 1.

                                                        2
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 6 of 168 PageID #: 1244



facilities in Rhode Island, including but not limited to two hospitals, Roger Williams

Hospital and Our Lady of Fatima Hospital (“Fatima Hospital”), having acquired them in

connection with an asset sale that closed on June 20, 2014 (the “2014 Asset Sale”).

Prospect Chartercare currently has two members.

       12.    One member of Prospect Chartercare, holding a 15% ownership interest,

is Defendant CharterCARE Community Board (“CCCB”), an entity organized and

existing under the laws of the State of Rhode Island as a non-profit corporation, with its

principal office in Providence, Rhode Island. Prior to the 2014 Asset Sale, CCCB was

known as CharterCARE Health Partners, or CCHP.

       13.    The other member of Prospect Chartercare, holding the remaining 85%

ownership interest, is Defendant Prospect East Holdings, Inc. (“Prospect East”), a for-

profit corporation organized and existing under the laws of the State of Delaware with a

principal office and place of business in Los Angeles, California. Prospect East is the

wholly owned subsidiary of Defendant Prospect Medical Holdings, Inc.

       14.    Defendant Prospect Medical Holdings, Inc. (“Prospect Medical Holdings”)

is a corporation organized and existing under the laws of the State of Delaware with a

principal office and place of business in Los Angeles, California. Prospect Medical

Holdings owns all of the shares of Prospect East.

       15.    Defendant St. Joseph Health Services of Rhode Island (“SJHSRI”) is an

entity organized and existing under the laws of the State of Rhode Island as a non-profit

corporation, with its principal office in Providence, Rhode Island.

       16.    Prior to the 2014 Asset Sale, SJHSRI owned Fatima Hospital. Since then,

SJHSRI no longer operates a hospital or otherwise provides health care. Instead,

SJHSRI’s business consists of defending lawsuits and workers’ compensation claims,

                                                 3
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 7 of 168 PageID #: 1245



collecting certain debts and receivables, paying or settling certain liabilities which were

excluded from the 2014 Asset Sale, and, until the Receiver was appointed,

administering the Plan.

        17.   Defendant Roger Williams Hospital (“RWH”) is an entity organized and

existing under the laws of the State of Rhode Island as a non-profit corporation, with its

principal office in Providence, Rhode Island. RWH is the survivor of a merger in 2010

with Roger Williams Medical Center, and has sometimes done business under that

name.

        18.   Prior to the 2014 Asset Sale, RWH owned the hospital it operated under

the name of Roger Williams Hospital. Upon the sale, RWH ceased operating a hospital

or otherwise providing medical care, and existed only to provide funds to SJHSRI and

possibly other individuals and entities (but did not provide funds to the Plan), defend

lawsuits and workers’ compensation claims, collect certain debts and receivables, and

pay or settle certain liabilities which were excluded from the 2014 Asset Sale.

        19.   At all relevant times CCCB was the ostensible parent company of both

SJHSRI and RWH, although, as discussed below, the separate corporate statuses of

CCCB, SJHSRI, and RWH must be disregarded to prevent fraud.

        20.   Defendant PROSPECT CHARTERCARE SJHSRI, LLC (“Prospect

Chartercare St. Joseph”) is a limited liability company organized and existing under the

laws of the State of Rhode Island with its principal office in Los Angeles, California.

Prospect Chartercare St. Joseph has owned Fatima Hospital since the 2014 Asset Sale.

The sole member of Prospect Chartercare St. Joseph is Prospect Chartercare.

        21.   Defendant PROSPECT CHARTERCARE RWMC, LLC (“Prospect

Chartercare Roger Williams”) is a limited liability company organized and existing under

                                                 4
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 8 of 168 PageID #: 1246



the laws of the State of Rhode Island with its principal office in Los Angeles, California.

Prospect Chartercare Roger Williams has owned Roger Williams Hospital since the

2014 Asset Sale. The sole member of Prospect Chartercare Roger Williams is

Prospect Chartercare.

       22.    As used herein, “Old Fatima Hospital” refers to Fatima Hospital when it

was owned and operated by SJHSRI, and “New Fatima Hospital” refers to Fatima

Hospital since June 20, 2014 when it has been owned and operated by Prospect

Chartercare St. Joseph. “Old Roger Williams Hospital” refers to Roger Williams

Hospital when it was owned and operated by RWH, and “New Roger Williams Hospital”

refers to Roger Williams Hospital since June 20, 2014 when it has been owned and

operated by Prospect Chartercare Roger Williams.

       23.    SJHSRI, CCCB, RWH, Corporation Sole, Diocesan Administration,

Diocesan Service, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East have

contractually, publically, and repeatedly described the ownership and operation of New

Fatima Hospital and New Roger Williams Hospital as a joint venture between

Defendants Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East and

Defendant CCCB and they must be treated as joint venturers.

       24.    Defendant CharterCARE Foundation (“CC Foundation”) is an entity

organized and existing under the laws of the State of Rhode Island as a non-profit

corporation, with its principal office in North Providence, Rhode Island. It was formerly

named CharterCare Health Partners Foundation. Its sole member is CCCB.



                                                 5
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 9 of 168 PageID #: 1247



       25.    Defendant Rhode Island Community Foundation, d/b/a Rhode Island

Foundation (“RI Foundation”), is an entity organized and existing under the laws of the

State of Rhode Island as a non-profit corporation, with its principal office in Providence,

Rhode Island. RI Foundation holds and invests funds on behalf of CC Foundation to

which Plaintiffs claim to be entitled, and is named herein solely as a stakeholder of

property claimed by Plaintiffs, so that Plaintiffs may be accorded complete relief. When

Defendant RI Foundation is intended to be referred to herein it is always specifically

identified by name, and statements generally referencing “Defendants,” “all of the

Defendants,” or “all of the other Defendants,” do not refer to Defendant RI Foundation

unless Defendant RI Foundation is referred to by name.

       26.    The Roman Catholic Bishop of Providence (“Corporation Sole”) is a

corporation sole, created by an act of the Rhode Island General Assembly entitled An

Act to Create the Roman Catholic Bishop of Providence, and His Successors, a

Corporation Sole, with its principal office in Providence, Rhode Island. Since May 31,

2005, Bishop Thomas Tobin was the President and Chief Executive Officer of

Corporation Sole. He was acting within the scope of his employment by Defendant

Corporation Sole with respect to all of his actions and omissions alleged herein.

       27.    Diocesan Administration Corporation (“Diocesan Administration”) is an

entity organized and existing under the laws of the State of Rhode Island as a non-profit

corporation, with its principal office in Providence, Rhode Island. It aids in administering

the affairs of the Roman Catholic Diocese of Providence (“Diocese of Providence”) and

was instrumental in various matters alleged herein concerning the Diocese of

Providence. Since May 31, 2005, Bishop Tobin was the President and Chief Executive

Officer of Diocesan Administration. He was acting within the scope of his employment

                                                 6
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 10 of 168 PageID #: 1248



 by Defendant Diocesan Administration with respect to all of his actions and omissions

 alleged herein.

        28.    Diocesan Service Corporation (“Diocesan Service”) is an entity organized

 and existing under the laws of the State of Rhode Island as a non-profit corporation,

 with its principal office in Providence, Rhode Island. It aids in administering the affairs

 of and services provided by the Diocese of Providence and was instrumental in various

 matters alleged herein concerning the Diocese of Providence. Since May 31, 2005,

 Bishop Tobin was the President and Chief Executive Officer of Diocesan Service. He

 was acting within the scope of his employment by Defendant Diocesan Service with

 respect to all of his actions and omissions alleged herein.

        29.    The Angell Pension Group, Inc. (“Angell”) is a corporation organized and

 existing under the laws of Rhode Island with its principal office in East Providence,

 Rhode Island. Since 2005, Angell provided actuarial services in connection with the

 Plan, and, at least since 2011, Angell provided administrative services which included

 dealing directly with and advising Plan participants, initially on behalf of and as agents

 for SJHSRI and CCCB, and later on behalf of and as agents for SJHSRI, CCCB,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East.


                                  JURISDICTION AND VENUE

        30.    Plaintiffs brings this Complaint under 28 U.S.C. § 1331 and 29 U.S.C.

 § 1132(a) and (e)(1), as some of the claims asserted herein are founded on violations of

 Sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), 502(a)(3) & 503 of the Employee

 Retirement Income Security Act of 1974, as amended (“ERISA”), and on federal

 common law such as estoppel in favor of participants and beneficiaries to enforce
                                               7
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 11 of 168 PageID #: 1249



 benefits promises, even where those promises may not be included in a written plan.

 Although SJHSRI operated the Plan as if it qualified for exemption from ERISA as a

 “church plan,” Plaintiffs base their ERISA claims on factual allegations that prove that

 the requirements for the exemption upon which SJHSRI relied were not met, on many

 different levels and at various different times. Accordingly, the Plan and various entities

 involved with the Plan became and continue to be subject to ERISA.

           31.   In addition, Plaintiffs assert various state law claims that arise out a

 common nucleus of operative facts as the claims based on ERISA, over which the Court

 has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a). Some of those state law

 claims are within the concurrent jurisdiction of the federal courts and the state courts

 and, therefore, are not preempted under ERISA.

           32.   Plaintiffs assert other state law claims that may be pre-empted if the Court

 determines that the Plan was covered by ERISA at the times those claims arose. Since

 the issue of whether the Plan was covered by ERISA will be disputed, Plaintiffs plead

 those claims in the alternative. The Court also has supplemental jurisdiction over those

 alternative state law claims pursuant to 28 U.S.C. § 1367(a), even if it is ultimately

 determined that the Plan was not governed by ERISA.

           33.   Venue in the District of Rhode Island is proper under 28 U.S.C. § 1391, in

 that a substantial part of the events or omissions giving rise to the claim occurred, and a

 substantial part of property that is the subject of the action is situated, in Rhode Island.

 Venue in the District of Rhode Island is also proper under 29 U.S.C. § 1132, in that the

 Plan is administered and certain breaches concerning the Plan took place in Rhode

 Island.



                                                    8
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 12 of 168 PageID #: 1250



        34.    All of the Defendants have sufficient minimum contacts with and are

 subject to the personal jurisdiction of the Court.


                                 CLASS ACTION ALLEGATIONS

        35.    The Proposed Class Representatives bring this action as a class action

 pursuant to Fed. R. Civ. P. 23 on behalf of themselves and the following class of

 persons similarly situated: All participants or beneficiaries of the Plan (the “Class”). The

 Receiver joins in the application of the Proposed Class Representatives that they be

 appointed class representatives, and that the Court certify this action as a class action

 pursuant to Fed. R. Civ. P. 23.

        36.    Excluded from the Class are any high-level executives at SJHSRI or at the

 other Defendants, or any employees who have responsibility or involvement in the

 administration of the Plan, or who are subsequently determined to be fiduciaries of the

 Plan, or who knowingly participated in any of the wrongful acts described herein.


 A.     NUMEROSITY

        37.    The exact number of Class members is unknown to the Proposed Class

 Representatives at this time, but may be readily determined from records maintained by

 Defendants in conjunction with records obtained by the Receiver. The number of Plan

 beneficiaries is estimated to exceed 2,700. Upon information and belief, many, if not all,

 of those persons are likely members of the Class, and thus the Class is so numerous

 that joinder of all members is impracticable.


 B.     COMMONALITY

        38.    The issues regarding liability in this case present common issues of law

 and fact, with answers that are common to all members of the Class, including but not
                                                  9
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 13 of 168 PageID #: 1251



 limited to (1) whether and/or when the Plan became subject to ERISA, and if so,

 whether violations of ERISA have occurred; (2) the determination of Defendant

 SJHSRI’s obligations and the Plan participants’ rights under the Plan, and whether

 those obligations were breached and those rights violated; (3) the determination of

 whether all of the Defendants committed fraud; (4) the determination of whether all of

 the Defendants engaged in a civil conspiracy; (5) the determination of whether all of the

 Defendants aided and abetted fraud; (6) whether the transfers of assets in connection

 with the 2014 Asset Sale and/or 2015 Cy Pres Proceeding constitute fraudulent

 transfers; (7) whether Defendants violated the Hospital Conversions Act in connection

 with obtaining regulatory approval of the 2014 Asset Sale; (8) whether Corporation Sole,

 Diocesan Administration, and Diocesan Service aided and abetted the filing of a false

 tax return in connection with their agreement to continue to list SJHSRI in the Catholic

 Directory after the 2014 Asset Sale; (9) whether Defendants owe or owed fiduciary

 duties to participants of the Plan, either under ERISA or state law; and (10) issues of

 successor liability.

        39.    The issues regarding the relief are also common to the members of the

 Class as the relief will include, but are not limited to (1) equitable relief ordering

 Defendants to fund the Plan, for the benefit of all Plan beneficiaries; (2) a judgment

 avoiding the transfers in connection with the 2014 Asset Sale and 2015 Cy Pres

 Proceeding; (3) a declaration that the Plan is subject to ERISA; and (4) awarding to

 Plaintiffs’ counsel attorneys’ fees and expenses as provided by the common fund

 doctrine, 29 U.S.C. § 1132(g), and/or other applicable doctrine.




                                                   10
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 14 of 168 PageID #: 1252



 C.     TYPICALITY

        40.    The Proposed Class Representatives’ claims are typical of the claims of

 the other members of the Class, because their claims arise from the same events,

 practices and/or courses of conduct, including, but not limited to, Defendants’ treatment

 of the Plan as exempt from ERISA, Defendants’ transfers of assets in connection with

 the 2014 Asset Sale and/or 2015 Cy Pres Proceeding, Defendants’ misrepresentations

 to Plan beneficiaries, Defendants’ misrepresentations to regulators in connection with

 the approval of the 2014 Asset Sale, and Defendants’ fraudulent schemes to defraud

 Plaintiffs. The Proposed Class Representatives’ claims are also typical, because all

 Class members are similarly affected by Defendants’ wrongful conduct.

        41.    The Proposed Class Representatives’ claims are also typical of the claims

 of the other members of the Class because, to the extent the Proposed Class

 Representatives seek equitable or declaratory relief, it will affect all Class members

 equally. Specifically, the equitable relief sought includes but is not limited to requiring

 Defendants to make the Plan whole for all contributions that should have been made

 pursuant to ERISA funding standards, reformation of the Plan to correspond to

 Defendants’ representations and promises in connection therewith, and for interest and

 investment income on such contributions. The declaratory relief sought will address

 Defendants’ obligations to all Plan participants.

        42.    Defendants do not have any defenses unique to the Proposed Class

 Representatives’ claims that would make the Proposed Class Representatives’ claims

 atypical of the remainder of the Class.




                                                  11
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 15 of 168 PageID #: 1253



 D.     ADEQUACY

        43.    The Proposed Class Representatives will fairly and adequately represent

 and protect the interests of all members of the Class.

        44.    The Proposed Class Representatives do not have any interests

 antagonistic to or in conflict with the interests of the Class.

        45.    Defendants have no unique defenses against the Proposed Class

 Representatives that would interfere with Plaintiffs’ representation of the Class.

        46.    The Proposed Class Representatives have engaged counsel (a) with

 extensive experience in complex litigation, (b) who have already devoted hundreds of

 hours and secured and reviewed approximately one million pages of documents in

 investigating those claims, and (c) with the approval of the Rhode Island Superior Court,

 represent the Receiver whose interests are identical to the interests of the Proposed

 Class Representatives.


 E.     RULE 23(B)(1) REQUIREMENTS

        47.    The requirements of Rule 23(b)(1)(A) are satisfied, because prosecution

 of separate actions by the members of the Class would create a risk of establishing

 incompatible standards of conduct for Defendants.

        48.    The requirements of Rule 23(b)(1)(B) are satisfied, because adjudications

 of these claims by individual members of the Class would, as a practical matter, be

 dispositive of the interests of the other members not parties to the actions, or

 substantially impair or impede the ability of other members of the Class to protect their

 interests.




                                                   12
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 16 of 168 PageID #: 1254



 F.     RULE 23(B)(2) REQUIREMENTS

        49.    Class action status is also warranted under Rule 23(b)(2), because

 Defendants have acted or refused to act on grounds generally applicable to the Class,

 thereby making appropriate final injunctive, declaratory, or other appropriate equitable

 relief with respect to the Class as a whole.


 G.     RULE 23(B)(3) REQUIREMENTS

        50.    If the Class is not certified under Rule 23(b)(1) or (b)(2), then certification

 under (b)(3) is appropriate, because questions of law or fact common to members of the

 Class predominate over any questions affecting only individual members. The common

 issues of law or fact that predominate over any questions affecting only individual

 members include, but are not limited to: (1) whether and/or when the Plan became

 subject to ERISA, and if so, whether violations of ERISA have occurred; (2) the

 determination of Defendant SJHSRI’s obligations and the Plan participants’ rights under

 the Plan, and whether those obligations were breached and those rights violated; (3) the

 determination of whether all of the Defendants committed fraud; (4) the determination of

 whether all of the Defendants engaged in a civil conspiracy; (5) the determination of

 whether all of the Defendants aided and abetted fraud; (6) whether the transfers of

 assets in connection with the 2014 Asset Sale and/or 2015 Cy Pres Proceeding

 constitute fraudulent transfers; (7) whether Defendants violated the Hospital

 Conversions Act in connection with obtaining regulatory approval of the 2014 Asset

 Sale; (8) whether Corporation Sole, Diocesan Administration, and Diocesan Service

 aided and abetted the filing of a false tax return in connection with their agreement to

 continue to list SJHSRI in the Catholic Directory after the 2014 Asset Sale; (9) whether


                                                  13
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 17 of 168 PageID #: 1255



 Defendants owe or owed fiduciary duties to participants of the Plan, either under ERISA

 or state law; and (10) issues of successor liability.

        51.    A class action is superior to the other available methods for the fair and

 efficient adjudication of this controversy, because:

        A.     Individual Class members do not have an interest in controlling the

 prosecution of these claims in individual actions rather than a class action, because the

 equitable and declaratory relief sought by any Class member will either inure to the

 benefit of the Plan or affect each class member equally;

        B.     Individual members also do not have any interest in controlling the

 prosecution of these claims because the monetary relief that they could seek in any

 individual action is identical to the relief that is being sought on their behalf herein;

        C.     This litigation is properly concentrated in this forum, where most or all

 Defendants are headquartered and/or located, where Plaintiffs are located or live, and

 where the Receivership Proceeding concerning the Plan is already pending; and

        D.     There are no difficulties managing this case as a class action.

                                    RELATED PROCEEDINGS

        52.    Concurrently with the filing of the initial Complaint, Plaintiffs filed a parallel

 proceeding in the Rhode Island Superior Court (the “State Action”), asserting the state

 law claims made herein, but solely for the purposes of protecting Plaintiffs from the

 possible expiration of any time limitations during the pendency of the proceeding in this

 Court, should the Court for any reason decline to exercise supplemental jurisdiction

 over those state law claims. That State Action has been stayed pending the resolution

 of the proceeding in this Court.



                                                   14
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 18 of 168 PageID #: 1256



        53.    Plaintiffs also sought and were granted leave to intervene in a case that is

 currently pending in the Rhode Island Superior Court entitled In re: CHARTERCARE

 HEALTH PARTNERS FOUNDATION, ROGER WILLIAMS HOSPITAL and ST.

 JOSEPH HEALTH SERVICES OF RHODE ISLAND, C.A. No. KM-2015-0035 (the

 “2015 Cy Pres Proceeding”), in which Plaintiffs ask the state court to order that

 Defendants CC Foundation and RI Foundation hold the approximately $8,200,000 (and

 any proceeds thereof) that was transferred from SJHSRI and RWH pursuant to the

 order of the court in that proceeding, so as to protect Plaintiff’s claims against those

 funds and preserve the status quo pending the determination of the merits of those

 claims in this Court or in the State Action, and to vacate the state court’s order entered

 April 20, 2015 pursuant to which these assets were transferred to CC Foundation and

 the RI Foundation.

                                           OVERVIEW

        54.    This case concerns a defined benefit retirement plan that is insolvent in

 the sense that its assets (excluding any recoveries on the claims asserted herein) are

 exceeded by its liabilities, with 2,729 participants, consisting of hospital nurses and

 other hospital workers who, after many years of dedicated service to their patients and

 SJHSRI, learned in August of 2017 that the Plan had not been adequately funded. The

 disclosure occurred when the Plan was placed into receivership by SJHSRI, with the

 request that the Rhode Island Superior Court approve a virtually immediate 40%

 across-the-board reduction in benefits.

        55.    The harm to the Plan participants’ pensions is the product of (at least) four

 separate but related factual scenarios and schemes:



                                                 15
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 19 of 168 PageID #: 1257



             a.   For nearly fifty years SJHSRI used the Plan as a marketing tool to
                  hire and retain employees, and promised employees and
                  prospective employees that SJHSRI made 100% of the necessary
                  contributions and that they had no investment risk, leading them to
                  mistakenly but justifiably conclude that SJHSRI was making the
                  necessary contributions and their pensions were safe;

             b.   For most of at least the past ten years, SJHSRI stopped making
                  necessary contributions with the result that the Plan was grossly
                  underfunded, but SJHSRI and Defendants Prospect Chartercare,
                  Prospect Chartercare St. Joseph, Prospect Chartercare Roger
                  Williams, Prospect Medical Holdings, Prospect East, Angell, CCCB,
                  RWH, Corporation Sole, Diocesan Service, and Diocesan
                  Administration, acting at various times, conspired to conceal it from
                  Plan participants through fraudulent misrepresentations and
                  material omissions regarding the Plan;

             c.   For many years SJHSRI and Defendants CCCB and RWH secretly
                  sought a means to terminate the Plan without exposing SJHSRI’s
                  substantial operating assets and charitable funds to lawsuits by
                  Plan participants for benefits, including in December of 2012 when
                  SJHSRI considered unilaterally terminating the Plan and paying
                  benefits only to employees who were already retired, which would
                  have deprived over 1,800 other Plan participants of any pension
                  whatsoever, but reconsidered because SJHSRI feared that the
                  excluded Plan participants would bring a successful class action
                  that would end up costing SJHSRI more than it would save by
                  terminating the Plan;

             d.   Beginning in 2011, SJHSRI and Defendants CCCB and RWH, later
                  joined by Defendants Prospect Chartercare, Prospect Chartercare
                  St. Joseph, Prospect Chartercare Roger Williams, Prospect
                  Medical Holdings, Prospect East, Angell, Corporation Sole,
                  Diocesan Service, and Diocesan Administration, put into operation
                  a scheme to transfer SJHSRI’s operating assets, cash, and most of
                  its expected future charitable income to entities controlled by
                  SJHSRI’s parent company, intending that such assets thereby
                  would be out of reach of a suit by the Plan participants, and then
                  terminate the Plan. This scheme had four key stages:

                  i.    First, in connection with the 2014 Asset Sale, SJHSRI and
                        related entities engaged in the fraudulent transfer of
                        SJHSRI’s operating assets to the control of a for-profit
                        limited liability company, leaving SJHSRI with the insolvent
                        pension plan and no operating assets, in return for SJHSRI’s
                        parent company getting a 15% stake in the for-profit
                        company that they thought would be safe from the claims of
                        Plan participants, and made fraudulent misstatements and
                                            16
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 20 of 168 PageID #: 1258



                             material omissions concerning the Plan to the state
                             regulatory agencies whose approval was required for the
                             transfer to go forward.

                      ii.    Next, to evade federal law imposing liability on control
                             groups and successors under ERISA, SJHSRI and
                             Defendants CCCB, RWH, Prospect Chartercare, Prospect
                             Chartercare St. Joseph, Prospect Chartercare Roger
                             Williams, Prospect Medical Holdings, and Prospect East
                             conspired with Corporation Sole, Diocesan Administration,
                             and Diocesan Service to falsely claim that the Plan
                             continued to qualify as a “church plan,” which if true would
                             have exempted it from ERISA. This claim violated federal
                             tax laws and ERISA.

                      iii.   Then, to secure cash which should have gone to bolster the
                             Plan, SJHSRI’s parent company over the last four years
                             stripped at least $8,200,000 in charitable assets from
                             SJHSRI and its other subsidiary, and either spent or put the
                             money in a foundation it controlled. This was accomplished
                             by misleading the Rhode Island Superior Court in 2015 into
                             approving these wrongful and fraudulent transfers under the
                             doctrine of cy pres.

                      iv.    Finally, having accomplished their goal of stripping SJHSRI
                             of virtually all value, SJHSRI and its affiliates sought to wash
                             their hands of the problem they created, and put the Plan
                             into receivership in August of 2017 and asked the state court
                             to reduce SJHSRI’s liabilities to Plan participants by 40% on
                             the grounds that SJHSRI had insufficient assets to fund the
                             Plan.

        56.    Defendants SJHSRI, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect

 East, Angell, CCCB, RWH, CC Foundation, Corporation Sole, Diocesan Service, and

 Diocesan Administration violated ERISA, committed fraud, breached their contractual

 obligations, violated their duty of good faith and fair dealing, and/or otherwise acted

 wrongfully. As a result, they must be required to compensate losses to the Plan and

 remedy such violations, including returning all assets improperly diverted from the Plan,

 and to otherwise fully fund the Plan.


                                                 17
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 21 of 168 PageID #: 1259



        57.    Defendants SJHSRI, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect

 East, CCCB, CC Foundation, and RWH also ran afoul of Rhode Island laws prohibiting

 fraudulent conveyances. The remedies for those violations include that Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, CC Foundation, and Prospect East must turn over to the

 Plan and its participants the entirety of the assets they acquired in the 2014 Asset Sale

 or the 2015 Cy Pres Proceeding, with no credit or offset for what they paid for those

 assets, or for the improvements that they may have made on the facilities. In other

 words, the Plaintiffs are entitled to judgment awarding them these assets, including but

 not limited to New Fatima Hospital and New Roger Williams Hospital, or ordering that

 these properties and other assets be sold and awarding Plaintiffs the proceeds from the

 sale up to the amount necessary to fully fund the Plan on a termination basis and

 ensure the pensions of all Plan participants.


                                           FACTS

 A.     CONCERNING THAT THE PLAN IS SUBJECT TO ERISA

               1.     Exemption for Church Plans

        58.    The vast majority of defined benefit pension plans are subject to and

 required to comply with ERISA.

        59.    The requirements under ERISA include the obligations to make the

 minimum contributions to the plan required by ERISA, to inform plan participants if the

 employer was not making those minimum contributions, and to pay premiums to the

 Pension Benefit Guaranty Corporation (“PBGC”) for insurance coverage to protect

 participants against insolvency of the plan.
                                                 18
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 22 of 168 PageID #: 1260



        60.    Moreover, entities which purchase the assets of an ERISA plan sponsor,

 and which continue to carry on essentially the same business at the same location and

 with the same employees, have liability for the plan under the doctrine of successor

 liability, which cannot be avoided by the parties’ express exclusion of the pension

 liability from the asset sale.

        61.    However, certain pension plans established and/or operated by churches

 or qualified church-controlled organizations are exempt from ERISA (hereinafter

 “Church Plan” or “Church Plans”), provided they comply with the terms of the

 exemption. So too most governmental plans are exempted from ERISA.

        62.    Although even Church Plans may elect to be covered under ERISA, at a

 meeting on December 5, 1984 of the Retirement Board for the predecessor to the Plan

 (the members present were Bishop Gelineau, Msg. Kenneth A. Angell, Paul Devlin,

 Paul Keating, and A. Edward Azevedo), the Retirement Board disregarded their

 fiduciary duties to the Plan and rejected a proposal to make that election, because the

 Board saw no benefit to SJHSRI in protecting employees and other Plan participants by

 making the election, and wished to avoid the annual premium to the PBGC, which at

 that time they believed was $15,000 per year.

        63.    At various times during the period from 1995 to the present, SJHSRI did

 not fund the Plan in accordance with the requirements of ERISA and the

 recommendations of the Plan’s actuaries, including but not limited to 2010, 2011, 2012,

 2013, 2014, 2015, and 2016, with the result that the Plan is grossly underfunded.

        64.    During the period from 1995 to the present, SJHSRI and the other entities

 and individuals administering the Plan and communicating with Plan participants at no

 time informed Plan participants that they claimed that the Plan was not subject to

                                                 19
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 23 of 168 PageID #: 1261



 ERISA, that the Plan was underfunded, or that the Plan was not being funded in

 accordance either with ERISA or the recommendations of SJHSRI’s actuaries, with the

 result that all Plan participants who were not aiding and abetting Defendants or

 otherwise participating in the conspiracy were taken completely by surprise when that

 was disclosed in connection with the filing of the Receivership Proceeding in August of

 2017.

         65.   As discussed below, there came a time when the Plan no longer qualified

 as a Church Plan, but SJHSRI, RWH, CCCB, Angell, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, Prospect East, Corporation Sole, Diocesan Administration, and Diocesan

 Service all fraudulently conspired to misrepresent that the Plan remained qualified as a

 Church Plan, in violation of federal tax laws and ERISA, as part of their scheme to avoid

 successor liability of Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East, and to

 shield New Fatima Hospital from liability for the Plan.

         66.   Thus, the determination of whether and when the Plan ceased to qualify

 as a Church Plan is essential to determining the rights of the parties herein.

         67.   The definition of “Church Plan” is set forth in 26 U.S.C. § 1002(33)(A)&(C)

 as follows:

               (A) The term “church plan” means a plan established and maintained (to
               the extent required in clause (ii) of subparagraph (B)) for its employees (or
               their beneficiaries) by a church or by a convention or association of
               churches which is exempt from tax under section 501 of Title 26.

                                              *        *    *

               (C) For purposes of this paragraph--

                                                  20
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 24 of 168 PageID #: 1262



                     (i) A plan established and maintained for its employees (or their
                     beneficiaries) by a church or by a convention or association of
                     churches includes a plan maintained by an organization, whether a
                     civil law corporation or otherwise, the principal purpose or function
                     of which is the administration or funding of a plan or program for the
                     provision of retirement benefits or welfare benefits, or both, for the
                     employees of a church or a convention or association of churches,
                     if such organization is controlled by or associated with a church or a
                     convention or association of churches.

                     (ii) The term employee of a church or a convention or association
                     of churches includes—

                            (I) a duly ordained, commissioned, or licensed minister of a
                            church in the exercise of his ministry, regardless of the
                            source of his compensation;

                            (II) an employee of an organization, whether a civil law
                            corporation or otherwise, which is exempt from tax under
                            section 501 of title 26 and which is controlled by or
                            associated with a church or a convention or association of
                            churches; and

                            (III) an individual described in clause (v).

                     (iii) A church or a convention or association of churches which is
                     exempt from tax under section 501 of title 26 shall be deemed the
                     employer of any individual included as an employee under clause
                     (ii).

                     (iv) An organization, whether a civil law corporation or otherwise,
                     is associated with a church or a convention or association of
                     churches if it shares common religious bonds and convictions with
                     that church or convention or association of churches.

       68.    As discussed below, the Plan did not qualify as a Church Plan for various

 reasons based on events that occurred at various times: (a) beginning in 2009;

 (b) continuing through the 2014 Asset Sale; and (c) culminating with the Plan being put

 into receivership in August of 2017.

       69.    More specifically,



                                                21
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 25 of 168 PageID #: 1263



               a.     at various times since 2009, the Plan did not qualify as a Church
                      Plan because the Plan was not maintained by a qualifying
                      “principal-purpose” organization;

               b.     at various times since 2009, and certainly by the 2014 Asset Sale
                      and the Plan being put into receivership in August of 2017, the Plan
                      did not qualify as a Church Plan because SJHSRI was no longer
                      “controlled by or associated with a church or a convention or
                      association of churches;” and

               c.     at various times since 2009, and certainly after the 2014 Asset Sale
                      and the Plan being put into receivership in August of 2017, the Plan
                      did not qualify as a Church Plan because SJHSRI was no longer
                      entitled to tax exempt status under the group exemption issued to
                      the United States Conference of Catholic Bishops, and, therefore,
                      was no longer properly included in the Catholic Directory because it
                      was no longer “operated, supervised or controlled by or in
                      connection with the Roman Catholic Church in the United States.”

               2.     The Plan Did Not Satisfy the “Principal-Purpose” Requirement

        70.    Under 29 U.S.C. § 1002 (33)(c)(i), a pension plan that includes employees

 of non-church entities cannot qualify as a Church Plan unless (a) the Plan was

 “maintained by an organization, the principal purpose of which is the administration or

 funding of a plan for the provision of retirement or welfare benefits or both…,” and (b)

 the principal-purpose organization is controlled by or associated with a church.

        71.    In addition, under 29 U.S.C. § 1002 (33)(c)(ii)(II), any non-church entity

 that employs plan participants must be “controlled by or associated with a church or a

 convention or association of churches” or the plan loses its status as a Church Plan.

        72.    The prototypical “principal-purpose” organization is a church benefits

 board that administers a plan whose participants include employees of non-church

 agencies controlled by or associated with the church.

        73.    The requirement that the plan must be maintained by a “principal-purpose”

 organization serves to ensure that the obligations of the organization responsible for


                                                 22
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 26 of 168 PageID #: 1264



 administering or funding the pension plan are to the plan, not to interests or

 responsibilities that are or may be adverse to the interests of the plan.

        74.    The separate requirement that the “principal-purpose” organization itself

 must be controlled by or associated with a church maintains the close connection

 between the organization administering or funding the plan and the church, upon which

 the special exemption from ERISA for Church Plans is based.

        75.    As of 2009, SJHSRI had taken over the administration of the SJHSRI

 Plan, and SJHSRI’s Finance Committee was administering the Plan and making its

 investment decisions. At the same time, SJHSRI’s Finance Committee was managing

 the operating hospitals’ finances and managing other non-Plan matters, demonstrating

 that the Finance Committee was not a principal-purpose organization.

        76.    In August 27, 2009, SJHSRI sent out notices to plan participants saying

 that SJHSRI had decided to freeze the Plan. These notices were signed by “Plan

 Administrator, St. Joseph Health Services of Rhode Island.” SJHSRI owned and

 operated Old Fatima Hospital, and, therefore, was not and could not have been a

 principal-purpose organization.

        77.    In 2011, SJHSRI’s Board of Trustees itself amended the Plan. Whereas

 prior amendments had been signed by SJHSRI’s Retirement Board, the 2011

 amendment was effectuated by SJHSRI’s Board of Trustees, evidencing the lack of a

 principal-purpose organization. Indeed, the 2011 SJHSRI Plan stated:

               The Employer shall be the Plan Administrator, hereinafter called the
               Administrator and named fiduciary of the Plan . . . .

 SJHSRI was operating a fully functional hospital and, therefore, was not a “principal-

 purpose organization” devoted principally to administering or funding the Plan.


                                                 23
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 27 of 168 PageID #: 1265



        78.    On April 29, 2013, Bishop Tobin issued a Resolution ratifying the 2011

 amendment of the Plan and also (inter alia) ratifying the following:

               That the Board of Trustees of St. Joseph Health Services of Rhode Island
               is the Retirement Board with respect to the Plan and acts on behalf of St.
               Joseph Health Services of Rhode Island as the Plan Administrator of the
               Plan;

               That the Board of Trustees of St. Joseph Health Services of Rhode Island
               has the authority, pursuant to the terms of the Plan, to appoint a
               committee to act on its behalf with respect to administrative matters
               related to the Plan; and

               That the Board of Trustees of St. Joseph Health Services of Rhode Island
               has appointed the Finance Committee of CharterCARE Health Partners to
               act on its behalf with respect to administrative matters relating to the Plan.

        79.    This Resolution thus confirmed that SJHSRI’s Board of Trustees was the

 Retirement Board. The Board of Trustees was primarily responsible for direction of all

 of the activities of SJHSRI, including the operation of Old Fatima Hospital, and,

 therefore, was not a principal-purpose organization. Moreover, the Board of Trustees

 delegated administration of the Plan to the wholly-secular CCCB Finance Committee,

 which directed financial matters for CCCB, including management of Old Fatima

 Hospital and Old Roger Williams Hospital, and, therefore, was not controlled by or

 associated with any church, and was not a principal-purpose organization.

        80.    After the closing of the 2014 Asset Sale, SJHSRI’s Board of Trustees and

 the CCCB Finance Committee ceased any administration of the Plan. By resolution

 dated December 15, 2014, CCCB caused SJHSRI to delegate “the administration,

 management and potential wind-down” of the Plan to SJHSRI’s president and to one of

 SJHSRI’s attorneys, “each acting alone.” Neither of these individuals was an

 organization, much less a principal-purpose organization, or associated with a church.


                                                 24
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 28 of 168 PageID #: 1266



        81.     In August 2017, SJHSRI petitioned the Plan into receivership in the

 Receivership Proceeding. The Receiver is acting on behalf of the Rhode Island

 Superior Court. Accordingly, the Receiver is not controlled by or associated with any

 church.


                3.     SJHSRI Was Not a Church Plan Because It Was Not
                       “Controlled by or Associated with a Church or a Convention or
                       Association of Churches”

        82.     As noted, under 29 U.S.C. § 1002 (33)(c)(ii)(II), a non-church entity that

 employs plan participants must be “controlled by or associated with a church or a

 convention or association of churches,” or the plan does not qualify as a Church Plan.

        83.     This requirement maintains the close connection between the employer

 and the church, upon which the special exemption from ERISA for Church Plans is

 based.

        84.     An organization is “controlled” by a church when, for example, a religious

 institution appoints a majority of the organization's officers or directors. 26 C.F.R.

 § 1.414(e)–1(d)(2) (2000). Since 2009, the majority of SJHSRI’s directors and all of its

 officers were appointed by CCCB, which is a completely secular non-profit organization.

 Accordingly, at least since 2009 SJHSRI has not been “controlled by… a church,” and,

 therefore, since 2009 SJHSRI has not qualified as a Church plan on that basis.

          85.   To be “associated with a church,” the organization must share “common

 religious bonds and convictions with that church or convention or association of

 churches.” 29 U.S.C. § 1002(33)(C)(iv).

          86.   In deciding whether an organization shares such common bonds and

 convictions with a church, three factors bear primary consideration:


                                                  25
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 29 of 168 PageID #: 1267



                  a.     whether the religious institution plays any official role in the
                         governance of the organization;

                  b.     whether the organization receives assistance from the religious
                         institution; and

                  c.     whether a denominational requirement exists for any employee or
                         patient/customer of the organization.

           87.   Starting in 2011, SJHSRI has filed its Form 990 with the IRS stating that

 CCCB was SJHSRI’s “sole member.” This confirms the diminished or nonexistent roles

 of Bishop Tobin and the Diocese of Providence in SJHSRI’s governance after the 2009

 merger.

           88.   Upon the conclusion of the 2014 Asset Sale, the Diocese of Providence

 had no meaningful role in the governance of SJHSRI. To the contrary, the only rights it

 had concerned the “Catholicity” of SJHSRI’s operation of the hospital and provision of

 health care. Since SJHSRI no longer operated a hospital or otherwise provided health

 care as a result of the 2014 Asset Sale, that role was rendered completely moot.

           89.   By resolution dated December 15, 2014, SJHSRI’s bylaws were amended

 to eliminate even Bishop Tobin’s nominal role in the appointment of directors or officers

 of SJHSRI.

           90.   Upon the conclusion of the 2014 Asset Sale, SJHSRI received no

 assistance whatsoever from Corporation Sole, Diocesan Administration, and Diocesan

 Service in particular or from the Roman Catholic Church in general.

           91.   Indeed, as discussed below, rather than rendering assistance to SJHSRI,

 Corporation Sole, Diocesan Administration, and Diocesan Service in connection with

 the 2014 Asset Sale required SJHSRI to pay nearly $640,000 on a loan which should

 have been forgiven, and used $100,000 of that sum to fund a separate pension plan for

 clergy.
                                                   26
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 30 of 168 PageID #: 1268



        92.    SJHSRI had no denominational requirement for any employee, patient, or

 customer of the hospital even when it operated Old Fatima Hospital, and certainly had

 no such requirement after the 2014 Asset Sale.

        93.    Thus, SJHSRI was not “controlled by or associated with a church or a

 convention or association of churches,” and, therefore, the Plan was not a Church Plan.


               4.     SJHSRI Was Not a Tax Exempt Organization at Least as of the
                      2014 Asset Sale

        94.    Pursuant to 29 U.S.C. § 1002 (33)(A)(ii), a church-controlled entity cannot

 be a “qualified church-controlled organization” unless it qualifies as a tax-exempt

 organization “under section 501 of Title 26.”

        95.    The only exemption “under section 501 of Title 26” for which SJHSRI

 might have qualified was under 26 U.S.C. § 501(c)(3), which applies to organizations

 that are “organized and operated exclusively for religious, charitable, scientific, testing

 for public safety, literary, or educational purposes….” The most common purposes for

 qualification under 26 U.S.C. § 501(c)(3) is for the organization to avoid the obligation to

 pay income tax and so that donations to such entities are tax deductible, but it has the

 separate significance of being a requirement for organizations that are controlled by or

 associated with a church, that seek to have their pension plans exempted from ERISA

 as Church Plans.

        96.    All entities that claim 501(c)(3) status must first obtain recognition of that

 status by the Internal Revenue Service (“IRS”), with limited exceptions that were not

 applicable to SJHSRI.

        97.    IRS recognition can be obtained in either of two ways. The entity can

 apply directly to the IRS and receive recognition, or the entity can claim exemption

                                                  27
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 31 of 168 PageID #: 1269



 under a group ruling issued by the IRS to a central organization, which provides an

 exemption for the central organization and for subordinate organizations under the

 central organization’s supervision or control for whom the central organization claims

 the exemption.

        98.      The central organization (not the IRS) determines in the first instance

 which organizations are included as subordinates under its group ruling, in accordance

 with IRS regulations. That determination, however, is only prima facie, and does not

 conclusively establish either that the central organization properly claimed exempt

 status for a particular subordinate organization, or that the subordinate organization in

 fact is qualified as tax exempt.

        99.      SJHSRI has never obtained its own tax exemption ruling from the IRS.

 Thus, the Plan cannot be a Church Plan if SJHSRI cannot claim exemption under a

 group ruling.

        100.     Beginning in 1946, and re-issued each year thereafter, the IRS has

 approved a group exemption for the central organization presently known as the United

 States Conference of Catholic Bishops (“U.S. Conference of Bishops”), and certain

 subordinate organizations for whom the U.S. Conference of Bishops claims the

 exemption.

        101.     The requirements for a subordinate organization to qualify under this

 group exemption include that the entity must be “operated, supervised, or controlled by

 or in connection with the Roman Catholic Church” in each year for which the exemption

 is claimed.

        102.     Rather than requiring proof each year that a particular entity satisfies this

 requirement, the IRS accepts listing of the entity in an annual publication entitled The

                                                   28
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 32 of 168 PageID #: 1270



 Official Catholic Directory (“Catholic Directory”) as prima facie proof of this qualification

 on a year-by-year basis.

        103.   The Catholic Directory contains diocesan entries, confirmed and approved

 by each diocese on an annual basis, for each subordinate organization that is

 “operated, supervised, or controlled by or in connection with the Roman Catholic

 Church,” and entitled to exemption under the group ruling issued to the U.S. Conference

 of Bishops.

        104.   Defendants Corporation Sole, Diocesan Administration, and Diocesan

 Service are responsible to provide accurate and complete information to the Catholic

 Directory concerning subordinate organizations in the Diocese of Providence that are

 “operated, supervised, or controlled by or in connection with the Roman Catholic

 Church” that claim exemption under the group ruling issued to the U.S. Conference of

 Bishops.

        105.   Each year the U.S. Conference of Bishops reminds dioceses of their

 obligation to every year ensure that all entries pertaining to subordinate organizations in

 their diocese are kept current and accurate.

        106.   Each year, the incumbent Bishop and Chancellor for the Diocese of

 Providence (acting on behalf of Defendants Corporation Sole, Diocesan Administration,

 and Diocesan Service) receives a memorandum from the U.S. Conference of Bishop’s

 Office of General Counsel, concerning the IRS group exemption for that year. Each

 year the memorandum attaches the latest private letter ruling from the IRS and explains

 as follows:

               The latest ruling reaffirms the exemption from federal income tax under
               Section 501(c)(3) of the Internal Revenue Code of “the agencies and
               instrumentalities and educational, charitable, and religious institutions

                                                  29
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 33 of 168 PageID #: 1271



               operated, supervised or controlled by or in connection with the Roman
               Catholic Church in the United States, its territories or possessions
               appearing in the Official Catholic Directory for [that year]”

               [Quoting the IRS Private Letter Ruling]

        107.   The memorandum also explains the responsibilities of diocesan officials

 as follows:

               Diocesan officials who compile OCD information to send to the OCD
               publisher are responsible for the accuracy of such information. They
               must ensure that only qualified organizations are listed, that organizations
               are listed under their correct legal names, that organizations that cease to
               qualify are deleted promptly, and that newly-qualified organizations are
               listed as soon as possible.

               [Bolding in the original and italics supplied]

        108.   Each year the Catholic Directory has required Defendants Corporation

 Sole, Diocesan Administration, and Diocesan Service to certify in writing that there were

 no changes for each subordinate organization that pertained to the Diocese.

        109.   At all relevant times until 2015, Defendants Corporation Sole, Diocesan

 Administration, and Diocesan Service listed SJHSRI in the Catholic Directory as a

 subordinate organization that was “operated, supervised, or controlled by or in

 connection with the Roman Catholic Church” in the Diocese of Providence, as a

 “hospital.”

        110.   In and since 2015, Defendants Corporation Sole, Diocesan Administration,

 and Diocesan Service have listed SJHSRI in the Catholic Directory as a subordinate

 organization that was “operated, supervised, or controlled by or in connection with the

 Roman Catholic Church” in the Diocese of Providence, as a “miscellaneous” entity.

        111.   At least since the 2014 Asset Sale, which included the transfer of all of

 SJHSRI’s operating assets, SJHSRI was not “operated, supervised, or controlled by or

                                                  30
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 34 of 168 PageID #: 1272



 in connection with the Roman Catholic Church,” either in the Diocese of Providence or

 anywhere else.

        112.   Accordingly, SJHSRI was no longer entitled to come under the group

 exemption issued to the U.S. Conference of Bishops, and pursuant to federal law

 should have been deleted and removed from the Catholic Directory by Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service, effective on June 20,

 2014, when the closing of the Asset Sale occurred, or at least prior to the issuance of

 the 2015 Catholic Directory.

        113.   Accordingly, SJHSRI was no longer a “qualified church-controlled

 organization,” because it no longer qualified as a church-controlled tax-exempt

 organization “under section 501 of Title 26.” As a result, the Plan was no longer a

 Church Plan, and, therefore, was no longer exempt from ERISA.


               5.     Fraudulent Inclusion of SJHSRI in the Catholic Directory

        114.   At all relevant times, Defendants SJHSRI, CCCB, RWH, CC Foundation,

 Corporation Sole, Diocesan Administration, Diocesan Service, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, Prospect East, and Angell, knew that if the Plan ceased to qualify as

 a Church Plan, it would become subject to ERISA.

        115.   For example, at a meeting of the SJHSRI Board of Trustees on January

 15, 2009, chaired by Bishop Tobin, Bishop Tobin was informed by SJHSRI President

 John Fogarty that if the Diocese severed its association with SJHSRI, SJHSRI would

 have to administer the Plan under ERISA, “or identify a new religious sponsor for the

 plan, allowing it to remain a church plan.”


                                                31
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 35 of 168 PageID #: 1273



        116.   Beginning in 2011, the trustees and executive management of SJHSRI,

 RWH, and CCCB decided to seek substantial outside capital.

        117.   From the outset of their deciding to seek outside capital, the board of

 trustees and executive management of SJHSRI, CCCB, and RWH placed a great deal

 of importance on retaining as much “local control” of the hospitals as possible and

 keeping existing management in place. For them, “local control” meant control by many

 of the same individuals who had been controlling Defendants SJHSRI, RWH, and

 CCCB, prior to the 2014 Asset Sale.

        118.   By the end of 2011, they authorized management to solicit offers from

 entities that invested in and/or operated hospitals in Rhode Island and across the United

 States, and to advise those entities that their goals included retaining significant local

 control of the hospitals, and keeping existing management in place.

        119.   One entity they solicited was LHP Hospital Group, Inc. (“LHP”), a for-profit

 corporation that operated five hospitals outside of Rhode Island.

        120.   In 2012, LHP responded to the solicitation with a letter of intent that set

 forth terms of a proposed joint venture, under which LHP would pay $33,000,000 to pay

 off SJHSRI and RWH’s bonded indebtedness, pay an additional $72,000,000 to fund

 the Plan, and commit an additional approximately $50,000,000 for future capital

 improvements and network expansion.

        121.   The $72,000,000 figure was based upon Defendant Angell’s estimate that

 the unfunded status of the Plan in 2011 was $72,000,000. In 2012 that estimate

 changed to approximately $86,000,000, which initially caused concern regarding the

 sufficiency of the payment proposed by LHP. However, in 2013 that estimate was



                                                  32
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 36 of 168 PageID #: 1274



 reduced to approximately $73,000,000 based upon high returns earned on pension

 assets in the interim.

        122.   The Trustees and executive management of SJHSRI, CCCB, and RWH

 did not favor LHP’s insistence on applying so much capital to pay off the unfunded

 pension liability. They wanted to allocate more of the purchase money for other

 purposes, instead of fulfilling their obligations to the Plan participants by choosing a

 buyer or joint-venturer who would adequately fund the Plan.

        123.   Accordingly, the trustees and executive management of SJHSRI, CCCB,

 and RWH chose not to pursue a transaction with LHP, and to continue their search for

 outside capital.

        124.   On March 18, 2013, and after some negotiations, Defendant Prospect

 Medical Holdings signed a Letter of Intent that proposed a joint venture to operate

 Fatima Hospital and Roger Williams Hospital with Defendant CCCB, that involved

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East paying off SJHSRI’s and

 RWH’s bonded indebtedness of approximately $31,000,000, paying $14,000,000 into

 the Plan, committing $50,000,000 over four years for capital projects and network

 development, and funding annual asset depreciation in the amount of $10,000,000.

        125.   However, the $14,000,000 contribution to the Plan would only reduce

 SJHSRI’s unfunded liabilities for the Plan to approximately $59,000,000. The Letter of

 Intent stipulated that liability for the Plan would remain with SJHSRI, and, therefore, that

 Fatima Hospital under the operation of its new owners would be relieved of these

 unfunded liabilities. Accordingly, the parties had to determine if there was a way that

 they could make it appear lawful for SJHSRI to retain that liability and Prospect

                                                 33
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 37 of 168 PageID #: 1275



 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East could avoid that liability.

        126.   Defendant Prospect Medical Holdings, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect East, SJHSRI,

 CCCB, RWH, Corporation Sole, Diocesan Administration, and Diocesan Service knew

 Defendants Corporation Sole, Diocesan Administration, Diocesan Service, and the

 Diocese of Providence listed SJHSRI in the Catholic Directory and that SJHSRI treated

 the Plan as a Church Plan.

        127.   Defendants Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect East,

 SJHSRI, CCCB, RWH, Corporation Sole, Diocesan Administration, and Diocesan

 Service knew that if the Plan ceased to qualify as a Church Plan, it would become

 subject to ERISA, and, in that event, a company that took over the operations of Fatima

 Hospital would have successor liability for the Plan.

        128.   Accordingly, Prospect Medical Holding’s proposal was conditioned upon

 the transaction being structured to make it appear lawful for liability for the Plan to

 remain with SJHSRI and for it to continue to be claimed to be a Church Plan, to avoid

 the imposition on Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East of

 successor liability for the Plan under ERISA.

        129.   That condition required the cooperation of Corporation Sole, Diocesan

 Administration, and Diocesan Service in continuing to allow SJHSRI to claim tax exempt

 status under the group ruling issued to the U.S. Conference of Bishops, by continuing to

 list SJHSRI in the Catholic Directory as an entity that was “operated, supervised, or

                                                  34
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 38 of 168 PageID #: 1276



 controlled by or in connection with the Roman Catholic Church” in the Diocese of

 Providence, even though Defendant Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect

 East, SJHSRI, CCCB, RWH, Corporation Sole, Diocesan Administration, and Diocesan

 Service knew that was false.

        130.   SJHSRI had other options that would have fully funded the Plan. One

 option was the outright sale of the hospital, for which SJHSRI would have received a

 purchase price sufficient to fund the Plan.

        131.   However, that conflicted with the goals of the board of trustees and

 executive management of SJHSRI, CCCB, and RWH of retaining as much “local

 control” of the hospitals as possible and keeping existing management in place.

        132.   Another option was to affiliate with a company such as LHP that was

 willing to fully fund the Plan. However, that conflicted with the goals of the board of

 trustees and executive management of SJHSRI, CCCB, and RWH to allocate more of

 the purchase money for other purposes.

        133.   The board of trustees and executive management of SJHSRI, CCCB, and

 RWH chose to proceed with a transaction that did not necessitate fully funding the Plan.

        134.   The board of trustees and executive management of SJHSRI, CCCB, and

 RWH decided to proceed with the proposal from Prospect Medical Holdings.

        135.   Defendants Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect East,

 SJHSRI, CCCB, RWH, Corporation Sole, Diocesan Administration, and Diocesan

 Service were fully aware of the lack of bona fides for the claim that the Plan would be a

 Church Plan after SJHSRI sold all its operating assets.

                                                 35
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 39 of 168 PageID #: 1277



        136.   On May 28, 2013, when the strategy to keep Church Plan status was

 being discussed between and among SJHSRI, CCCB, RWH, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, a representative of Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East (Ellen Shin) had the following question, which was

 to be discussed with Darlene Souza and other representatives of SJHSRI, RWH, and

 CCCB in a “due diligence call re employee benefit plans” on May 30, 2013:

               If SJHSRI becomes a shell corporation, how will the plan remain a church
               plan? Will the diocese assume control of the corporation? How will the
               corporation remain in the Official Catholic Directory?

        137.   CCCB (through Darlene Souza) also posed this same question to Jeff

 Bauer of Angell on May 28, 2013 and described it as “the multi-million dollar question”.

        138.   These questions were raised at the level of the Executive Committee of

 CCCB’s Board of Trustees (the board members present included Edwin Santos,

 Kenneth Belcher, Elaine Jones, Donald McQueen, and Sheri Smith) on July 25, 2013.

 At that meeting the question was asked “[w]ill the Bishop want to continue to sponsor

 the pension,” the members of the committee and staff (consisting of Michael Conklin,

 Kim O’Connell, and Debra Spicuzza) discussed the “impact if Diocese/Bishop does not

 support” the proposed sale of assets, and it was noted that “no [Diocesan] sponsorship

 is a problem, especially with [the] pension plan.” The committee members

 acknowledged the need “to keep Church Plan status rather than ERISA,” and that they

 were “trying to come up with a structure” for “a non-profit, church sponsored entity,”

 which would create “no additional liability to [the] Bishop.”



                                                  36
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 40 of 168 PageID #: 1278



       139.   Expressing concern over committing to the asset sale with Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East without this issue being resolved,

 CCCB’s Chief Executive Officer Kenneth Belcher raised the possibility at this July 25,

 2013 meeting of signing the asset sale agreement but making it “ ‘subject to’ if Bishop

 signs off on the pension piece.” He also “discussed concerns that [also] may be raised

 by the Vatican,” whose approval of the transaction was required by Corporation Sole,

 Diocesan Administration, and Diocesan Service.

       140.   The conclusion of this meeting of the Executive Committee was to share

 the current version of the asset purchase agreement (“Asset Purchase Agreement”)

 with Bishop Tobin, Corporation Sole, Diocesan Administration, and Diocesan Service,

 and seek their support and agreement to maintaining SJHSRI in the Catholic Directory,

 prior to SJHSRI, RWH, and CCCB signing the Asset Purchase Agreement.

       141.   On August 14, 2013, counsel for SJHSRI, CCCB, and RWH (including at

 least Keith Anderson), together with CCCB “senior leadership” (including at least

 Kenneth Belcher and Edwin Santos) met at the offices of Corporation Sole, Diocesan

 Administration, and Diocesan Service to obtain their cooperation. That meeting was

 also attended by Bishop Tobin, Rev. Timothy Reilly (the Chancellor of the Diocese of

 Providence), and Msgr. Paul Theroux (who was a member of the Diocesan Finance

 Council). Bishop Tobin, Rev. Timothy Reilly, and Msgr. Paul Theroux attended and

 participated in the meeting in their individual capacity and on behalf of Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service.

       142.   Counsel for SJHSRI, CCCB, and RWH (including at least Keith Anderson)

 brought the current version of the Asset Purchase Agreement to the meeting. That draft

                                                37
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 41 of 168 PageID #: 1279



 (and the final version actually signed by the parties) provided for the sale of all of the

 operating assets of SJHSRI, including ownership of Fatima Hospital. It also included

 the requirement that SJHSRI would retain liability for the Plan, and that the new owners

 and operators of New Fatima Hospital would have no obligations to the Plan.

        143.   Counsel for SJHSRI, CCCB, and RWH (including at least Keith Anderson)

 also brought to the meeting on August 14, 2013 with Bishop Tobin, Rev. Timothy Reilly,

 and Msgr. Paul Theroux a document on the joint letterhead of counsel and CCCB,

 entitled “Overview of the Strategic Transaction with Prospect Medical Holdings, Inc.,

 Presentation to the Board of Directors,” referring to the Board of Trustees for SJHSRI,

 CCCB, and RWH.

        144.   The latter document contained the legend “Privileged and Confidential:

 Attorney-Client Communication.” Nevertheless, counsel for SJHSRI, CCCB, and RWH

 (including at least Keith Anderson) showed it to Bishop Tobin, Rev. Timothy Reilly, and

 Msgr. Paul Theroux and went over it with them.

        145.   That document outlined the salient details of the 2014 Asset Sale,

 whereby SJHSRI, CCCB, and RWH would sell “substantially all of their assets to

 Prospect CharterCARE LLC (‘Newco’).” In return, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East would pay cash of $45,000,000, commit to contribute

 $50,000,000 over four years for “physician network development and capital projects,”

 and “fund depreciation in the amount of $10,000,000 per year.”

        146.   The document noted that Defendant CCCB would receive “a 15%

 ownership (membership) interest in Newco.”



                                                  38
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 42 of 168 PageID #: 1280



           147.    The very first page of the presentation noted that only $14 million of the

 sales proceeds would be paid into “the Church-sponsored retirement plan (the ‘Church

 Plan”).”

           148.    At this time, Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Medical Holdings, Prospect East, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Corporation Sole, Diocesan Service, and Diocesan

 Administration knew that SJHSRI’s unfunded liability for the Plan was approximately

 $73,000,000. Thus, they knew that the Asset Purchase Agreement contemplated

 leaving SJHSRI an unfunded liability for the Plan of approximately $59,000,000, and

 that SJHSRI would have no operating assets.

           149.    The document then detailed certain promises that would be made to the

 Corporation Sole, Diocesan Administration, and Diocesan Service as part of the

 transaction, which were described as follows:

                   Catholic identity covenants of Prospect and Newco

                   -        Our Lady of Fatima Hospital and other legacy SJHSRI facilities will
                            be operated in compliance with the ERDs[3]

                   -        Roger Williams Medical Center and its facilities will not engage in
                            prohibited activities

                            -       Abortion

                            -       Euthanasia

                            -       Physician-assisted suicide

                   -        Any hospital or facility acquired or established after Closing must
                            comply with restrictions on prohibited activities

                   -        The Bishop has a direct right to enforce the Catholicity covenants


 3
     Ethical and Religious Directives for Catholic Health Care Services.

                                                           39
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 43 of 168 PageID #: 1281



              -      CCHP intends to propose that the Bishop may require a name
                     change of Our Lady of Fatima Hospital and other legacy SJHSRI
                     facilities if he is unsuccessful in enforcing the covenants

       150.   These “Catholic identity covenants” included essentially all the rights

 which Corporation Sole, Diocesan Administration, and Diocesan Service, and the

 Diocese of Providence, were entitled to exercise over Old Fatima Hospital and Old

 Roger Williams Hospital, SJHSRI, and RWH, since 2009 when SJHSRI and RWH

 became part of CCCB. Thus, notwithstanding the 2014 Asset Sale, Corporation Sole,

 Diocesan Administration, and Diocesan Service were offered the promise that New

 Fatima Hospital and New Roger Williams Hospital would remain as Catholic as Old

 Fatima Hospital and Old Roger Williams Hospital had been before the asset sale.

       151.   In other words, the “deal” they were offered was that Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service would transfer to the

 new hospitals the “Catholicity” and associated controls that they had previously enjoyed

 over Old Fatima Hospital, Old Roger Williams Hospital, SJHSRI, and RWH, and New

 Fatima Hospital would be freed from the unfunded liabilities of the Plan, at the expense

 of the Plan and the Plan participants.

       152.   Indeed, shortly after the closing of the 2014 Asset Sale, Bishop Tobin,

 individually and in his capacity as President of Corporation Sole, Diocesan

 Administration, and Diocesan Service, extolled the advantages of the arrangement in

 precisely those terms, except that he failed to disclose that these advantages were at

 the expense of Plan participants:

              For all intents as purposes, Fatima Hospital will retain its Catholicity, and
              that is guaranteed by contract now. It’s not just an aspiration, it’s
              guaranteed by contract that the Catholic identity is still under the
              supervision of the local bishop and that in all of its ministries and external
              signs Fatima Hospital will be as Catholic as it has ever been.
                                                40
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 44 of 168 PageID #: 1282



        153.   This “Overview of the Strategic Transaction” that counsel reviewed with

 Bishop Tobin, Rev. Timothy Reilly, and Msgr. Paul Theroux during the meeting on

 August 14, 2013, then laid out the quid pro quo for freeing New Fatima Hospital from

 the unfunded liabilities of the Plan, and granting these extensive and perpetual “Catholic

 identity covenants” for New Fatima Hospital and New Roger Williams Hospital.

 Defendants SJHSRI, RWH, and CCCB, through their counsel, informed Bishop Tobin,

 Rev. Timothy Reilly, and Msgr. Paul Theroux at this meeting that it was a “requirement”

 of the parties to the Asset Purchase Agreement that Defendants Corporation Sole,

 Diocesan Administration, and Diocesan Service “[m]aintain the retirement plan of St.

 Joseph Health Services of Rhode Island as a ‘Church Plan’.”

        154.   Thus, if they wanted the transaction to go forward, Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service were required to

 agree (a) to SJHSRI being left with no operating assets; (b) to SJHSRI nevertheless

 retaining responsibility for the Plan and the unfunded liability of approximately

 $59,000,000; and (c) to the Plan appearing to remain a Church Plan exempt from the

 requirements of ERISA.

        155.   Defendants Corporation Sole, Diocesan Administration, Diocesan Service,

 SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect Medical Holdings, Prospect

 East, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams

 understood that the consequences for the Plan participants would be that (a) there

 would no longer be an operating hospital supporting the Plan, (b) the entity supporting

 the Plan would have no operating assets, and (c) the Plan participants would not have

 the protections of ERISA, including insurance provided by the PBGC, if SJHSRI was

 unable to pay the benefits to which the Plan participants were entitled under the Plan.

                                                 41
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 45 of 168 PageID #: 1283



        156.   As further discussed below, SJHSRI’s only “Catholic” attribute was

 through its operation of Fatima Hospital. Thus, Defendants Corporation Sole, Diocesan

 Administration, and Diocesan Service knew that by agreeing to the proposed asset sale

 they were giving up any control over, association, or connection with SJHSRI.

        157.   Thus, although they would have no connection with SJHSRI, the

 requirement was that Defendants Corporation Sole, Diocesan Administration, and

 Diocesan Service had to include SJHSRI in the Catholic Directory.

        158.   All of the attendees at this meeting understood that continuing to list

 SJHSRI in the Catholic Directory would be a misrepresentation, and an unlawful

 evasion of tax law and ERISA, because Defendants Corporation Sole, Diocesan

 Administration, Diocesan Service would not control or be associated with SJHSRI after

 the closing of the 2014 Asset Sale.

        159.   At this meeting on August 14, 2013 (and again on several later occasions

 as discussed below), Defendants Corporation Sole, Diocesan Administration, and

 Diocesan Service agreed to continue to list SJHSRI in the Catholic Directory.

        160.   There can be no dispute over the fact that after the 2014 Asset Sale, the

 Diocese and Defendants Corporation Sole, Diocesan Administration, and Diocesan

 Service had no connection with SJHSRI. In fact, after the Plan was placed in

 receivership in August of 2017, Defendants Corporation Sole, Diocesan Administration,

 and Diocesan Service contended that their complete lack of connection with SJHSRI

 excused them from any responsibility for, or liability in connection with, the insolvency of

 the Plan.

        161.   For example, after the Plan was put into receivership in August 2017 as

 allegedly insolvent, the Chancellor for the Diocese Msg. Timothy Reilly (on behalf of

                                                 42
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 46 of 168 PageID #: 1284



 Defendants Corporation Sole, Diocesan Administration and Diocesan Service) stated

 the following in a Providence Journal op-ed:

              St. Joseph Health Services of Rhode Island is not a diocesan entity. The
              pension plan was adopted, sponsored, operated, managed and funded by
              SJHSRI, an independent corporation, and not by the Diocese of
              Providence. Changes over the last decade, including the formation of
              CharterCARE Health Partners, sharply reduced diocesan involvement in
              SJHSRI and the hospitals. And upon the 2014 transaction with Prospect,
              that involvement essentially ended.

       162.   Another spokesperson for Defendants Corporation Sole, Diocesan

 Administration, and Diocesan Service, Carolyn E. Cronin, made a similar claim in a

 statement to the press after the Plan was put into receivership:

              Once the hospitals were sold, even the Bishop’s very limited role at
              SJHSRI -- maintaining Catholicity at the hospitals -- was mooted by the
              fact that SJHSRI no longer owned or ran any hospitals.

       163.   Later in the day on August 14, 2013, counsel for SJHSRI, CCCB, and

 RWH (including at least Keith Anderson and William O’Gara) attended a meeting of the

 Executive Committee of CCCB’s Board of Trustees (the members present included

 Edwin Santos, Kenneth Belcher, Elaine Jones, Donald McQueen, Daniel Ryan, and

 Sheri Smith), and advised the committee (and staff including Michael Conklin, Kim

 O’Connell, Darlene Souza, and Debra Spicuzza) of the results of his meeting with

 Bishop Tobin, Rev. Timothy Reilly, and Msgr. Paul Theroux, and assured them that

 Defendants SJHSRI, CCCB, RWH, and Defendants Corporation Sole, Diocesan

 Administration, and Diocesan Service had a “common understanding,” and that Bishop

 Tobin in particular (individually and on behalf of Defendants Corporation Sole, Diocesan

 Administration, and Diocesan Service) was “comfortable.”




                                                43
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 47 of 168 PageID #: 1285



        164.   On September 11, 2013, the Diocesan Chancellor Msg. Reilly contacted

 counsel for SJHSRI, CCCB, and RWH (Keith Anderson) and stated that the “our

 Diocesan Finance Council and College of Consultors also need to consent to the act of

 alienation,” and asked counsel (Keith Anderson) to provide them with the Overview of

 the Strategic Transaction that counsel (Keith Anderson) had shared with Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service on August 14, 2013,

 because “[t]he Bishop thinks it would be a concise and helpful overview for the council

 members.”

        165.   Counsel for SJHSRI, CCCB, and RWH (Keith Anderson) promised to send

 it to Chancellor Reilly the next day, after deleting the references to “Attorney-Client

 Privilege.” The next day counsel followed through and sent it to the Chancellor,

 addressing the document as “[f]or the Bishop of the Roman Catholic Diocese of

 Providence, Rhode Island.” The document set forth exactly the same bargain, of (a)

 only $14,000,000 going to fund the Plan, (b) SJHSRI retaining liability for the Plan, (c)

 Fatima Hospital having no further responsibility for the Plan, and (d) CCCB, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East agreeing to the same extensive “Catholic

 identity covenants” controlling their operation of New Fatima Hospital and New Roger

 Williams Hospital, all in return for Corporation Sole, Diocesan Administration, and

 Diocesan Service agreeing to “maintain the retirement plan of St. Joseph Health

 Services of Rhode Island as a ‘Church plan.’ ”

        166.   On September 17, 2013 the Diocesan Finance Council and College of

 Consultors met to decide whether to vote in favor of alienation of the assets of SJHSRI

 pursuant to the proposed asset sale. Bishop Tobin, Chancellor Reilly, and Monseigneur

                                                  44
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 48 of 168 PageID #: 1286



 Theroux attended as members of both, with Bishop Tobin as Chairman. Bishop Tobin

 also acted in his capacity as President of Corporation Sole, Diocesan Administration,

 and Diocesan Service.

        167.   They requested that CCCB Chairman Belcher attend the meeting alone,

 without counsel or any other representatives of any of the parties other than Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service, and he complied.

        168.   At the meeting, Mr. Belcher went over with Corporation Sole, Diocesan

 Administration, Diocesan Service, Diocesan Finance Council and the College of

 Consultors the presentation from counsel for SJHSRI, CCCB, and RWH (including at

 least Keith Anderson) which set forth the trade of cutting Fatima Hospital loose from the

 Plan and extensive “Catholic identity covenants” applicable to both hospitals, in return

 for the “requirement” that the Diocese and Corporation Sole, Diocesan Administration,

 and Diocesan Service “maintain the retirement plan of St. Joseph Health Services of

 Rhode Island as a ‘Church plan’.”

        169.   The Diocesan Finance Council and the College of Consultors approved

 the transaction. Defendants Corporation Sole, Diocesan Administration, and Diocesan

 Service controlled the Diocesan Finance Council and the College of Consultors, and

 knew that such approval was both improper and unlawful.

        170.   On September 18, 2013, Chancellor Reilly provided counsel for SJHSRI,

 CCCB, and RWH (including at least Keith Anderson) with a draft of Bishop Tobin’s

 proposed letter to the Secretary of the Congregation for the Clergy in Rome requesting

 approval for the 2014 Asset Sale, and sought counsel’s “comments/suggestions”

 concerning the letter.



                                                45
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 49 of 168 PageID #: 1287



       171.   Bishop Tobin’s draft letter to the Vatican purported to summarize the

 transaction. It recounted the “merger” of SJHSRI and RWH into CCCB in 2009, and

 stated that “[s]hortly thereafter, in the wake of the global economic downturn,

 CharterCARE soon began to experience the need for increased capital and was

 confronted with a spiraling and gaping unfunded liability within its employee-

 pension system” (emphasis supplied). The draft noted that the proposed sale would

 apply “approximately $14 million to fund the Church-sponsored employee pension plan.”

       172.   Bishop Tobin then stated that “without [approval of] this transaction, it

 appears that a consistent Catholic healthcare presence in the Diocese of Providence

 would be gravely compromised, and the financial future for employees-beneficiaries of

 the pension plan would be at significant risk. I believe that the APA [Asset Purchase

 Agreement] between CharterCARE and Prospect will help avoid the catastrophic

 implications of such a failure, and at the same time, enhance the quality of care at

 SJHSRI/Our Lady of Fatima.”

       173.   Finally, the draft letter concluded with Bishop Tobin stating that “[i]t is my

 sincere hope that Your Excellency will understand the important role of this alienation

 for the faithful of the Diocese of Providence, and the thousands of patients, employees,

 and pensioners of SJHSRI.”

       174.   The draft letter did not refer to or otherwise disclose Defendants

 Corporation Sole, Diocesan Administration, and Diocesan Service’s undertaking to

 “[m]aintain the retirement plan of St. Joseph Health Services of Rhode Island as a

 ‘Church Plan’,” which would have been impossible to justify given that SJHSRI would no

 longer operate as a hospital or have any connection to the Diocese of Providence or

 Defendants Corporation Sole, Diocesan Administration, and Diocesan Service.

                                                 46
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 50 of 168 PageID #: 1288



        175.   Counsel for SJHSRI, CCCB, and RWH (Keith Anderson) revised the draft

 by deleting the reference to “spiraling and gaping” liability, and substituted “significant”

 liability, stating that he preferred the revision “in the event this letter was ever subject

 to discovery in a civil lawsuit” (emphasis added).

        176.   Counsel for SJHSRI, CCCB, and RWH (Keith Anderson) left untouched,

 however, all of the other statements quoted above, including that $14 million would

 “fund the Church-sponsored employee pension plan,” that without Vatican approval of

 the asset sale, “the financial future for employees-beneficiaries of the pension plan

 would be at significant risk,” and that such approval “will help avoid the catastrophic

 implications” of failure of the pension plan.

        177.   Defendants Corporation Sole, Diocesan Administration, Diocesan Service,

 SJHSRI, RWH, and CCCB knew that these statements were at best misleading if not

 simply false. They knew that even after the $14 million contribution, the Plan would

 remain seriously underfunded, and the financial future of the pensioners would be at

 much more than merely “significant risk.” They knew that approval of the alienation

 would not avoid the “catastrophic implications” of that failure. To the contrary, they

 knew that such approval would increase the risk of such failure by depriving SJHSRI of

 operating income it needed to meet its obligations under the Plan, and hindering if not

 completely frustrating the Plan participants’ rights to demand contributions by or recover

 damages from an asset-holding and income-generating hospital.

        178.   Bishop Tobin did not disclose in his letter to the Vatican that the proposed

 asset sale increased the probability of the Plan failing. Instead Bishop Tobin,

 intentionally and with intent to deceive, omitted that information and, in effect, said the

 opposite, that approval of the asset sale was actually necessary to secure the Plan.

                                                  47
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 51 of 168 PageID #: 1289



        179.   On September 27, 2013, Bishop Tobin signed his letter as altered by

 counsel for SJHSRI, CCCB, and RWH and sent it to the Vatican. In so doing, Bishop

 Tobin acted individually and in his capacity as President of Defendants Corporation

 Sole, Diocesan Administration, and Diocesan Service. He also acted in furtherance of

 the conspiracy that included those entities and Defendants Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, Prospect East, and Angell.

        180.   These misrepresentations and omissions concerning the Plan in the

 Bishop’s letter to the Vatican were included because Defendants SJHSRI, RWH,

 CCCB, Corporation Sole, Diocesan Administration, and Diocesan Service all

 understood that Vatican approval was required for the transaction to proceed, and knew

 or were told that that the Vatican must approve specifically the “pension restructuring.”

        181.   On November 15, 2013, there was a meeting of the CCCB Investment

 Committee. Committee members who were present included Marshall Raucci, Jr.,

 Kenneth Belcher, Rev. Kenneth Sicard, William Loehning, and Charles Maynard. Also

 present were staff members Michael Conklin, Addy Kane, Kathleen Moore, and Darlene

 Souza, and guests Michael Ancell, Karen Chandor, and Christopher Cozzoni. As part

 of a discussion concerning the Plan, Chief Executive Officer Belcher informed them that

 “Bishop Thomas Tobin has signed off on the Plan, and the proposal has been sent to

 the Vatican for approval.”

        182.   Vatican approval was obtained in early 2014, along with other necessary

 approvals, and the asset sale closed on June 20, 2014, whereupon ownership of Fatima

 Hospital was transferred from SJHSRI to Prospect Chartercare St. Joseph and



                                                48
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 52 of 168 PageID #: 1290



 ownership of Roger Williams Hospital was transferred from RWH to Prospect

 Chartercare Roger Williams.

        183.   In conformity with the “strategic plan” to which Defendants SJHSRI,

 CCCB, RWH, Corporation Sole, Diocesan Administration, and Diocesan Service had

 agreed prior to the closing of the asset sale, SJHSRI was not deleted from the 2014

 Catholic Directory immediately after the 2014 Asset Sale, although it should have been.

        184.   As the next step in that plan, counsel for SJHSRI, CCCB, and RWH

 contacted the Diocese in late 2014 to ensure that SJHSRI would be included in the

 Catholic Directory for the coming year, 2015.

        185.   However, on November 11, 2014, Diocesan Chancellor Reilly e-mailed

 one or more representatives of Defendants Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East (including at least Otis Brown) and admitted that “Fatima and SJHSRI are

 not eligible for listing at this time.” He noted that “[r]ecently, the USCCB has instituted

 more formalized and rigorous policies and procedures, with increased expectations for

 the local Dioceses, in light of stricter IRS scrutiny of group rulings.” Moreover, the

 Chancellor observed that it was not a matter that could be handled discreetly out of

 public view, since “[t]he Prospect-CharterCARE merger has been major state news, and

 most in the local community are aware that a for-profit entity is now the parent company

 of Fatima and SJHSRI.”

        186.   The response of the representative (Otis Brown) of Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East was to e-mail Chancellor Reilly and Monsignor

 Theroux on December 2, 2014, with copies to SJHSRI and CCCB, stating that if

                                                  49
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 53 of 168 PageID #: 1291



 SJHSRI were not listed in the Catholic Directory, that would “mean that the SJHS[RI]

 pension would no longer be treated as a church plan.”

        187.   In the same e-mail, the representative (Otis Brown) for Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East noted that the reason he was also

 addressing the e-mail to Monsignor Theroux was “due to his intimate knowledge of the

 situation and his role as chairman of the Prospect CharterCARE SJHSRI LLC Board of

 Directors.” As noted above, Msgr. Theroux also was a member of the Diocesan

 Finance Council, and had been present on several occasions when Bishop Tobin

 agreed to maintain SJHSRI in the Catholic Directory in return for Catholic identity

 covenants applicable to the hospitals and Fatima Hospital being relieved of liability to

 fund the Plan.

        188.   On December 23, 2014, counsel for SJHSRI (Hans Lundsten) sent an e-

 mail to counsel for Corporation Sole, Diocesan Administration, and Diocesan Service,

 which he copied to representatives of Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East (including at least Otis Brown) and Angell, that reminded everyone of the

 consequences of Corporation Sole, Diocesan Administration, and Diocesan Service not

 listing SJHSRI in the Catholic Directory:

               SJHSRI believes that if it is not included in the 2015 issue of the directory
               that the pension plan will no longer qualify as a church plan and that the
               loss of that status will require that they immediately notify the
               applicable governmental authorities that the plan is currently
               underfunded.

               [Emphasis supplied]


                                                 50
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 54 of 168 PageID #: 1292



       189.    In response, Corporation Sole, Diocesan Administration, and Diocesan

 Service on December 31, 2014 again improperly agreed that SJHSRI would remain in

 the Catholic Directory for 2015, under the continuing “sponsorship” of the Diocese of

 Providence.

       190.    On or about January 1, 2015, Corporation Sole, Diocesan Administration,

 and Diocesan Service contacted the editors of the Catholic Directory and saw to it that

 SJHSRI remained listed in the Catholic Directory for 2015, under the “miscellaneous”

 activities of the Diocese of Providence.

       191.    That listing was repeated in the 2016 and 2017 editions of the Catholic

 Directory, the latter being the most recent edition as of June 2018.

       192.    Defendants Corporation Sole, Diocesan Administration, Diocesan Service,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East knew that continuing to list

 SJHSRI in the Catholic Directory was misrepresenting to the U.S. Conference of

 Bishops, the editors of the Catholic Directory, and the IRS, that SJHSRI continued to be

 “operated, supervised, or controlled by or in connection with the Roman Catholic

 Church.”

       193.    Nevertheless, since 2014, Corporation Sole, Diocesan Administration, and

 Diocesan Service have continued to certify to the editors of the Catholic Directory that

 there were no changes concerning SJHSRI, and, therefore, that SJHSRI continued

 under the sponsorship of the Diocese.

       194.    The contact person that Corporation Sole, Diocesan Administration, and

 Diocesan Service listed in the Catholic Directory for SJHSRI for 2015 and every year

 since, Otis Brown, throughout that period has been an agent for Prospect Chartercare,

                                                51
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 55 of 168 PageID #: 1293



 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East with no connection to SJHSRI.

        195.   The IRS was never notified that SJHSRI no longer was entitled to tax

 exempt status under the group ruling the IRS issued to the U.S. Conference of Bishops,

 as it should have been, and SJHSRI thereafter continued to file informational nonprofit

 organization returns to the IRS that it was no longer entitled to file, and failed to file

 income tax returns that it was required to file.

        196.   Specifically, Defendant SJHSRI on or about August 16, 2016, filed with

 the IRS a “Return of Organization Exempt From Tax,” Form 990, that falsely claimed

 that SJHSRI had tax exempt status under 26 U.S.C. § 501(c)(3) for the tax year from

 October 1, 2014 through September 30, 2014.

        197.   Defendant SJHSRI on or about August 10, 2017, filed with the IRS a

 “Return of Organization Exempt From Tax,” Form 990, that falsely claimed that SJHSRI

 had tax exempt status under 26 U.S.C. § 501(c)(3) for the tax year from October 1,

 2015 through September 30, 2016.

        198.   Corporation Sole, Diocesan Administration, and Diocesan Service knew

 that their agreeing to continue to list SJHSRI in the Catholic Directory would enable

 Defendant SJHSRI to file these false returns, and knew and expected that Defendant

 SJHSRI in fact would file these false returns.

        199.   These false claims were material in that they hindered or had the potential

 for hindering the IRS's efforts to monitor and verify Defendant SJHSRI’s tax liability.

        200.   Corporation Sole, Diocesan Administration, and Diocesan Service aided

 and abetted SJHSRI’s filing of these false tax returns in violation of 26 U.S.C. § 7206(2),

 which states as follows:

                                                    52
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 56 of 168 PageID #: 1294



              Any person who—

                                              *        *    *

              (2) Aid or assistance.--Willfully aids or assists in, or procures, counsels, or
              advises the preparation or presentation under, or in connection with any
              matter arising under, the internal revenue laws, of a return, affidavit, claim,
              or other document, which is fraudulent or is false as to any material
              matter, whether or not such falsity or fraud is with the knowledge or
              consent of the person authorized or required to present such return,
              affidavit, claim, or document…

                                              *        *    *

              shall be guilty of a felony and, upon conviction thereof, shall be fined not
              more than $100,000 ($500,000 in the case of a corporation), or
              imprisoned not more than 3 years, or both, together with the costs of
              prosecution.

       201.   Corporation Sole, Diocesan Administration, and Diocesan Service aided

 or assisted in, procured, counseled, or advised the preparation or presentation of these

 tax returns, the returns were false as to a material matter, and the acts of Corporation

 Sole, Diocesan Administration, and Diocesan Service were willful.

       202.   Defendants SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East, Corporation Sole, Diocesan Administration, and Diocesan

 Service all knew that the power of Corporation Sole, Diocesan Administration, and

 Diocesan Service to delete SJHSRI from the Catholic Directory gave Corporation Sole,

 Diocesan Administration, and Diocesan Service a complete veto over the asset sale,

 because claiming that the Plan was a Church Plan, although unlawful, was a

 requirement by SJHSRI, RWH, CCCB, and Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East for the sale to proceed, as expressly set forth in the Overview of the
                                                  53
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 57 of 168 PageID #: 1295



 Strategic Transaction shared with Corporation Sole, Diocesan Administration, and

 Diocesan Service on August 14, 2013.

        203.   Thus, Corporation Sole, Diocesan Administration, and Diocesan Service

 share responsibility for the 2014 Asset Sale and the retention of the Plan by an

 insolvent SJHSRI, not because they controlled SJHSRI (which they did not), but

 because they participated in a conspiracy with all of the other Defendants to fraudulently

 and falsely claim Church Plan status for the Plan, in an attempt to free Fatima Hospital

 from the unfunded liabilities on the Plan at the expense of the Plan participants, without

 which the 2014 Asset Sale to Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 would not have been consummated and the Plan participants would not have been

 injured.

        204.   Corporation Sole, Diocesan Administration, and Diocesan Service chose

 to prefer their interest in having New Fatima Hospital operated under the Catholic

 identity covenants, and having New Fatima Hospital freed of approximately $59,000,000

 in liabilities, over the interests of the Plan participants in their hard-earned pensions.

        205.   The purpose for improperly including SJHSRI in the Catholic Directory

 was to enable SJHSRI to falsely assert that the Plan was a Church Plan, in assist

 SJHSRI and Defendants RWH, CCCB, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, Prospect

 East, Angell, Corporation Sole, Diocesan Administration, and Diocesan Service in their

 fraudulent scheme to avoid liability for the Plan, and to keep hidden the grossly

 underfunded status of the Plan.



                                                  54
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 58 of 168 PageID #: 1296



       206.   Another inducement for Corporation Sole, Diocesan Administration, and

 Diocesan Service improperly agreeing to retain SJHSRI in the Catholic Directory was

 that if the asset sale went forward, Corporation Sole, Diocesan Administration, and

 Diocesan Service would receive nearly $640,000 in repayment of a loan from the Inter-

 Parish Loan Fund.

       207.   SJHSRI had previously requested that the loan be forgiven, since it

 concerned improvements by SJHSRI to a property that Corporation Sole, Diocesan

 Administration, and Diocesan Service continued to own after the 2014 Asset Sale, and

 which had benefitted from the improvements.

       208.   It was the decision of Bishop Tobin (individually and as President of

 Corporation Sole, Diocesan Administration, and Diocesan Service) to deny SJHSRI’s

 request that the loan should be forgiven.

       209.   In connection with the 2014 Asset Sale, the Inter-Parish Loan Fund

 received proceeds of $638,838.25 from the proceeds of the sale of SJHSRI’s assets.

       210.   On August 22, 2014, Bishop Tobin directed that $100,000 of this amount

 be transferred to the Priests’ Retirement Fund instead of the SJHSRI Plan, thereby

 favoring priests over Plan participants, and that the balance be applied towards a

 Diocesan Line of Credit.


 B.    SJHSRI’S OBLIGATIONS UNDER THE PLAN

       211.   From 1965 to 1995, SJHSRI’s employees participated in the pension plan

 that Corporation Sole, Diocesan Administration, and Diocesan Service established for

 the employees of the Diocese of Providence (the “Diocesan Plan”).

       212.   Prior to January 1, 1973, SJHSRI’s employees were required to contribute

 to the Diocesan Plan 2% of the first $4,800 of their annual earnings, and 4% of their
                                                55
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 59 of 168 PageID #: 1297



 annual earnings in excess of $4,800. As of January 1, 1973, employees were not

 required (or permitted) to make contributions to the Plan.

       213.   The Plan documents at all relevant times included both a Trust and a

 highly-technical and lengthy separate instrument that purported to set forth the terms of

 the Plan. During the period from 1965 through 1995, the Plan was part of the Diocesan

 Plan, and was amended or restated at least ten times.

       214.   In 1995, in connection with the tenth restatement of the Diocesan Plan,

 SJHSRI, Corporation Sole, Diocesan Administration, and Diocesan Service took certain

 steps to unilaterally remove SJHSRI employees from the Diocesan Plan, which up to

 then had covered both the employees of SJHSRI and the lay employees of the Diocese

 of Providence.

       215.   At the same time SJHSRI, Corporation Sole, Diocesan Administration, and

 Diocesan Service established and/or caused SJHSRI to establish a separate plan for

 SJHSRI, without obtaining the agreement of or even providing notice to the Plan

 participants or SJHSRI’s employees.

       216.   Up until then, the assets of the Diocesan Plan allocable to the lay

 employees of the Diocese and to the employees of SJHSRI were co-mingled in the

 same investment accounts. In 1995, a portion of the assets of the Diocesan Plan was

 allocated to the employees of SJHSRI and transferred to separate accounts to fund the

 Plan. Thereafter, the funds were kept segregated. This enabled Corporation Sole,

 Diocesan Administration, and Diocesan Service to fund the Diocesan Plan as they saw

 fit, while SJHSRI was not funding the Plan. Another purpose and effect of the split was

 to insulate the pension benefits of the lay employees of the Diocese from the claims of

 the employees of SJHSRI.

                                                56
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 60 of 168 PageID #: 1298



        217.   Following its separation from the Diocesan Plan, the Plan was unilaterally

 revised by SJHSRI on three occasions, in 1999, 2011, and 2016.

        218.   The various iterations of the Plan contain different provisions (the

 “Exculpatory Provisions”) that were inserted so as to enable arguments regarding the

 construction of the Plan that would make any funding obligation illusory and which

 would constitute a fraud on the Plan participants.

        219.   The Exculpatory Provisions so construed are ineffective, for various

 reasons, including, but not limited to, that (a) they contradict the reasonable

 expectations of Plan participants, (b) they are contrary to representations made over

 many years to Plan participants upon which Plan participants relied to their detriment

 such that Defendants are estopped from relying on such provisions, (c) they violate the

 obligation of good faith and fair dealing, and (d) they generally represent an

 unconscionable fraud on Plan participants.

        220.   The Exculpatory Provisions so construed also contradict statements that

 SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 made to various Rhode Island state agencies to obtain their approval for the 2014 Asset

 Sale and to the Rhode Island Superior Court in 2015 to obtain the court’s approval of

 the transfer of approximately $8,200,000 from SJHSRI and RWH to CC Foundation.

        221.   These statements acknowledged both that it was SJHSRI’s “liability” and

 “obligation” to fund the Plan, but also represented that SJHSRI had the intent and

 means to “satisfy” that obligation. Having succeeded in obtaining those approvals

 based upon the those representations, SJHSRI, RWH, CCCB, CC Foundation,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

                                                 57
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 61 of 168 PageID #: 1299



 Williams, Prospect Medical Holdings, and Prospect East are judicially estopped from

 contending otherwise, and from enforcing the Exculpatory Provisions insofar as they

 would relieve SJHSRI of any such liability, since to allow them to use those provisions

 for that purpose would reward a fraud on both the Rhode Island Attorney General and

 the Rhode Island Superior Court.

        222.   Moreover, insofar as the Exculpatory Provisions if so construed would

 have the effect of relieving Defendant SJHSRI from liability to fully fund the Plan or pay

 the promised retirement benefits, then Defendants SJHSRI, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East breached their fiduciary obligations to

 disclose that material information to the Plan participants, including, but not limited to,

 the information that Defendant SJHSRI contended that it was not obligated to fund, and,

 in fact, was not funding the Plan. All of these Defendants also aided and abetted those

 breaches of fiduciary duties by other Defendants, such that in addition to breaching their

 fiduciary duties, Defendants SJHSRI, Angell, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East also aided and abetted in the breach of fiduciary duties by

 others.

        223.   The very existence of the Exculpatory Provisions, however, evidences that

 at the time they were making promises to Plan participants to fund the Plan, Defendants

 SJHSRI, RWH, CCCB, Corporation Sole, Diocesan Administration, and Diocesan

 Service believed they were not legally required to keep their promises, and were entitled

 to not fund the Plan. Thus the promises constituted intentionally false statements of



                                                  58
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 62 of 168 PageID #: 1300



 material fact in that they misrepresented the states of mind, opinions, and intentions of

 these Defendants.

        224.   All of the various iterations of the Plan have in common the fact that they

 were never given to Plan participants. In other words, Plan participants were never

 provided with a copy of the Plan documents, either at any time during the applicability of

 the Diocesan Plan or, subsequently, when the Plan for SJHSRI employees was

 separately established.

        225.   Notwithstanding the Exculpatory Provisions, SJHSRI’s obligation to

 properly fund the Plan was acknowledged in the annual financial statements for SJHSRI

 prepared by different auditors through the years.

        226.   For example, since 2006, all of SJHSRI’s annual (both audited and

 unaudited) financial statements have listed the unfunded portion of Plan obligations as a

 liability on the balance sheet for SJHSRI, and reduced the net assets of SJHSRI by that

 amount.

        227.   In addition, the financial statements repeatedly referred to SJHSRI’s policy

 to make annual contributions to fund the Plan, and to determine the amount of the

 contributions as if the Plan were subject to the funding obligations of ERISA. For

 example:

                a.     SJHSRI’s financial statements for the fiscal years ending
                       September 30, 1985, September 30, 1986, and September 30,
                       1987, stated that “[t]he Hospital makes annual contributions to the
                       Plan equal to the amount accrued for pension expense;”

                b.     SJHSRI’s financial statements for the fiscal years ending
                       September 30, 1992, September 30, 1993, September 30, 1994,
                       September 30, 1995, September 30, 1996, and September 30,
                       1997, stated that “[t]he Hospital’s policy is to fund pension costs
                       accrued which are within the guidelines established by ERISA;”


                                                59
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 63 of 168 PageID #: 1301



                     c.      SJHSRI’s financial statements for the fiscal years ending
                             September 30, 2001, and September 30, 2002, stated that “[t]he
                             Corporation’s policy is to fund at least the minimum amount
                             required under ERISA guidelines;” and

                     d.      SJHSRI’s financial statements for the fiscal years ending
                             September 30, 2003, September 30, 2004, September 30, 2005,
                             and September 30, 2006, stated that “[a]lthough the plan is not
                             subject to ERISA, the Corporation’s policy is to fund at least the
                             minimum amount required under the ERISA guidelines.”

           228.    These financial statements all were expressly approved by the SJHSRI’s

 Board of Trustees, SJHSRI’s management, and SJHSRI’s auditors.

           229.    Even in years when SJHSRI’s annual financial statements did not

 expressly acknowledge that it was SJHSRI’s policy to fund the Plan under ERISA

 guidelines, those financial statements never disclosed that SJHSRI had not adhered to

 its oft-stated policy to fund the Plan under ERISA guidelines.

           230.    Similarly, the annual reports that Angell and Angell’s predecessor

 actuaries provided to SJHSRI concerning the actuarial status of the Plan repeatedly

 acknowledged both that SJHSRI was liable to fully fund the Plan and that SJHSRI’s

 policy was to make contributions to the Plan as if it were subject to ERISA. For

 example:

                     a.      In the Actuarial Valuations of the Plan as of July 1, 1995, July 1,
                             1996, July 1, 1997, July 1, 1998, and July 1, 1999, Watson
                             Worldwide[4] stated that “[s]ince this a church plan it is not subject
                             to the minimum funding requirements of ERISA. However, it is
                             the Hospital’s funding policy to follow the ERISA guidelines each
                             year in determining the contribution requirement. This funding
                             policy will ensure that sufficient assets are available to plan
                             participants to pay retirement benefits;”

                     b.      In the Actuarial Valuations of the Plan as of July 1, 2000, July 1,
                             2001, and July 1, 2002, Aon Employee Benefits Consulting[5]

 4
     Watson Worldwide were the actuaries at the time.
 5
     Aon Employee Benefits Consulting were the actuaries at the time.
                                                         60
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 64 of 168 PageID #: 1302



                            stated that “[w]hile the Plan is a church plan, and is not subject to
                            the funding requirements of ERISA, the current funding policy
                            follows the ERISA guidelines. Therefore, the minimum
                            contribution level has been determined as the amount that would
                            be required by ERISA in the absence of church plan status;”

                    c.      In the Actuarial Valuations of the Plan as of July 1, 2006 and July
                            1, 2007, Angell stated that “[w]hile the Plan is a church plan, and
                            is not subject to the funding requirements of ERISA, the current
                            funding policy follows the ERISA guidelines without regard to the
                            current liability calculations;” and

                    d.      In the Actuarial Valuations of the Plan as of July 1, 2008, and for
                            each year thereafter, Angell stated that “[w]hile the Plan is a
                            church plan, and is not subject to the funding requirements of
                            ERISA, the current funding policy follows the ERISA guidelines
                            without regard to the current liability calculations or Pension
                            Protection Act of 2006 modifications.”6

         231.     In December 2009, and after review and consultation with SJHSRI,

 Moody’s Investor Services affirmed its rating of SJHSRI’s Series 1999 bonds. In its

 rating statement issued on December 2, 2009, Moody’s noted the Plan had been frozen

 and stated: “[w]hile there is no required funding by ERISA, the need to fund adequately

 the pension is an obligation of the hospital.”

         232.     Other statements that Defendants SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect Medical Holdings, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, and Prospect East made to state regulators in connection

 with obtaining approval for the 2014 asset sale also represented that Defendants

 SJHSRI, RWH, and CCCB were obligated by the Plan to make necessary contributions.

         233.     For example, in response to an official query concerning how the Plan

 would be operated after the asset sale, Defendants SJHSRI, RWH, and CCCB,



 6
   The caveat for “the current liability calculations or Pension Protection Act of 2006 modifications” is
 irrelevant, since neither the then current liability calculations nor the Pension Protection Act of 2006
 modifications eliminated or even affected the ERISA guidelines for funding.

                                                           61
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 65 of 168 PageID #: 1303



 Prospect Chartercare, Prospect Medical Holdings, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, and Prospect East stated on April 15, 2014 as

 follows:

               Response: The pension liability will remain in place post transaction.
               Subsequent to the $14 Million contribution to the Plan upon transaction,
               future contributions to the Plan will be made based on recommended
               annual contribution amounts as provided by the Plan’s actuarial
               advisors. Moving forward, the investment portfolio of the plan will be
               monitored by the Investment Committee of the Board of Trustees.

               [Emphasis supplied]

        234.   Similarly, SJHSRI management and its boards repeatedly acknowledged

 that SJHSRI’s policy was to make contributions to the Plan as if it were subject to

 ERISA, and that is was a “fiduciary obligation” of board members to see to it that the

 Plan was properly funded. For example:

                a.     SJHSRI Chief Financial Officer John Flynn on September 5, 1996
                       advised Edward Groden of Watson Worldwide that the SJHSRI
                       Finance Committee wanted to “[a]dopt an approach [to the Plan]
                       that will allow for a consistent method over time to adequately
                       fund the plan, taking into consideration the Hospital’s ability to
                       make the necessary contributions and ensuring the Finance
                       Committee and the Retirement Board that they will meet their
                       fiduciary responsibility for providing adequate funding”
                       [emphasis supplied]; and

                b.     SJHSRI’s Human Resources Department disseminated as
                       authoritative a history of the Plan captioned “St. Joseph Health
                       Services of Rhode Island Retirement Plan History,” which stated
                       that “[t]he Corporation’s policy is to fund pension costs accrued
                       that are within the guidelines of ERISA.”

 C.     DEFENDANTS KNEW THE PLAN WAS UNDERFUNDED

        235.   On May 12, 2008, SJHSRI and RWH entered into a “MEMORANDUM OF

 UNDERSTANDING” that agreed in principle to their merger.




                                                62
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 66 of 168 PageID #: 1304



        236.   Officials from RWH evaluated SJHSRI’s pension liability in connection with

 the merger that ultimately took place in 2009, which also was approved by the R.I.

 Department of Health and Attorney General under the Hospital Conversions Act.

 According to the minutes for a meeting of the executive committee of the RWH’s Board

 of Trustees on October 23, 2008, the estimated underfunding for the Plan as of

 September 20, 2008 was $29 million.

        237.   As of February 2, 2009, SJHSRI and RWH entered into a Health Care

 System Affiliation and Development Agreement among Roger Williams Hospital and

 Roger Williams Medical Center, and St. Joseph Health Services of Rhode Island and

 Roman Catholic Bishop of Providence (the “SJHSRI-RWH Affiliation Agreement”). The

 SJHSRI-RWH Affiliation Agreement provided that “CharterCare Health Partners” (later

 re-named CharterCare Community Board and referred to herein as CCCB) would be

 formed and would completely control RWH and would control SJHSRI on all matters

 except certain religious issues.

        238.   On July 9, 2009, Angell informed SJHSRI, RWH, and CCCB that the

 estimated unfunded benefit obligation as of July 1, 2009 was approximately

 $60,000,000 and would increase over the next four years even if SJHSRI contributed an

 additional $8.7 million over that period.

        239.   On March 15, 2011, the Finance, Audit and Compliance Committee of the

 Board of Directors for CCCB met to discuss, inter alia, the shortfall in the Plan’s funding,

 and the following discussion took place amongst members of the committee (including

 Daniel Ryan, Kenneth Belcher, Edwin Santos, and Donald McQueen), CCCB staff

 (including Michael Conklin, Addy Kane, Kathleen Moore, David Ragosta, Darlene



                                                 63
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 67 of 168 PageID #: 1305



 Souza, George Curtis, and Barbara O’Neil), and Jeffrey Bauer (President and Chief

 Executive Officer of Defendant Angell):

                Mr. McQueen asked how much the Hospital would need to fund into the
                Plan to carry it to term. Mr. Bauer indicated approximately $50M would be
                needed. . . .

                Mr. Stiles asked what was happening in the public sector. Were there any
                modifications available that should be looked at in order to minimize the
                Hospital’s liability? Mr. Bauer indicated that any modifications to the
                Plan would be difficult because it is a protected benefit and cannot
                be changed.

                [Emphasis supplied]

       240.     Other communications between Angell and SJHSRI also informed

 SJHSRI management and directors of the extent of the Plan’s unfunded status. For

 example, in 2010, Angell advised SJHSRI that SJHSRI should make a “recommended

 maximum contribution” of $1,624,311 to the Plan, or at least a “minimum contribution” of

 $1,444,178, and advised that a contribution of $21,314,085 was needed to reach a

 100% funding level.

       241.     The term “minimum contribution” referred to the minimum contribution

 amount determined under Internal Revenue Service rules that can be paid by plans

 subject to ERISA without incurring a penalty. For plans that are underfunded, it typically

 includes at least two components: (a) a “target normal cost’ that is based on plan

 expenses and the expected benefit payout over the coming year; and (b) a shortfall

 amortization charge, which is a sum necessary to return the plan to fully-funded status

 over a period of years.

       242.     The term “recommended maximum contribution” referred to the maximum

 contribution that SJHSRI could deduct from federal income taxes if it were a for-profit

 corporation.
                                                64
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 68 of 168 PageID #: 1306



        243.   The term “100% funding level,” or, indeed, any percentage funding level,

 is a term of art that Angell intended and SJHSRI understood is based on the

 assumption that the Plan would continue for years, which at many times was an

 intentionally false assumption as discussed below, and also is based upon an assumed

 future rate of return on pension plan assets. In addition, in accordance with actuarial

 standards, customs, and practices, a “funding level” percentage applies only at the point

 in time the estimate is made, must be based solely on the pension plan’s existing

 liabilities, not pension liabilities incurred after that date, and is subject to possibly drastic

 change if investment returns actually realized were less than the assumed rate of return

 on which the estimate was based.

        244.    SJHSRI disregarded the 2010 recommendation and made no contribution.

        245.   In 2011, Angell advised SJHSRI that SJHSRI should make a

 “recommended maximum contribution” of $1,626,074 to the Plan, or at least a

 “minimum contribution” of $1,433,706, and advised that a contribution of $22,426,204

 was needed to reach a 100% funding level. SJHSRI disregarded the recommendation

 and made no contribution.

        246.   In 2012, Angell advised SJHSRI that SJHSRI should make a

 “recommended maximum contribution” of $1,793,075 to the Plan, or at least a

 “minimum contribution” of $1,480.468, and advised that a contribution of $13,690.720

 was needed to reach a 100% funding level. SJHSRI disregarded the recommendation

 and made no contribution.

        247.   In 2013, Angell advised SJHSRI that SJHSRI should make a

 “recommended maximum contribution” of $3,056,708 to the Plan, or at least a

 “minimum contribution” of $2,144,292, and advised that a contribution of $25,081,206

                                                    65
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 69 of 168 PageID #: 1307



 was needed to reach a 100% funding level. SJHSRI disregarded the recommendation

 and made no contribution.

       248.    On or about December 2, 2013, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East (through Barbara Groux) requested that Angell provide

 them with an updated estimate of the amount of unfunded benefits if the Plan were

 terminated.

       249.    On December 10, 2013, Angell advised that the updated estimate of the

 amount of unfunded benefits if the Plan were terminated was over $98,000,000. The

 reason this was so much higher than the sum needed to reach a 100% funding level in

 2013 was that the termination liability would be paid by SJHSRI’s purchase of annuities

 from an insurance company to fund those benefits, which would cost much more than if

 SJHSRI continued to operate the Plan and the Plan earned the assumed rate of return

 of 7.75%.

       250.    On December 13, 2013, Christopher Cozzoni, who was a principal in

 Mercer (US) Inc., the company that was managing the Plan’s portfolio assets on behalf

 of SJHSRI, informed CCCB Chief Financial Officer Conklin that “the Plan’s funded

 status on a current market basis [of 4.6%] is around 50%,” and that this funding level

 was more reliable than the finding level of over 90% that Angell had calculated based

 on an assumed rate of return of 7.75%.

       251.    The market rate to which the Mercer representative referred was the rate

 that single employer defined benefit plans (such as the Plan) that are governed by

 ERISA are required to use. The Mercer representative noted that Angell was using a

 higher estimated rate of return because the Plan’s purported Church Plan status

                                                66
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 70 of 168 PageID #: 1308



 relieved them of the obligation to use the market rate of return, and that using the higher

 rate of return in determining the Plan’s funding level had the effect of greatly increasing

 the Plan’s funding level over what it would have been under ERISA.

        252.   Angell prepared revised calculations and met with Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East on or about January 8, 2014 and shared with them

 the facts concerning the unfunded status of the Plan and the cost of terminating the

 Plan and purchasing annuities. This meeting was attended by persons including Jeff

 Bauer, Kenneth Belcher, Michael Conklin, Barbara Groux, Peter Karlson, Brenda

 Ketner, Darleen Souza, and David Ward.

        253.   In connection with the sale of its subsidiaries’ assets to Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East discussed below, Defendant CCCB

 submitted to Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 consolidated financial statements on behalf of CCCB, SJHSRI, and RWH, stating that

 the unfunded liability on the pension was $91,036,390 as of April 30, 2013.

        254.   Corporation Sole, Diocesan Administration, and Diocesan Service were

 also fully familiar with the extent to which the Plan’s liabilities were unfunded. Indeed,

 as noted above, in September of 2013, Bishop Tobin had described the pension as “a

 spiraling and gaping unfunded liability.”

        255.   Thus, prior to and at the time of the 2014 Asset Sale, CCCB, SJHSRI,

 RWH, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare

 Roger Williams, Prospect Medical Holdings, Prospect East, Corporation Sole, Diocesan

                                                 67
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 71 of 168 PageID #: 1309



 Administration, Diocesan Service, and Angell all had actual knowledge of the full extent

 of the Plan’s unfunded liabilities.


 D.     MISREPRESENTATIONS TO PLAN PARTICIPANTS

        256.    SJHSRI used the Plan to hire and retain skilled employees. Indeed, in

 October 1990, SJHSRI’s actuary Watson Worldwide made a presentation to the

 SJHSRI board noting that “recruiting and retention of employees” was the first purpose

 of the Plan.

        257.    It is equally clear that SJHSRI’s policy to follow ERISA guidelines was

 dictated by competitive reasons. For example, in 1977, SJHSRI changed the Plan so

 that the amount of benefits was based on a percentage of the employees’ last salaries

 prior to retirement, comparable to what was required by ERISA, after conducting a

 survey of seven other competitor hospitals that had conformed their Plans to include

 this requirement. Charles L. Commander on behalf of Watson Worldwide in a letter to

 the President of SJHSRI on February 4, 1983 noted that “[t]he plan for the most part is

 consistent with the spirit of ERISA, primarily for competitive reasons.”

        258.    SJHSRI management and directors were informed on numerous

 occasions that SJHSRI’s employees did not understand the provisions of the Plan. For

 example:

                 a.     In a memorandum to SJHSRI Controller Paul Beaudoin on
                        February 3, 1997, Watson Worldwide offered to update the
                        employee booklet on the Plan. Watson Worldwide dealt directly
                        with Plan participants and made presentations to them
                        concerning the Plan. Nevertheless, they stated that “[i]t is our
                        understanding that employees do not understand or know very
                        much about the Plan.” Management declined to update the
                        booklet.

                 b.     On February 2, 1990, SJHSRI’s Vice President for Human
                        Resources David DeJesus asked for authority to provide Plan
                                                 68
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 72 of 168 PageID #: 1310



                       participants with an annual statement that would contain the
                       information that ERISA requires for annual plan statements.
                       SJHSRI never provided Plan participants with such information,
                       which would have included disclosing the unfunded status of the
                       Plan.

                c.     At a meeting of the Investment Committee of the CCCB Board of
                       Trustees on May 4, 2012, after board members were informed
                       that SJHSRI was not required by ERISA to make contributions to
                       the Plan, one board member asked whether Plan participants
                       “truly understood the funding status of the Plan and the impact of
                       the Plan being a Church Plan (non ERISA).” The response by
                       CCCB President and Chief Executive Officer Belcher was that he
                       “believed that staff are aware and that this subject was discussed
                       at employee forums.” However, this information was never
                       mentioned in any written presentation to any employees and
                       there is no evidence it was ever even orally conveyed at any
                       employee forums or to any employees or other Plan participants
                       at any other occasion.

       259.   In contrast to the extremely difficult, obscure, and technical language set

 forth in Plan documents, SJHSRI, Corporation Sole, Diocesan Administration, Diocesan

 Service, Prospect Chartercare, and Angell made or provided statements to Plan

 participants, on different occasions, in many different contexts, over many years, and

 using plain language, that assured Plan participants that the Plan was an earned benefit

 of their employment, that the contributions necessary to properly fund the Plan were

 being made, that it was management’s policy, practice and duty to do so, and that

 SJHSRI and not the Plan participants bore the risk of Plan assets not earning expected

 returns or incurring investment losses.

       260.   The Plan participants relied upon those statements to their detriment.

       261.   Moreover, these assurances created a general understanding and

 commonly held belief amongst employees and retirees that SJHSRI had undertaken to

 fully fund the Plan and to assume any investment risk associated with Plan investments,

 and created a culture of trust and reliance that influenced even those employees and

                                               69
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 73 of 168 PageID #: 1311



 retirees who cannot recall specific communications, that cumulatively informed the

 reasonable expectations of Plan participants, such that detrimental reliance is presumed

 and proof of individualized reliance on specific representations is not necessary.

        262.   Third parties such as SJHSRI’s employee unions also relied upon these

 communications. SJHSRI’s employee unions also acted on behalf of Plan participants,

 and, therefore, the unions’ reliance was reliance by Plan participants.

        263.   These communications took many forms. They included descriptions of

 the Plan in detailed booklets, less-detailed handouts and tri-fold pamphlets specific to

 the Plan, employee handbooks, presentations (“PowerPoints”) used in slideshows, and

 memoranda and letters from SJHSRI management to employees.

        264.   In addition, SJHSRI and its agents and representatives (including

 Defendant Angell) communicated with specific employees concerning the Plan and a

 specific employee’s benefits through various letters and statements as described below.

        265.   A detailed booklet entitled “Retirement Plan for Employees of the Diocese

 of Providence,” issued prior to 1973, described the pension benefits being provided to

 the employees of SJHSRI as of January 1, 1973 and stated:

               It is the desire of the diocese, its parishes and institutions, to make
               provision for its employees in retirement. Indeed, we have always had a
               sympathetic concern for the welfare of our employees and are confident
               that this implementation of that concern will provide the necessary sense
               of security and peace of mind that all envision.

                                              *        *    *

               Q.     What does the Diocese contribute?

               A.     The Diocese contributes the entire cost of the benefits you have
               earned prior to the adoption of the Retirement Plan. The Diocese will also
               contribute an additional amount which, when added to your contributions,


                                                  70
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 74 of 168 PageID #: 1312



               will meet the cost of benefits you will earn during the remaining years of
               your employment.

                                              *        *    *

               Q.     How will my Retirement Benefit be paid?

               A.    You will receive a check each month beginning on your retirement
               date and terminating with the payment preceding your death.

        266.   Another detailed booklet, entitled Saint Joseph’s Hospital Retirement Plan

 (1973 edition) stated:

               This booklet has been prepared to inform you about your Saint Joseph’s
               Hospital Retirement Plan.

                                              *        *    *

               One of the most important sources of your income will be our Retirement
               Plan . . . .

                                              *        *    *

               HIGHLIGHTS OF THE PLAN

               The Hospital will pay the entire cost of the Plan beginning January 1,
               1973.

                                              *        *    *

               COST OF THE PLAN

               5.     Do I make any contributions to the Plan?

               No. The Hospital will pay the entire cost of the Plan beginning January 1,
               1973 – not only your pension but also all actuarial, legal and investment
               expenses incurred in the administration of the Plan.

        267.   On or about February 6, 1978, SJHSRI’s then President A. Edward

 Azevedo sent a memorandum to employees, urging them not to unionize and describing

 the benefits SJHSRI already provided through the Diocesan Plan. This memorandum



                                                  71
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 75 of 168 PageID #: 1313



 contrasted the Hospital’s pension benefits with what SJHSRI characterized as “vague

 promises” of union organizers and stated:

               Know the facts when someone asks you to sign a union authorization
               card. The union organizer makes vague promises, but the facts are that
               your Hospital has, on a regular basis, increased your wages and improved
               your benefits.

               For example, during the past five years, the following improvements have
               been made by the Hospital:

                                               *        *    *

               Pension Plan – Improved from contributory to non-contributory effective
               January 1973. Plan improved again effective January 1977; Hospital
               pays full cost of the plan.

               [Emphasis supplied]

        268.   Another detailed booklet, entitled “RETIREMENT PLAN ST JOSEPH

 HOSPITAL Providence/North Providence, Rhode Island (1982 Edition)” contains the

 following statement, in question and answer format:

               WHO WILL PAY FOR MY BENEFITS?

               The Hospital pays the entire cost of your benefits earned after 1972 and
               before 1965. You and the Hospital shared the cost between 1965 and
               1972.

               Each year independent actuaries calculate the amount of money
               which the Hospital will pay to the Plan Trustee. This money is then
               set aside and invested to provide each eligible employee with a
               pension at retirement.

               [Emphasis supplied]

 The preface to the booklet was a letter to employees signed by then-SJHSRI President

 Azevedo, which concluded with the “hope that this Plan will be evidence of our personal

 interest in your welfare, not only while actively in our employ but after you retire to enjoy

 the rewards of a long and productive life.”
                                                   72
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 76 of 168 PageID #: 1314



       269.   Similar language was included in the next edition of that booklet,

 captioned “St. Joseph Hospital Retirement Plan Providence/North Providence, Rhode

 Island (1986 Edition)”, which stated:

              The St. Joseph Hospital Retirement Plan was established to help you
              make your retirement years economically more secure. Since its inception
              in 1965, the Hospital has made many improvements to the Plan. The
              most recent improvements became effective on July 1, 1985.

              The Hospital pays the entire cost of the Plan and no contributions are
              required by you.

              Your Retirement Plan will give you a lifetime monthly income when you
              become eligible to retire. In addition, the Plan may provide benefits to
              your spouse or beneficiary after your death.

                                            *        *    *

              WHO PAYS FOR MY BENEFITS?

              The Hospital pays the entire cost of your benefits. Each year
              independent actuaries calculate the amount of money which the
              Hospital will pay to the Plan Trustee. This money is then set aside
              and invested to provide each eligible employee with a pension at
              retirement.

              [Emphasis Supplied]

       270.   As already noted, however, although actuaries throughout the life of the

 Plan annually calculated the amount of money that SJHSRI should pay into the Plan,

 based upon the contribution requirements of ERISA and the Plan, SJHSRI routinely

 disregarded their recommendations and in many years chose to make no annual

 contributions whatsoever, with the result that the Plan became more and more

 underfunded over time. Defendants SJHSRI, RWH, and CCCB never informed Plan

 participants that the earlier assurances that the Plan was being funded in accordance

 with the recommendations of the Plan’s actuaries were no longer true.

                                                73
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 77 of 168 PageID #: 1315



        271.   The highlighted language was repeated in a subsequent revision of that

 booklet in 1988 and draft revisions in 1993, 1995, 1996, and 1999. It appears that

 SJHSRI stopped revising that booklet but continued to use it over time. During the

 period it was in use, SJHSRI never omitted or in any way contradicted this language.

        272.   Prior to 1995, the Diocese’s Retirement Board sent terminated or retiring

 employees of SJHSRI documents entitled “STATEMENT OF INFORMATION FOR

 TERMINATED EMPLOYEES WITH VESTED RIGHTS”. For example, one such form

 dated January 15, 1994 stated:

               According to our records, your service with St. Joseph Hospital prior to
               your termination of employment on 12/3/92 entitles you to a benefit at age
               65 from the Diocese of Providence Retirement Plan – St. Joseph Hospital
               (the “Plan”). The amount of this benefit is $192.42 per month
               commencing on 4/1/2020 and payable to you for as long as you live.

               [Emphasis supplied]

        273.   From time to time SJHSRI offered seminars or made presentations to Plan

 participants to explain their benefits, and in the process assured Plan participants that

 they could rely on their pensions. For example, on November 15 & 16, 1995, and again

 on March 4, 1998, SJHSRI, through Dan Hanlon and Phyllis Cabral of SJHSRI’s human

 resource department, and SJHSRI’s actuary and direct representative with Plan

 participants, Ed Groden and Gail Cohen of Watson Worldwide, showed Plan

 participants a PowerPoint that stated that “[c]omputations [are] made annually to ensure

 assets are sufficient to meet current and expected future benefit obligations,” without

 disclosing that in fact SJHSRI disclaimed any obligation to follow the funding

 recommendations that were the product of those computations.

        274.   On October 24, 1996, SJHSRI’s President and Chief Executive Officer

 sent a letter to employees of SJHSRI, which stated that he was “particularly pleased
                                                 74
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 78 of 168 PageID #: 1316



 about the Pension Plan improvements,” but neglected to disclose the fact that SJHSRI

 employees were no longer part of the Diocesan Plan.

        275.   That same letter claimed that the Plan available to SJHSRI employees “is

 as good or better than those of many other organizations in the region,” without

 disclosing that, unlike the case with the defined benefit plans of most organizations,

 SJHSRI claimed that the Plan was not governed by ERISA, and thus would not have

 insurance coverage against insolvency provided by the PBGC.

        276.   From time to time thereafter, SJHSRI, the then-incumbent Bishop acting

 on behalf of Defendants Corporation Sole, Diocesan Administration, and Diocesan

 Service, communicated with SJHSRI employees concerning the Plan in terms that

 falsely reassured Plan participants that the Bishop and Diocese of Providence had

 ongoing involvement in the Plan.

        277.   For example, a handout was provided to Plan participants, entitled

 “RETIREMENT PLAN HIGHLIGHTS,” that purported to summarize the Plan as of

 January 1, 1998 (three years after the split off of the Plan from the Diocesan Plan), and

 referred to the Bishop’s and Diocese’s ongoing involvement in the Plan:

               Who administers the Plan?

               The Roman Catholic Bishop of Providence has appointed a Retirement
               Board to administer the Plan. The Board will establish rules and
               regulations for the administration of the Plan, and will be responsible for
               resolving any disputes concerning Plan operation.

               Who administers the Retirement Fund?

               The Diocese has established a Trust Fund with Fleet Investment Services.
               The Trustee of the Fund will hold, invest, and distribute the money in
               accordance with the terms and provisions of the Plan and Trust
               Agreement.


                                                 75
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 79 of 168 PageID #: 1317



 The statement that Plan assets were held in a trust established by the Diocese was

 intentionally false and deceptive, since in connection with the separation of the two

 plans in 1995, a new trust was established by SJHSRI, but SJHSRI did not inform Plan

 participants of the separation, much less that only a portion of the Diocesan Plan assets

 were transferred to the new trust for the Plan alone.

       278.   That handout also stated in part:

              Retirement is a time in life we all look forward to with great anticipation, a
              time when we have the opportunity to do the things we most enjoy.
              Maybe you have your sights set on traveling across the country? Or
              perhaps spending time with the grandchildren? But whether your
              retirement plans involve relaxing on the beach—or on the golf course—
              one thing’s for certain: You’ll need money to achieve them.

              That’s why St. Joseph Health Services of Rhode Island offers the
              Retirement Plan to all eligible employees. The Retirement Plan is
              designed to help you meet your retirement savings goals by
              providing you with a monthly annuity during retirement. And the
              best part of all is you contribute nothing for this benefit—it’s paid for
              completely by the Hospital. In this way, your Retirement Plan benefit is
              an important part of your total retirement income. And when combined
              with your Social Security benefit and your personal savings, this benefit
              can provide the financial security you need to follow through on your
              retirement plans.

                                              *        *    *

              Retirement Payment Options

              What are the payment options?

              You may choose a Life Annuity option, which provides you a fixed
              monthly payment throughout your lifetime. Or you may choose one of
              four Joint and Survivor options (100%, 75%, 66 2/3%, or 50%), which pay
              a reduced monthly payment throughout your lifetime, and continue
              payments to your beneficiary after you die.




                                                  76
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 80 of 168 PageID #: 1318



                You may also choose a Ten-Year Guarantee option, which provides at
                least 120 guaranteed monthly payments (for a total of ten years) to you
                and your beneficiary.

                [Italics in the original and bolded emphasis supplied]

         279.   A pamphlet provided to Plan participants, entitled “Questions And

 Answers About The St. Joseph Health Services Retirement Plan,” and dated “Effective

 7/1/2001”, stated inter alia:

                Q:     What forms of payment are available to me?

                A:     The normal form of payment is a life annuity. Under this form of
                       payment, you will receive your monthly pension payments for
                       as long as you live. All pension payments stop when you die.

                       [Emphasis added]

         280.   From time to time, SJHSRI provided statements to Plan participants

 discussing and quantifying their Plan benefits. Thousands of these statements stated

 inter alia:

                St. Joseph Health Services of Rhode Island is pleased to give you this
                statement showing your estimated benefits in the Retirement Plan as of
                [insert date]. Your pension benefit is an important part of your future
                retirement income, along with Social Security, your 403(b) savings, and
                your other personal savings. You automatically become a participant in
                the plan once you have completed 12 months of employment and worked
                at least 1,000 hours. Some key features of this plan are:

                •      Simplicity—Participation in the plan is automatic. You do not have
                to enroll or do anything until you retire.

                •      Security—Benefits are paid from a secure trust fund.

                •     Company Paid—The plan is entirely paid for by St. Joseph
                Health Services of RI. There is no cost to you.

                                               *        *    *

                SUMMARY OF PLAN PROVISIONS:

                                                   77
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 81 of 168 PageID #: 1319



              St. Joseph Health Services of Rhode Island Retirement Plan provides you
              with:

              a)    A monthly income payable for life when you retire, in addition to
              your Social Security benefits.

              b)    The right to retire as early as age 55 if you have completed at least
              5 years of continuous service.

              c)    The right to future pension benefits if you leave the Hospital after 5
              or more years of continuous service.

              d)     Death benefits payable to your surviving spouse or beneficiary if
              you die while still employed after completing 5 years of continuous
              service.

              The Hospital pays the entire cost of the plan. In addition, the Hospital
              pays into the Social Security System an amount equal to what you pay.

              [Emphasis added]

       281.   Similarly, in September of 2003, SJHSRI provided employees with a

 handout entitled “Understanding Your St. Joseph Health Services of Rhode Island

 Pension Statement,” which set forth the following as “Pension Basics”:

              Pension Basics

              Simple

                     -      Participation is automatic

              Secure

                     -      Assets in trust fund

                     -      No investment risk to you

              Valuable

                     -      Hospital pays the entire cost

                     -      Non-contributory Defined Benefit (DB) Plan

                     -      Rewards long service employees
                                               78
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 82 of 168 PageID #: 1320



               [Emphasis supplied]

        282.   However, the grossly underfunded status of the Plan is due in large part to

 SJHSRI’s choosing not to fund the Plan when it was necessary to do so because the

 Plan did not meet investment targets, or, indeed, incurred substantial investment losses.

 In other words, SJHSRI in fact placed the “investment risk” on Plan participants,

 contrary to the representation that they bore “no investment risk,” and notwithstanding

 that, unlike participants in a defined contribution plan who exercise at least some control

 over their retirement investments, Plan participants were completely powerless to

 control investment risk in that it was solely SJHSRI, CCCB, or the Retirement Board,

 who determined how the Plan assets would be invested, without consultation with Plan

 participants or even advising them of the allocation of Plan assets, investment returns

 obtained on Plan assets, or the unfunded status of the Plan. Defendants SJHSRI,

 RWH, and CCCB made these false statements with actual knowledge they were false,

 with the intent to deceive Plan participants, and Plan participants were thereby deceived

 to their detriment.

        283.   Other handouts and similar communications containing the same or

 substantially equivalent language as that of the handouts quoted in paragraphs 264-281

 were provided to Plan participants on other occasions, all as part of the process of

 hiring and retaining employees.

        284.   From time to time, SJHSRI provided employee handbooks to its

 employees. One dated “April, 2004,” stated inter alia:

               Pension Plan

               Regular full-time and regular part-time employees are eligible to
               participate in the SJHSRI pension plan. If an Employee is paid for 1,000
               hours or more per retirement plan year he/she will enter the Plan on the

                                                79
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 83 of 168 PageID #: 1321



               first of the calendar month following the first anniversary of the employee’s
               employment. Pension Plan is fully paid by the Hospital. Vesting is
               after 5-years of Continuous Service. To help you estimate your potential
               benefit at retirement, pension statements are distributed annually.

               [Emphasis supplied]

        285.   Beginning in 2009, SJHSRI also administered a defined contribution plan

 (a “403(b) Savings Plan”), which gave employees the right to make pre-tax contributions

 and to control their investments. With that plan, SJHSRI on or about July 9, 2007,

 provided a handout which answered the question “is there ever a time when benefits

 can be lost or denied” by stating:

               The value of your account depends on the value of Plan investment. This
               is why your account must be invested carefully.

 With respect to the defined benefit plan, which is the Plan involved in this case,

 however, SJHSRI never told Plan participants that their benefits could be “lost” or

 diminished if the Plan assets suffered investment losses. To the contrary, as noted

 above, SJHSRI affirmatively represented that, under the defined benefit plan, there is

 “[n]o investment risk to you.”

        286.   The explanation of the 403(b) Savings Plan also stated:

               The Company reserves the right, of course, to amend the Plan or to
               discontinue contributions to it. No amendment can reduce the amount in
               your account or eliminate any of the benefit form options offered in the
               Plan. If the Company permanently discontinues contributions to the
               Plan, you will be notified and you will become 100% vested in your
               account.

               [Emphasis supplied]

 No such disclosure was made in connection with the Plan.

        287.   On January 28, 2011 SJHSRI through Darlene Souza prepared a

 PowerPoint presentation to one of the employees’ unions, the Federation of Nursing
                                                 80
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 84 of 168 PageID #: 1322



 and Health Care Professionals (“FNHCP”), seeking union approval for a plan to freeze

 SJHSRI’s defined benefit plan and substitute a defined contribution plan going forward

 for all employees belonging to FNHCP. This presentation stated that the proposed

 freeze was necessary to protect the assets of the Plan. However, management

 represented in the PowerPoint that the defined benefits earned on the years of service

 already performed “will not be affected.”

        288.   As noted above, Angell agreed to act on behalf of SJHSRI in dealing

 directly with Plan participants, and Angell also worked with Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East in crafting presentations and dealt directly with

 employees of Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East at New

 Fatima Hospital informing them of their rights under the Plan.

        289.   As such, Angell owed both the Plan and Plan participants the duty to

 exercise reasonable care and the duty to make accurate and not misleading disclosures

 concerning the Plan.

        290.   However, Angell never informed Plan participants of the Plan’s

 underfunded status or the fact that SJHSRI was not making necessary contributions.

 To the contrary, Angell’s statements to Plan participants implied and in many cases

 directly represented that their pension benefits were secure.

        291.   For example, Angell continued to provide individual Plan participants with

 statements that set forth specific projected lifetime benefits, which Angell and all of the

 other Defendants knew could not be relied upon.



                                                 81
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 85 of 168 PageID #: 1323



        292.   On April 29 & 30, 2014, shortly before the sale of Fatima Hospital was

 approved, representatives of Angell (including at least Mary Pat Moran), SJHSRI, RWH,

 and CCCB (including at least Darlene Souza) again participated in PowerPoint

 Presentations to SJHSRI employees intended to reassure them that the sale of the

 hospital to Prospect Medical would not affect their pension benefits. In those

 presentations, the employees were shown a PowerPoint presentation which informed

 them that the terms of agreement for SJHSRI’s joint venture with CCCB and Prospect

 Medical “includes a $14 Million contribution to the Pension Plan to stabilize plan assets,”

 and were shown a sample final benefit statement that again acknowledged that “[y]our

 pension benefit is an important part of your future retirement income,” and reassured

 them that “[t]he Hospital pays the entire cost of the Plan,” with payment options that

 included annuity payments for life.

        293.   Defendants Angell (including at least Mary Pat Moran), SJHSRI, RWH,

 and CCCB (including at least Darlene Souza) knew this was grossly misleading and

 false on multiple levels.

        294.   At that time, Defendants SJHSRI, RWH, CCCB, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East already knew that the $14 million

 contribution was not even remotely sufficient “to stabilize plan assets,” but nevertheless

 chose to falsely state that it was their opinion that it would stabilize plan assets.

 Although expression of matters of opinion may not in all circumstances constitute false

 statements of material fact, they do when, as here, the speakers are intentionally

 misrepresenting their opinions, and intentionally offering opinions they do not in fact

 hold, and, in other words, are misrepresenting their own states of mind. These

                                                  82
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 86 of 168 PageID #: 1324



 misrepresentations and omissions constituted false statements of material fact by

 Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East.

        295.   Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East also knew that the statement that “the Hospital

 pays the entire cost of the Plan” was also false and deceptive, on at least two levels.

 “[T]he entire cost of the Plan” includes funding the Plan, and, therefore, the statement

 was false because no one was funding the Plan. Moreover, given the timing of the

 presentation (two months before the closing) and the purpose to reassure employees

 concerning the effect of the 2014 Asset Sale on their pension benefits, the employees

 reasonably concluded that the “Hospital” referred to was New Fatima Hospital under the

 ownership and operation of Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East.

 Indeed, after the 2014 Asset Sale, SJHSRI was no longer a hospital. That also was

 known to be false since all of the Defendants knew that neither New Fatima Hospital nor

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East accepted any obligations under

 the Plan, and that instead they had drafted the documents so that the obligations would

 belong to SJHSRI which no longer would have any operating assets and whose

 restricted assets and expected income would be grossly insufficient to fund the Plan.

        296.   Moreover, Defendants SJHSRI, RWH, CCCB, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

                                                83
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 87 of 168 PageID #: 1325



 Prospect Medical Holdings, and Prospect East already knew that the Plan, which this

 PowerPoint presentation referred to as an “important part of [the Plan participants’]

 future retirement income” was grossly underfunded, and the option to choose annuity

 payments for life was illusory if not an outright lie, because Plan assets would run out

 long before most of the Plan participants or their designated beneficiaries would have

 passed away.

        297.   Many of SJHSRI’s employees were members of another union, the United

 Nurses & Allied Professionals (“UNAP”), under a collective bargaining agreement that

 entitled them to pension benefits. In connection with the 2014 Asset Sale, Defendants

 SJHSRI, RWH, CCCB, Angell, Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 sought UNAP’s agreement to a freeze on the accrual of pension benefits upon the

 closing of the asset sale. These Defendants offered the $14 million contribution to the

 Plan as an inducement for UNAP and its members to agree to the freeze on the accrual

 of pension benefits, and UNAP and its members agreed to the freeze in return for that

 contribution, in return for the assurance that the $14 million contribution would “stabilize”

 the Plan, and the promise that the Plan would be funded thereafter in accordance with

 the recommendations of the Plan’s actuaries. In these negotiations, these Defendants

 knew and understood that UNAP was acting on behalf of the Plan participants who

 belonged to the union.

        298.   Beginning in August 2013 and continuing thereafter, Christopher Callaci of

 UNAP had discussions with representatives from Prospect Medical, including Thomas

 Reardon and Von Crockett, regarding the potential acquisition by Prospect Medical or

 its subsidiaries of the Fatima and Roger Williams Hospitals and the impact of such

                                                 84
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 88 of 168 PageID #: 1326



 acquisition on UNAP’s members. He also had such discussions with representatives

 from CCCB, including Kenneth Belcher, Darleen Souza, and Michael Conklin, inasmuch

 as CCCB’s subsidiaries would be selling those hospitals. All of these individuals and

 entities were seeking the support of UNAP for the potential acquisition.

       299.   In those discussions, Mr. Callaci was told that the plan if the acquisition

 transaction closed, was that responsibility for the Plan would stay with CCCB and its

 subsidiaries, and that the Pension Plan benefits would be frozen, but Mr. Callaci was

 assured that $14 million would be paid into the Plan in connection with the closing, and

 thereafter CCCB and its subsidiaries would make the annual actuarially recommended

 contributions to the Pension Plan.

       300.   On September 8, 2013, Mr. Callaci received a bar graph prepared by

 Defendant Angell on behalf of SJHSRI, RWH, and CCCB, which was dated “9/6/2013”

 and titled “St. Joseph Health Services of Rhode Island Retirement Plan Comparison of

 Funding Percentage of Present Value of Accrued Benefit”. This graph depicted the

 “Funding Percentage (MVA/AAL)” over the coming twenty years for the Pension Plan

 based on two contribution scenarios: “Recommended Contribution Only” and the

 scenario Mr. Callaci was assured would be followed, “$14M Contribution and then

 Recommended”.

       301.   The bar graph indicated that even as of July 1, 2032, the Pension Fund

 would remain more than 70% funded under the “$14M Contribution and then

 Recommended” contributions scenario.

       302.   Defendant Angell prepared a second graph, also dated “9/4/2013”, for

 Defendants SJHSRI, RWH, and CCCB. It depicts the same two scenarios as in the first

 graph but adds a third scenario “$14M Contribution and then $0”. According to this third

                                                85
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 89 of 168 PageID #: 1327



 scenario, the Pension Fund would be 0% funded by July 1, 2032. This was the

 scenario that Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East actually intended to follow, since they have made

 no contributions to the Plan since 2014.

        303.   Mr. Callaci was not shown the second graph, or otherwise informed that

 no contributions would be made to the Pension Fund after the $14 million contribution.

 If he had known that no contributions would be made to the Pension Fund after the $14

 million contribution in connection with the closing of the 2014 Asset Sale, UNAP would

 not have supported that transaction, and UNAP would not have written a letter to the

 Rhode Island Department of Health expressing support for the transaction.

        304.   At that time, Defendants SJHSRI, RWH, CCCB, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East already knew that the $14 million

 contribution was not even remotely sufficient to stabilize plan assets, and that the Plan

 assets would run out many years before most of the Plan participants’ rights to benefits

 were satisfied.

        305.   Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East made these misrepresentations and omitted this

 material information because they knew that such disclosure would create so much

 negative publicity and outcry that the applications to the Department of Health and the

 Attorney General for approval of the asset sale without fully funding the Plan would be

 denied or at the very least would be in serious jeopardy.

                                                86
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 90 of 168 PageID #: 1328



        306.   On August 12, 2014, nearly two months after Prospect Chartercare, and

 Prospect Chartercare St. Joseph took over ownership and operation of New Fatima

 Hospital, Defendant Angell (through Mary Pat Moran) sought instructions from Prospect

 Chartercare (through Brenda Ketner) as to how Angell should respond to Plan

 participants who were seeking information concerning the solvency of the plan.

 Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East had attempted to structure the 2014 Asset Sale to avoid any obligations

 by Defendants Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East under the

 Plan, and the Asset Purchase Agreement expressly stated that responsibility for the

 Plan after the asset sale closed would remain with SJHSRI. Thus, Angell was seeking

 instruction from Prospect Chartercare concerning the information to provide to Plan

 participants, even though Defendants Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East claimed to have no liability for the Plan.

        307.   Brenda Ketner of Prospect Chartercare passed this inquiry on to Darleen

 Souza and Susan Desmarais of Prospect Chartercare, and acknowledged the deceitful

 course of conduct they were pursuing by stating that “I think the less ‘formal’

 communication on this the better.”

        308.   With the agreement and support of Ms. Souza and Ms. Desmarais,

 Brenda Ketner instructed Angell not to provide Plan participants with the information

 they were seeking concerning the solvency of the Plan. Moreover, with the agreement

 and support of Ms. Souza and Ms. Desmarais, Brenda Ketner instructed Angell to tell

                                                 87
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 91 of 168 PageID #: 1329



 Plan participants that “while we [Angell] can’t speak to the future solvency of the plan,

 we can share that the plan administrators review the annual recommended funding as

 advised by the plan’s actuaries each year. There is also an investment committee that

 reviews and monitors the plan on an ongoing basis.”

        309.   Both Angell (at least through Mary Pat Moran) and Prospect Chartercare

 (at least through Brenda Ketner, Darleen Souza, and Susan Desmarais) knew that this

 statement was false, incomplete and misleading, and intended to mislead. They knew

 they could very well “speak to the future [in]solvency of the plan,” because their own

 calculations predicted that the Plan would not have sufficient funds to pay Plan

 participants the benefits to which they were entitled, and knew that SJHSRI for years

 had been disregarding Angell’s funding recommendations and making no contributions,

 and that once the asset sale went through, SJHSRI would have insufficient funds to

 make the actuarial-recommended contributions even if it wanted to. Thus, it was an

 intentionally fraudulent and material omission for Angell to fail to disclose to Plan

 participants that Angell knew the Plan was grossly underfunded, and that SJHSRI for

 years had been disregarding Angell’s funding recommendations and making no

 contributions, while at the same time reassuring Plan participants that “plan

 administrators review the annual recommended funding as advised by the plan’s

 actuaries each year,” and that [t]here is also an investment committee that reviews and

 monitors the plan on an ongoing basis.”

        310.   Angell accepted and followed these instructions.

        311.   Based upon its knowledge that the Plan was grossly underfunded, and

 that SJHSRI for years had been disregarding Angell’s funding recommendations and

 making no contributions, and Angell’s role in dealing directly with Plan participants and

                                                 88
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 92 of 168 PageID #: 1330



 answering questions concerning the Plan and their benefits, Angell had the affirmative

 duty to disclose those facts to all of the Plan participants, and its failure to do so

 constituted intentionally fraudulent omissions of material facts to each and every Plan

 participant.

        312.    Angell played a key role in the common fraud and conspiracy between

 and among Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect

 Chartercare, Corporation Sole, Diocesan Administration, Diocesan Service, Prospect

 East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and Prospect

 Chartercare Roger Williams, both in Angell’s role in providing actuarial calculations and

 in Angell’s role in dealing directly with Plan participants. Actuaries are assumed (and

 required) to be ethical and honest third party professionals. By performing these

 services, Angell gave Plan participants, state regulators, and SJHSRI’s employee

 unions false assurances that the Plan was being properly funded and that necessary

 disclosures were being made to Plan participants. Angell’s actions were undertaken for

 an unlawful purpose of facilitating the common fraud and cover-up.

        313.    Even after the 2014 Asset Sale, Defendants Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East monitored the underfunded status of the Plan, by

 having consultants review Angell’s actuarial reports and conduct their own actuarial

 analyses, which confirmed to Defendants Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East that if anything the Plan was becoming more underfunded. For example,

 in early 2016, Defendants Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

                                                  89
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 93 of 168 PageID #: 1331



 had the Plan’s funding status evaluated by BCG Pension Risk Consultants, Inc., who

 provided them with a report confirming that the plan remained grossly underfunded.

        314.     Moreover, even after the 2014 Asset Sale, including at least on or about

 June 23, 2017, Defendants Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East,

 at least through their representative Von Crockett, communicated with Defendants

 SJHSRI, RWH, and CCCB, through those Defendants’ representative Richard Land,

 and urged Defendants SJHSRI, RWH, and CCCB to take steps to terminate the Plan

 and deprive the Plan participants of pension benefits, such as by Defendants SJHSRI,

 RWH, and CCCB filing for bankruptcy, or by their placing the Plan into a state court

 receivership to obtain a court order significantly reducing the benefits of Plan

 participants.

        315.     On or about April 13, 2016, nearly two years after the asset sale, Angell

 worked with SJHSRI, CCCB, and Prospect Chartercare to prepare and make another

 PowerPoint presentation, this time at New Fatima Hospital, to former-employees of

 SJHSRI who were now employed at New Fatima Hospital, concerning the Plan and the

 rights of Plan participants, which again acknowledged that “[y]our pension benefit is an

 important part of your future retirement income,” and again reassured them that “[t]he

 Hospital pays the entire cost of the Plan,” with payment options that included annuity

 payments for life.

        316.     These Defendants knew that the “Hospital,” which for nearly two years

 had been owned and operated by Prospect Chartercare and its subsidiary Prospect

 Chartercare St. Joseph, claimed it had no obligations whatsoever to Plan participants.

 Moreover, Defendants SJHSRI, RWH and CCCB had already decided to put the Plan

                                                  90
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 94 of 168 PageID #: 1332



 into receivership and ask for a severe cut in benefit payments to all Plan participants,

 and were merely allowing time to pass in order to obscure the connection between the

 2014 Asset Sale and the receivership, so that the inevitable firestorm of employee

 shock and anger and negative publicity that would be generated by the receivership

 would not be linked to the current operations of New Fatima Hospital and New Roger

 Williams Hospital.

        317.   An earlier internal draft of the April 13, 2016 PowerPoint presentation

 stated that the Plan was a “Church Plan” and, therefore, that the Plan participants’

 benefits were not protected under ERISA. However, as part of a long history of

 concealment from the Plan participants, and in order to continue to deceive Plan

 participants, this disclosure was deleted by Defendants Angell, SJHSRI, CCCB, and

 Prospect Chartercare, and did not appear in the presentation actually given. Indeed,

 the Plan participants were never informed that the Plan was purported to be a Church

 Plan, or that the Plan participants’ benefits were not protected under ERISA.

        318.   It was never “public knowledge,” and Plan participants were never told that

 the Plan was being administered as a Church plan, or that the Plan participants’

 benefits were not protected under ERISA, or that Defendants SJHSRI, RWH, and

 CCCB reserved the right not to make recommended contributions to the Plan, and in

 fact in many years did not make recommended contributions to the Plan. Defendants

 SJHSRI, RWH, and CCCB had the obligation to disclose this information, both as

 fiduciaries and in order to make the information they did disclose not misleading, and

 breached this duty and such omissions were material and intentionally deceptive.

 Moreover, this fraud by Defendants SJHSRI, RWH, and CCCB is imputed to

 Defendants CC Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan

                                                91
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 95 of 168 PageID #: 1333



 Administration, Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect

 Chartercare St. Joseph, and Prospect Chartercare Roger Williams with whom they

 participated in a common fraud and conspiracy.


 E.     FRAUDULENT MISREPRESENTATIONS AND OMISSIONS TO STATE REGULATORS

        319.   In 2014 Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, with the support of Defendant Angell, sought and

 obtained approval from the Rhode Island Department of Health and the Rhode Island

 Attorney General to convert Fatima Hospital and Rogers Williams Hospital into for-profit

 operations.

        320.   On February 14, 2014, pursuant to the conspiracy in which Corporation

 Sole, Diocesan Administration, and Diocesan Service were participating with

 Defendants SJHSRI, RWH, CCCB, and Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East, to relieve Fatima Hospital of any liability under the Plan at the expense

 of the Plan participants, Bishop Tobin (acting individually and as President of

 Corporation Sole, Diocesan Administration, and Diocesan Service) personally wrote to

 the Health Services Council to lobby in favor of regulatory approval of the for-profit

 hospital conversion:

               I write on behalf of the proposed partnership between CharterCARE
               Health Partners and Prospect Medical Holdings. . . .

                                              *        *     *

               The Diocese of Providence is grateful to CharterCARE for all it has done
               to preserve the healing ministry of SJHSRI/Our Lady of Fatima Hospital,
               all within very difficult financial circumstances. However, without this
                                                  92
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 96 of 168 PageID #: 1334



               transaction, it appears that a consistent Catholic health care presence in
               the Diocese of Providence would be gravely compromised, and the
               financial future for employee-beneficiaries of the pension plan would
               be at a significant risk. I believe that this partnership will help avoid
               the catastrophic implications of such a failure, and at the same time,
               enhance the quality of care at SJHSRI/Our Lady of Fatima.

               [Emphasis added]

        321.   However, as explained above, rather than believing the 2014 Asset Sale

 would help avoid pension failure, Bishop Tobin personally, and, through him and other

 officials, Defendants Corporation Sole, Diocesan Administration, and Diocesan Service,

 knew that “the proposed partnership between CharterCARE Health Partners and

 Prospect Medical Holdings” made pension failure much more likely, and, indeed, a

 virtual certainty, absent unanticipated and extremely improbable investment gains,

 because it would cut the link between the Plan and an operating hospital, and would

 transfer assets from SJHSRI that otherwise would be available to help fund the Plan.

        322.   Thus Defendants Corporation Sole, Diocesan Administration, and

 Diocesan Service knew that the Plan was at much more than a “significant risk.”

 Indeed, as noted above, in the draft letter written to papal authorities in September of

 2013, only six months earlier, discussed above, Bishop Tobin had described the

 pension as “a spiraling and gaping unfunded liability.” He removed that reference from

 the final version of that letter because he was warned that the letter may be “subject to

 discovery in a civil lawsuit,” and substituted “significant” for “spiraling and gaping.”

 Thus, Defendants Corporation Sole, Diocesan Administration, and Diocesan Service,

 not only were fully aware of the extent of the unfunded liability, they also took steps to

 understate and conceal it.



                                                  93
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 97 of 168 PageID #: 1335



        323.    Angell acted as CCCB’s and SJHSRI’s consultant in connection with the

 application for regulatory approval of the conversion of Fatima Hospital, Roger Williams

 Hospital, and other health care facilities into for-profit entities.

        324.    On April 9, 2014, CCCB provided Angell with a document prepared by the

 Rhode Island Attorney General’s office, consisting of questions to be answered in

 connection with that application, and asked for Angell’s assistance in answering the

 following question:

                Please provide:

                                                 *        *     *

                b. documentation as to the determination that $14 m will stabilize the plan
                and a description and any written information of the understanding with
                employee representatives with respect to the freezing and the funding of
                the plan;

        325.    Previously, on December 20, 2013, Brian Corbett of Angell had provided

 CCCB and SJHSRI (through Darlene Souza and Michael Conklin) with calculations

 which demonstrated that if $14,000,000 was contributed to the Plan, and assuming a

 future rate of return of 7.75%, the Plan would run out of funds in 2034, at a time when it

 would still have over $99 million in unpayable liabilities to Plan participants. Angell

 authorized the recipients to share the calculations with “Ken Belcher and any other party

 who would benefit from this analysis.”

        326.    On March 27, 2014, Angell updated its calculations based on a slightly

 higher value of the Plan assets at the beginning of 2014, which projected that even with

 the $14,000,000 contribution, the Plan would run out of funds in 2036, at a time when it

 would still have over $98 million in liabilities to Plan participants. To illustrate the

 consequences if the 7.75% rate of return proved to be too high, Angell also provided an

                                                     94
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 98 of 168 PageID #: 1336



 alternative calculation, in which Angell assumed a lower rate of return of 5.75% rather

 that 7.75%, under which the Plan would run out of assets six years earlier in 2030, with

 additional unpayable liabilities to Plan participants.

        327.   Indeed, if the 5.75% rate of return were utilized, the Plan would have been

 only 66% funded even in 2014 even with the contribution of $14,000,000.

        328.   As noted above, moreover, the market discount rate in early 2014 that

 single employer benefit plans were required to use under ERISA was 4.6%, which if

 utilized would have produced an even lower funding level.

        329.   On April 7, 2014, Darlene Souza on behalf of SJHSRI, RWH, and CCCB,

 informed Barbara Groux of Prospect Medical Holdings that following their meeting with

 Angell on January 8, 2014, she had obtained Angell’s calculations showing that if $14

 million was contributed to the Plan in 2014 but there were no subsequent contributions,

 the Plan would run out of money in 2036, even if the Plan investments earned a 7.75%

 annual return throughout that period.

        330.   On April 10, 2014, however, CCCB and SJHSRI through Brenda Ketner

 asked Angell to modify that calculation for submission to the Attorney General and the

 Department of Health. The requested modification was that Angell utilize only the

 higher projected rate of return of 7.75%, delete all the calculations post-2014, and

 “simply show only the stabilization effect [in 2014] of the incoming $14M to the plan with

 no other information shown.”

        331.   An employee of Angell (Brian Corbett) spoke to the CCCB representative

 who had requested the modification, and was told that CCCB “wants to show the

 projection of the funded status after the $14M contribution for 2014,” in order to



                                                  95
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 99 of 168 PageID #: 1337



 “highlight the ‘stabilization’ of the Plan.” That employee passed this information on to

 other Angell employees (at least David Ward, Albert Krayter, and Sonja Baron).

        332.   Angell (through at least these named employees) knew it was thereby

 being asked to present the 2014 funding level in isolation, for purposes of

 demonstrating Plan stabilization to the Attorney General and the Department of Health.

 Angell also knew (through at least these named employees) that such a presentation

 would be false and misleading, because the complete calculation demonstrated that the

 $14,000,000 contribution would not “stabilize” the Plan, since the complete calculation

 showed that, notwithstanding that contribution, the Plan would run out of money in 2036

 with over $98,000,000 in liabilities to Plan participants even at the high assumed rate of

 return of 7.75%, or in 2030 with the rate of return of 5.75%.

        333.   Angell (through at least these named employees) agreed to disregard both

 of its prior calculations and on April 11, 2014 provided SJHSRI, RWH, and CCCB with

 the requested new calculation, knowing and intending they would give the calculation to

 the Rhode Island Department of Health and the Rhode Island Attorney General in

 support of the application for approval of the asset sale, which was done on or about

 April 14, 2018. Prior to providing it to the Rhode Island Department of Health and the

 Rhode Island Attorney General, Defendants SJHSRI, CCCB, and RWH shared that

 calculation with Defendants Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 and informed them it would be delivered to the Rhode Island Department of Health and

 the Rhode Island Attorney General on behalf of Defendants SJHSRI, CCCB, RWH,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East. That new calculation

                                                96
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 100 of 168 PageID #: 1338



 purported to show that the immediate effect of the $14 million contribution would be to

 increase the funding percentage of the Plan to 94.9%, and deleted the calculations

 which demonstrated that the Plan nevertheless would run out of money in either 2030 or

 2036 depending on the estimated rate of return. The submission of this new calculation

 with that deletion was grossly and intentionally deceptive.

        334.   That calculation also did not disclose that the funding percentage of 94.9%

 was based on assumed investment returns that SJHSRI, RWH, CCCB, Angell, and

 Defendants Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East knew were

 nearly 70% above market rates of return (i.e., Angell’s projected rate of return of 7.75%

 was over 68% greater than the market rate of 4.6%).

        335.   In addition, Defendants SJHSRI, RWH, CCCB, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East knew that the calculation did not disclose

 the fact that the use of any funding level percentage as a measure of the Plan’s funding

 progress was contrary to and deviated from the standards of actuarial practice, that

 according to those standards the funding progress of a pension plan should not be

 reduced to a funding percentage at a single point in time, or that pension plans should

 have a strategy in place to attain and maintain a funded status of 100% or greater over

 a reasonable period of time, not merely at a single point in time.

        336.   These misrepresentations and omissions concerning the Plan’s funding

 level were made with an intent to deceive and succeeded in deceiving both the Rhode

 Island Department of Health and the Rhode Island Attorney General in approving the

 asset sale, and to prevent SJHSRI’s employee unions, the general public, and Plan

                                                97
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 101 of 168 PageID #: 1339



 participants from learning of the grossly underfunded status of the Plan. These

 misrepresentations and omissions constituted intentionally false statements of material

 fact by Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East.

        337.   Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East had a pre-

 existing duty to make full disclosure of all material facts in connection with the

 applications for regulatory approval, but even if that were not the case, the statements

 they made concerning the Plan and related issues put the burden on them to disclose

 all material facts, and made their omissions and half-truths actionable as fraud.

        338.   The applicants seeking regulatory approval for the 2014 Asset Sale

 included SJHSRI, RWH, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East. They all participated in a

 common fraud and conspiracy to deceive state regulators, the general public, SJHSRI’s

 employee unions, SJHSRI’s employees, and all other Plan participants in order to

 proceed with the 2014 Asset Sale, in which they were aided and abetted by their co-

 conspirators Defendants Angell, CC Foundation, Corporation Sole, Diocesan

 Administration, and Diocesan Service. Accordingly, the actions of any of them in

 furtherance of their common fraud and conspiracy are imputed to them all.

        339.   On February 21, 2014, the Department of Health sent a list of questions to

 counsel for SJHSRI, RWH, and CCCB, and to counsel for Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

                                                 98
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 102 of 168 PageID #: 1340



 Medical Holdings, Prospect East, and other subsidiaries of Prospect Medical Holdings.

 On March 7, 2014, counsel for SJHSRI, RWH, and CCCB and counsel for Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, Prospect East, and other subsidiaries of Prospect Medical

 Holdings co-signed and sent the Department of Health a letter enclosing their clients’

 responses to the Department of Health’s question. Those responses were signed and

 attested to be “complete, accurate, and correct” by CCCB CEO Kenneth Belcher and

 Prospect Medical Holdings CEO Sam Lee, and repeated the question and responded,

 as follows:

               c.    Please identify to what extent, if any, this purchase price will be
                     used by CharterCARE for community benefit versus paying off
                     debts.

               Response:    The use of the sale proceeds as described is [sic] Section
                            (b) above will benefit the community in three ways:

                                             *      *       *

               b.    The use of $14M to strengthen the St. Joseph Pension Plan
                     will be of significant benefit to the community as it will assure
                     that the pensions and retirement of many former employees,
                     who reside in the community, are protected.

               [Emphasis supplied]

        340.   In fact, Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East knew this statement was false and misleading,

 and that the contribution of the $14,000,000 to the Plan would not “assure” that the

 benefits of the Plan participants were “protected”, even according to the calculations

 that Angell shared with all of those other Defendants. This response constituted an

 intentionally false statement of material fact by Defendants SJHSRI, RWH, CCCB,
                                                  99
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 103 of 168 PageID #: 1341



 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East, in which they were aided and

 abetted by their co-conspirators Defendants Angell, CC Foundation, Corporation Sole,

 Diocesan Administration, and Diocesan Service.

        341.   On April 8, 2014, CCCB President and Chief Executive Officer Belcher

 testified at a public hearing held before the Project Review Committee of the Rhode

 Island Department of Health as part of the approval process. He testified on behalf of

 all of the applicants for approval, including SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East, at a time when he had already accepted

 the offer to act as the Chief Executive Officer of the new hospitals. The meeting was

 also attended by Thomas Reardon on behalf of Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East. Mr. Belcher was asked to address three questions raised

 by a recent report on SJHSRI by Moody’s Investor Services. The third question related

 to Moody’s’ concern over the funded status of employee retirement accounts, including

 the Plan. Mr. Belcher testified as follows:

               MR. BELCHER: . . . But the third part was on the pension fund, and the
               impact on the pension fund with this -- and I think you know we shared
               information up-front is that at the time of the closing we’ll be putting
               millions of dollars into the pension fund which will bring it to a level of
               roughly 91 and a half percent funding which is above the safe level that
               you need for sort of a quote safe level. So all of this really helps stabilize
               the pension fund as well.

        342.   Defendants SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East thereby intentionally misled the state regulators by the
                                              100
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 104 of 168 PageID #: 1342



 statement that a funding level of 91.5% “is above the safe level,” in order to obtain

 regulatory approval and to mislead Plan participants concerning the funded status of the

 Plan. As discussed above, it is never proper to use a funding level on a single date to

 measure the health of a pension plan, but it especially inappropriate when the plan

 sponsor is selling all of its operating assets, because the plan sponsor will lack the

 means to make up the underfunding. In that context, even if the projected rate of return

 of 7.75% were reasonable (which it was not), and were actually achieved over time, a

 funding level of 91.5% would practically guarantee pension plan failure, since it would

 denote insufficient funds to meet plan obligations even if all of the future assumptions

 upon which the funding level is based perform exactly as assumed, including thirty to

 forty years of investment returns. Thus, this testimony constituted intentionally false

 statements of material fact by Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, and their co-conspirators Defendants Angell, CC

 Foundation, Corporation Sole, Diocesan Administration, and Diocesan Service.

        343.   On April 11, 2014, Darlene Souza of CCCB reminded Brenda Ketner and

 Brenda Almeida of CCCB that the Attorney General was also asking Supplemental

 Question S3-48, as follows:

               S3-48 Will the pension liability remain in place – how much, and what is
               the plan going forward to fund the liability?

 Brenda Almeida immediately forwarded the reminder to David Ward and Peter Karlson

 of Angell, thereby keeping Angell informed of the role that the pension was playing in

 the approval process.




                                                101
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 105 of 168 PageID #: 1343



        344.   On April 15, 2014, Defendant SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East responded to the Attorney General and

 answered that question as follows:

               Response: The pension liability will remain in place post transaction.
               Subsequent to the $14 Million contribution to the Plan upon transaction,
               future contributions to the Plan will be made based on recommended
               annual contribution amounts as provided by the Plan’s actuarial
               advisors. Moving forward, the investment portfolio of the plan will be
               monitored by the Investment Committee of the Board of Trustees.

               [Emphasis supplied]

        345.   When that statement was made, however, Defendants SJHSRI, RWH,

 CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare

 Roger Williams, Prospect Medical Holdings, and Prospect East knew that it was their

 intention not to make any future contributions, and, therefore, that “future contributions

 to the Plan” would not “be made based on recommended annual contribution amounts

 as provided by the Plan’s actuarial advisors.” This response constituted intentionally

 false statements of material fact by Defendants SJHSRI, RWH, CCCB, Angell, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East. Moreover, although Defendant CC

 Foundation was not one of the applicants, it participated in the application in that it

 offered to receive SJHSRI and RWH’s “restricted” assets that could not be transferred

 to the for-profit entities that would be owning and operating New Fatima Hospital and

 New Roger Williams Hospital, and as soon as the 2014 Asset Sale took place, CC

 Foundation accepted former members of CCCB’s board of trustees as directors for CC

 Foundation, all at a time when CC Foundation knew that the application was replete

                                                 102
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 106 of 168 PageID #: 1344



 with false statements of material fact by the actual applicants, Defendants SJHSRI,

 RWH, CCCB, Angell, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East, of which

 Defendants SJHSRI, RWH, and CCCB were actual affiliates of CC Foundation (CCCB

 was CC Foundation’s sole member and also controlled SJHSRI and RWH).

        346.   Indeed, in spite of this representation, in the more than four years since

 that statement was made, not a single penny has been contributed to the Plan other

 than the $14,000,000 contribution which they made to secure regulatory approval for

 the 2014 Asset Sale, contrary to the recommendations of the Plan’s actuarial advisors.

        347.   On or about May 2, 2014, SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East submitted to the Attorney General another

 calculation that Angell had prepared which purported to show the effect on future

 pension liabilities of specific future annual contributions ranging from $600,000 to

 $1,390,000 made over the next thirty-five years.

        348.   However, SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Chartercare

 Roger Williams, Prospect Medical Holdings, and Prospect East knew these specific

 projected future annual contributions would not be made.

        349.   Moreover, the estimated future contributions ranging from $600,000 to

 $1,390,000 made over the next thirty-five years were not “recommended contributions”

 that would be sufficient to maintain Plan solvency. Instead Angell took instruction from

 SJHSRI, RWH, and CCCB as to the amounts to be inserted, which were much less that

 Angell’s actuarial “recommended contributions.” As a result, even if those estimated

                                                103
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 107 of 168 PageID #: 1345



 future contributions ranging from $600,000 to $1,390,000 were in fact made, they would

 be insufficient to fund the Plan past 2044, when the Plan would still have estimated

 liabilities of over $40,000,000, even if the Plan earned the assumed rate of return of

 7.75%. Indeed, at an estimated rate of return of 5.75%, the Plan would run out of

 money in 2032, with remaining liabilities of at least $80,000,000.

        350.   The Project Review Committee held a public hearing on May 6, 2014.

 During the testimony of the Department of Health’s expert concerning the Plan, CCCB

 Chief Financial Officer Michael Conklin interrupted, and testified, on behalf of SJHSRI,

 RWH, CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East, that the

 “recommended contributions going forward” to fund the Plan were $600,000 per year,

 which he assured the Committee would be paid out of SJHSRI’s expected $800,000

 annual income from outside trusts, and profit sharing paid to CCCB in connection with

 its 15% share in Prospect Chartercare. At this time Michael Conklin had already

 accepted the offer to act as the Chief Financial Officer for the new hospitals.

        351.   Mr. Conklin on behalf of SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East thereby misrepresented that SJHSRI’s expected

 future income was $800,000, when in fact it was less than $200,000, and suggested

 that CCCB’s profit-sharing in Prospect Chartercare would provide additional funds,

 when no profit sharing was anticipated for the indefinite future. To date CCCB has yet

 to receive any profit sharing whatsoever.

        352.   Mr. Conklin on behalf of SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

                                                104
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 108 of 168 PageID #: 1346



 Medical Holdings, and Prospect East also misrepresented that the projected annual

 contribution of $600,000 was an actuarial “recommended contribution,” when in fact it

 was a number made up out of whole cloth by SJHSRI, RWH, and CCCB, and was much

 below the recommendations of the Plan actuary.

        353.   Mr. Conklin also did not disclose that SJHSRI, RWH, and CCCB had no

 intention of making any of those contributions.

        354.   These public misrepresentations and material omissions were made on

 behalf of Defendants SJHSRI, CCCB, RWH, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East in order to fraudulently secure regulatory approval and to

 deceive Plan participants concerning the funded status of the Plan, and the state

 regulators and the Plan participants were in fact deceived. These misrepresentations

 and omissions constituted false statements of material fact by Defendants SJHSRI,

 RWH, CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East, and their

 co-conspirators Defendants Angell, CC Foundation, Corporation Sole, Diocesan

 Administration, and Diocesan Service.

        355.   The Project Review Committee accepted these false assurances, but was

 aware that even those assurances were based upon assumed investment rates of

 return, and if the investment returns on Plan assets were lower than anticipated, higher

 annual contributions would be needed to make up the difference. The Committee

 referred to this possibility as the “investment risk” of the Plan, and at the hearing on May

 6, 2014 asked CCCB President and Chief Executive Officer Belcher “who’s bearing the

 investment risk going forward?” He replied on behalf of SJHSRI, RWH, CCCB,

                                                105
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 109 of 168 PageID #: 1347



 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East as follows:

                MR. BELCHER:         Heritage Hospitals [referring to SJHSRI and RWH]. It
                stays with the old CharterCare [referring to CCCB, SJHSRI, and RWH].

                MR. SGOUROS:        Heritage Hospitals, and so if the investment returns
                don’t match up to the predictions, who’s on the hook?

                MR. BELCHER:         The old hospitals, the old CharterCARE. We have
                that responsibility.

 This testimony constituted false statements of material fact by Defendants SJHSRI,

 RWH, CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East, and their

 co-conspirators Defendants Angell, CC Foundation, Corporation Sole, Diocesan

 Administration, and Diocesan Service. As discussed above, in order to successfully

 deceive state regulators and Plan participants, Defendants SJHSRI, RWH, CCCB,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East fraudulently misrepresented

 the intentions of SJHSRI, RWH, and CCCB, whom they knew never intended to support

 the Plan, and SJHSRI, RWH, and CCCB have made no contributions whatsoever to the

 Plan.

         356.   Defendants SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East also chose to conceal the unfunded status of the Plan out

 of concern that such disclosure would be seized upon by a competitor that was asking

 that the Department of Health to delay the proposed asset sale. Indeed, at the same

 public hearing on May 6, 2014, a representative of that competitor strongly objected to

                                                106
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 110 of 168 PageID #: 1348



 the terms of the asset sale proposed by Defendants SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East, and repeated his client’s request that

 the Committee delay acting upon the application until his client’s counter-proposal could

 be fully considered.

        357.    The Attorney General did not immediately accept the assurances that

 there would be sufficient income following the asset sale to adequately fund the Plan.

 Instead, representatives of the Attorney General asked for proof of legal authority for

 RWH’s assets to be used for that purpose.

        358.    On May 8, 2014 counsel for SJHSRI, RWH, and CCCB provided the

 Attorney General with a resolution purportedly approved by RWH’s Board of Trustees

 stating, inter alia:

                WHEREAS As part of its retained assets, RWMC has $6,666,874 in
                Board Designated Funds (“the RWMC Board Designated Funds”) that
                may be used for any purpose at the discretion and direction of the RWMC
                Board of Trustees;

                                              *         *   *

                RESOLVED The RWMC Board of Trustees approves and directs use of
                the RWMC Board Designated Funds to satisfy the SJHSRI liabilities at
                close and any potential future funding and expenses relating to the
                SJHSRI pension plan, and any surplus shall be transferred to the CCHP
                Foundation.

        359.    They e-mailed a copy of the resolution to the Attorney General’s office

 (with cc to counsel for Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East)

 and stated:



                                                  107
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 111 of 168 PageID #: 1349



                Finally, attached is the Roger Williams Medical Center (RWMC) Board of
                Trustees Resolution authorizing the use of the RWMC Board Designated
                Funds to satisfy the St. Joseph Health Services of Rhode Island (SJHSRI)
                liabilities at close and any potential future funding and expenses related to
                the SJHSRI pension plan, and any surplus shall be transferred to the
                CCHP Foundation.

        360.    However, SJHSRI, RWH, and CCCB never intended that any part of

 RWH’s “Board Designated Funds” would ever be contributed to the Plan, and, indeed,

 none have been. They also knew that even $6,666,874 would be insufficient to

 meaningfully reduce the unfunded liability, such that there was not even a remote

 chance there would be any surplus left over to transfer to CC Foundation after that

 liability was paid.

        361.    Instead of meaning what it says, this resolution evidences SJHSRI, RWH,

 and CCCB’s willingness to tell regulators what they wanted to hear, even if it meant

 misrepresenting their intended funding sources and manipulating the board of trustees

 of affiliated companies. In fact, in December 2014, soon after the closing of the asset

 sale, the board of trustees of RWH was replaced with individuals who were already

 planning to put the Plan into Receivership. This submission constituted false

 statements of material fact by Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, and their co-conspirators Defendants Angell, CC

 Foundation, Corporation Sole, Diocesan Administration, and Diocesan Service.

        362.    A crucial fact not disclosed to either the Department of Health or the

 Attorney General was that for years prior to the asset sale, management at CCCB,

 RWH, and SJHSRI had been searching for a way to abandon the grossly underfunded

 Plan to the detriment of Plan participants, while at the same time protecting the assets

                                                 108
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 112 of 168 PageID #: 1350



 of SJHSRI from the claims of Plan participants. This omission constituted an unlawful

 failure to disclose a material fact by Defendants SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East, and their co-conspirators Defendants

 Angell, CC Foundation, Corporation Sole, Diocesan Administration, and Diocesan

 Service.

        363.   For example, on January 2, 2012, the Chairman of the Investment

 Committee for CCCB’s Board of Trustees informed CCCB’s head of Personnel, Darlene

 Souza, and CCCB’s Chief Financial Officer Conklin, that the Board of Trustees and

 management must consider the option of terminating the Plan and distributing the

 assets with a pro rata reduction in benefits.

        364.   On December 31, 2012, Ms. Souza emailed Mr. Conklin and CCCB’s

 Chief Executive Officer Belcher, wished them a “Happy New Year,” and then advised

 them of what she called the “potentially good news” that, according to her reading of the

 Plan documents, they could “terminate the plan without a solvency issue,” and:

        -      deprive 1,798 (out of a total of 2,852) Plan participants of any benefit
               whatsoever,

        -      pay benefits to an additional 744 Plan participants of only 88% of what
               they were due;

        -      pay full benefits only to the remaining 1,054 Plan participants who had
               already reached normal retirement age; and

        -      improve SJHSRI’s balance sheet by over $29,000,000 by eliminating its
               liability for the unfunded portion of the Plan.

        365.   However, in the same email, Ms. Souza advised Messrs. Conklin and

 Belcher that there was a downside to the Plan termination, which was that other

 hospitals with supposed Church Plans had attempted to terminate their plans just as


                                                 109
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 113 of 168 PageID #: 1351



 she was proposing, but those hospitals had been sued in class actions, and one of

 those cases had a pending settlement that obligated the hospital to pay a significant

 amount of the unfunded benefits, notwithstanding its alleged Church Plan status.

        366.    Accordingly, Ms. Souza warned that if SJHSRI terminated the Plan and

 distributed reduced benefits, “we are exposed to a class action lawsuit” by the Plan

 participants who received no benefits, which could expose SJHSRI to “$30-$35m” as

 damages, which “would potentially erode the $29m fiscal savings” resulting from

 eliminating SJHSRI’s funding liability by termination of the Plan.

        367.    On June 20, 2013, the CCCB Board discussed the possibility of seeking a

 “Special Master” for the Plan.

        368.    In December 2013, the Executive Committee of the CCCB Board (the

 present board members included Edwin Santos, Sheri Smith, Joseph DiStefano, Daniel

 Ryan, Kenneth Belcher, and Donald McQueen), together with staff (including at least

 Kim O’Connell and Darleen Souza), discussed putting the Plan into receivership.

        369.    Thus, notwithstanding the strategic delay in doing so, the scheme to

 abandon the Plan was already in the works when SJHSRI, RWH, and CCCB assured

 the Project Review Committee on April 8, 2014 and May 6, 2014 that the

 “recommended” annual contributions to the Plan would be made and that SJHSRI,

 RWH, and CCCB were “on the hook” if the projected returns on investment did not

 materialize.

        370.    Instead of representing their genuine intention, these statements were part

 of the conspiracy by Defendants Prospect Chartercare, CCCB, SJHSRI, RWH,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect East,

 Prospect Medical Holdings, Chartercare Foundation, Corporation Sole, Diocesan

                                                110
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 114 of 168 PageID #: 1352



 Administration, Diocesan Service, and Angell, to obtain approval from the Attorney

 General and the Department of Health through false assurances, and to also thereby

 deceive the unions, and of the general public (including Plan participants) who attended

 or followed reports of the hearing.

        371.   In furtherance of that conspiracy, CCCB President and Chief Executive

 Officer Belcher and Thomas M. Reardon (president of Prospect Medical East) made a

 statement which the Providence Journal on May 12, 2014 published as an op-ed, which

 stated:

               The development and pursuit of innovation in health delivery should not
               come at the cost of one of the most cherished values in Rhode Island
               health care - that of local control. We are pleased that our proposal will
               assure preservation of local governance, as our joint venture board will
               have equal representation from CharterCare and Prospect with a local
               board chair, with real veto powers.

        372.   This statement was materially false and intentionally deceptive, because

 under the Amended & Restated Limited Liability Company Agreement of Prospect

 Chartercare, LLC, previously agreed to in form by CCCB and Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, deadlocks between CCCB-appointed directors

 and Prospect-appointed directors for some of the most significant board-level decisions

 were to be resolved by allowing the decisions of Prospect-appointed board members to

 prevail. These statements constituted false statements of material fact by Defendants

 SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East,

 and their co-conspirators Defendants Angell, CC Foundation, Corporation Sole,

 Diocesan Administration, and Diocesan Service.

                                                111
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 115 of 168 PageID #: 1353



       373.   On the same day that Mr. Belcher’s statement appeared in the Providence

 Journal, CCCB emailed it to all of the employees of CCCB, SJHSRI, and RWH, stating,

 “[w]e want to share the following op-ed that appeared in today’s Providence Journal.”

 The same mailing assured all employees that “Prospect and CharterCARE equally

 share seats on the new company’s eight-member governing board,” withholding the

 critical information that although the number of seats were shared equally, the seats

 filled by Prospect East had the power to make some of the most significant corporate

 decisions against the wishes of the directors chosen by CCCB, and certainly without

 disclosing that the 2014 Asset Sale was merely a step in the scheme to shield Fatima

 Hospital from liability on the Plan, and to strip assets from SJHSRI that were needed to

 satisfy its pension obligations to those same employees. These misrepresentations and

 omissions constituted false statements of material fact by Defendants SJHSRI, RWH,

 CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare

 Roger Williams, Prospect Medical Holdings, and Prospect East and their co-

 conspirators Defendants Angell, CC Foundation, Corporation Sole, Diocesan

 Administration, and Diocesan Service.

       374.   In addition to falsely reassuring the public and their own employees on the

 issue of local control, SJHSRI, RWH, CCCB, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East also misled state regulators concerning the degree of local

 control that CCCB would have after the 2014 Asset Sale.

       375.   On May 2, 2014, SJHSRI, RWH, CCCB and Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect



                                               112
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 116 of 168 PageID #: 1354



 Medical Holdings, and Prospect East, through their counsel, responded to the following

 question of the Rhode Island Attorney General:

              Question: Please describe the governance structure of the new hospital
              after conversion, including a description of how members of any board of
              directors, trustees or similar type group will be chosen.

       376.   Defendants responded in pertinent part as follows:

              Response:

              An overview of the governance structure for Prospect CharterCARE, LLC
              is as follows:

              Prospect CharterCARE, LLC will have a Board of Directors.

              Prospect CharterCARE, LLC’s Board of Directors will have half of its
              members selected by and through PMH’s ownership in Prospect
              CharterCARE, LLC and the other half of the members will be selected by
              and through CCHP’s ownership Prospect CharterCARE, LLC.

              The Board of Directors will be responsible for determining the patient
              Care, strategic, and financial goals policies and objectives of Prospect
              CharterCARE, LLC.

                                              *         *   *

              Prospect CharterCARE, LLC’s Board of Directors will be structured as
              follows: (i) eight (8) members; (ii) fifty (50%) percent of its members will be
              appointed by PMH; and (iii) fifty (50%) percent of its members will be
              appointed by CCHP. The purpose of the structure is to ensure a strong
              local presence and mission. The Board of Directors will include at least
              one physician representative.

              The Board of Directors will be responsible for determining the patient care,
              strategic, and financial goals, policies and objectives of Prospect
              CharterCARE, LLC. The issues that the Board of Directors will
              address will require a majority vote of those Directors appointed by
              PMH, and a majority vote of those Directors appointed by CCHP.

              [Emphasis supplied]




                                                  113
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 117 of 168 PageID #: 1355



         377.   The statement that “[t]he issues that the Board of Directors will address

 will require a majority vote of those Directors appointed by PMH, and a majority vote of

 those Directors appointed by CCHP” was also materially false, for the same reason that

 some of the most significant decisions were to be resolved by allowing Prospect-

 appointed board members’ decisions to prevail. These misrepresentations and

 omissions constituted false statements of material fact by Defendants SJHSRI, RWH,

 CCCB, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare

 Roger Williams, Prospect Medical Holdings, and Prospect East, and their co-

 conspirators Defendants Angell, CC Foundation, Corporation Sole, Diocesan

 Administration, and Diocesan Service, regarding, inter alia, “the governance structure of

 the new hospital(s) after conversion.”

         378.   The 2014 Asset Sale itself injured Plaintiffs in many ways, including that it

 attempted to insulate their employer and their employer’s assets from liability under the

 Plan.

         379.   Those injuries included the fraudulent transfer from Defendants SJHSRI

 and RWH to their related entity Defendant CC Foundation of approximately $8,200,000

 that should have been deposited into the Plan. This fraudulent scheme had two parts.

 First Defendants SJHSRI, RWH, CCCB, CC Foundation, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East conspired to persuade the Rhode Island Attorney

 General to disregard the mandatory requirements of the Hospital Conversions Act, and

 second, Defendants SJHSRI, RWH, and CC Foundation misled the Court into

 approving this transfer in the 2015 C Pres Proceedings as detailed below.

         380.   R.I. Gen. Laws § 23-17.14-22 states on pertinent part as follows:

                                                 114
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 118 of 168 PageID #: 1356



               § 23-17.14-22. Distribution of proceeds from acquisition – Selection and
               establishment of an independent foundation.

               (a) In the event of the approval of a hospital conversion involving a not-for-
               profit corporation and a for-profit corporation results in a new entity as
               provided for in § 23-17.14-7(c)(25)(i), it shall be required that the
               proceeds from the sale and any endowments, restricted, unrestricted and
               specific purpose funds shall be transferred to a charitable foundation
               operated by a board of directors.

               (b) The presiding justice of the superior court shall have the authority to:

                      (1) Appoint the initial board of directors.

                      (2) Approve, modify, or reject proposed bylaws and/or articles of
                      incorporation provided by the transacting parties and/or the initial
                      board of directors.

               [Emphasis supplied]

        381.   However, Defendants SJHSRI, RWH, CCCB, CC Foundation, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East requested and the Rhode Island

 Attorney General agreed that this statute would be ignored, notwithstanding that its

 provisions are mandatory, such that failure to follow its provisions would violate the

 statute. Defendants SJHSRI, RWH, CCCB, CC Foundation, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East made that request because Defendants SJHSRI,

 RWH, CCCB, CC Foundation wanted the money to go CC Foundation, of which CCCB

 was the sole member, and not an “independent foundation,” and wanted to name the

 board of directors for that foundation, instead of the directors being named by the

 Presiding Justice of the Superior Court.




                                                 115
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 119 of 168 PageID #: 1357



 F.     MISLEADING THE STATE COURT IN CONNECTION WITH CY PRES PROCEEDINGS

        382.   In November of 2009, SJHSRI, CCCB, and RWH filed a petition with the

 Rhode Island Superior Court, asking the court to approve certain changes affecting

 charitable donations pursuant to the statutory and common law doctrine of cy pres.

        383.   The doctrine of cy pres is intended to be used in appropriate

 circumstances to allow charitable donations to be applied to a similar purpose when the

 original recipient of the donations is no longer able to fulfill that purpose.

        384.   In the 2009 proceedings, the specific purpose of the cy pres petition was

 to inform the court that the original recipients of the charitable gifts had been

 reconstituted in connection with formation of CCCB and the affiliation of SJHSRI, Roger

 Williams Medical Center, RWH, and CCCB; that such entities as reconstituted would

 continue to apply the charitable gifts in accordance with those intentions; and to obtain

 court approval therefor.

        385.   Notably, the cy pres petition in 2009 did not involve an original recipient of

 the charitable gift who was insolvent and sought to transfer assets to a related entity in

 fraud of creditors. To the contrary, in the 2009 petition, essentially the same entities

 held the assets as had held them originally and creditors were in no way affected or

 damaged by approval of these transfers.

        386.   The Superior Court approved this cy pres petition on December 14, 2009.

        387.   On December 2, 2011, another cy pres petition was filed with the Superior

 Court, to obtain approval for the St. Joseph Health Care Foundation’s member to be

 changed from SJHSRI to CCCB, for St. Joseph Health Care Foundation’s name to be

 changed to Charter Care Health Partners Foundation, and to permit the charitable gifts

 held by St. Joseph Health Care Foundation to be distributed to SJHSRI to be used by

                                                  116
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 120 of 168 PageID #: 1358



 SJHSRI in accordance with the donors’ original intentions. As was the case with the

 previous cy pres petition, this petition did not involve the transfer of assets from an

 insolvent corporation to a related entity in fraud of creditors. Once again, creditors were

 in no way affected or damaged by approval of these transfers.

         388.   The court approved this cy pres petition on December 13, 2011.

         389.   On January 13, 2015 another cy pres petition (the “2015 Cy Pres Petition”)

 was filed with the Superior Court, this time by Defendants SJHSRI, RWH, and

 CC Foundation as petitioners, concerning the disposition of charitable donations held by

 SJHSRI and RWH. It referred to the prior cy pres petitions that had been previously

 approved by the Superior Court, as if the 2015 Cy Pres Petition was merely more of the

 same.

         390.   However, unlike those earlier petitions, the 2015 Cy Pres Petition was filed

 in connection with the winding down, liquidation, and dissolution of SJHSRI and RWH,

 and the transfer of approximately $8,200,000 of their assets to CC Foundation, when

 SJHSRI needed all of its and RWH’s funds to contribute to the Plan. That raised

 significantly different issues, since, as discussed below, nonprofit corporations in the

 process of liquidation or dissolution must use all of their assets, even restricted assets,

 to pay their creditors before they can transfer charitable assets to another charity.

         391.   The Attorney General’s Decision on May 16, 2014 approving the sale of

 Fatima Hospital and Roger Williams Hospital was the genesis of the 2015 Cy Pres

 Petition, because that Decision imposed conditions, which included “(1) the transfer of

 certain of the charitable assets to the CCHP Foundation and (2) the use of certain of the

 charitable assets during the Heritage Hospitals’ wind down to satisfy the Outstanding

 Pre and Post Closing Liabilities subject to cy pres approval from [the Superior Court].”

                                                 117
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 121 of 168 PageID #: 1359



         392.    Those conditions were the result of Defendants SJHSRI, RWH, CCCB,

 and CC Foundation’s representations to the Attorney General that SJHSRI and RWH

 were in a “multi-year wind-down process,” which was “typical in the dissolution of a

 hospital corporation.”

         393.    Similarly, in the 2015 Cy Pres Proceeding, Defendants SJHSRI, RWH,

 and CC Foundation successfully persuaded the Court to grant their Petition based on

 the representation that both RWH and SJHSRI were in wind-down, stating that they

 “anticipated that the Outstanding Pre and Post Closing Liabilities will be paid during the

 Wind-down period of RWH and SJHSRI over the next approximately three years,” and

 that they “proposed that certain RWH and SJHSRI assets remain with the Heritage

 Hospitals during their wind-down period to satisfy the Outstanding Pre and Post Closing

 Liabilities.”

         394.    The resolutions of CCCB as sole member of SJHSRI and RWH also prove

 that SJHSRI and RWH were in wind-down preparatory to liquidation and dissolution.

 The resolutions dated as of December 15, 2014 expressly authorized the wind-down

 and dissolution of SJHSRI and RWH.

         395.    Having prevailed both in their application to the Attorney General and in

 the 2015 Cy Pres Proceeding based upon representations that both RWH and SJHSRI

 were in an extended wind-down process preparatory to liquidation and dissolution,

 Defendants SJHSRI, RWH, CCCB, and CC Foundation are judicially estopped from

 denying that the $8,200,000 transferred to the CC Foundation was in connection with

 winding down their affairs and dissolution and subject to the requirements of the Rhode

 Island Nonprofit Corporations Act applicable to dissolution and liquidation.



                                                 118
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 122 of 168 PageID #: 1360



        396.   R.I. Gen. Laws §§ 7-6-50, 7-6-51 & 7-6-61 obligate nonprofit corporations

 in the process of either voluntary dissolution or court liquidation to pay their creditors

 first, before any funds can be transferred to other charities under the doctrine of cy pres

 or any other rationale.

        397.   Section 7-6-50 of the Rhode Island General Laws sets forth the procedure

 whereby a nonprofit corporation may voluntarily wind up its affairs and dissolve, and

 requires that notice be given to all creditors and that assets must be distributed in

 accordance with Section 7-6-51.

        398.   Section 7-6-51 of the Rhode Island General Laws sets forth the specific

 order of application and distribution of assets applicable to a nonprofit corporation in

 voluntary dissolution, and provides that all of the nonprofit corporation’s assets must be

 used to pay creditors, even assets subject to charitable restrictions, and even assets

 conveyed to the nonprofit corporation under the express condition that they be re-

 conveyed in the event of dissolution:

               § 7-6-51. Distribution of assets.

               The assets of a corporation in the process of dissolution shall be applied
               and distributed as follows:

               (1) All liabilities and obligations of the corporation shall be paid and
               discharged, or adequate provision shall be made for their payment
               and discharge;

               (2) Assets held by the corporation upon condition requiring return,
               transfer, or conveyance, which condition occurs by reason of the
               dissolution, shall be returned, transferred, or conveyed in accordance with
               the requirements;

               (3) Assets received and held by the corporation subject to limitations
               permitting their use only for charitable, religious, eleemosynary,
               benevolent, educational, or similar purposes, but not held upon a condition
               requiring return, transfer, or conveyance by reason of the dissolution, shall
                                                   119
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 123 of 168 PageID #: 1361



               be transferred or conveyed to one or more domestic or foreign
               corporations, societies, or organizations engaged in activities substantially
               similar to those of the dissolving corporation, pursuant to a plan of
               distribution adopted as provided in this chapter or as otherwise provided in
               its articles of incorporation or bylaws;

               (4) Any other assets shall be distributed in accordance with the provisions
               of the articles of incorporation or the bylaws to the extent that the articles
               of incorporation or bylaws determine the distributive rights of members, or
               any class or classes of members, or provide for distribution to others;

               (5) Any remaining assets may be distributed to any persons, societies,
               organizations, or domestic or foreign corporations, whether for profit or
               nonprofit, that may be specified in a plan of distribution adopted as
               provided in this chapter.

               [Emphasis supplied]

        399.   The same order of payment applies to court-approved liquidations of

 nonprofit corporations. Section 7-6-61 of the Rhode Island General Laws sets forth the

 “procedure in liquidation of corporation by court,” and sub-section (c) essentially mirrors

 the above-quoted provisions of R.I. Gen. Laws §7-6-50, as follows:

               (c) The assets of the corporation or the proceeds resulting from a sale,
               conveyance, or other disposition of the assets shall be applied and
               distributed as follows:

                      (1) All costs and expenses of the court proceedings and all
                      liabilities and obligations of the corporation shall be paid,
                      satisfied, and discharged, or adequate provision shall be made
                      for that;

                      (2) Assets held by the corporation upon condition requiring return,
                      transfer, or conveyance, which condition occurs because of the
                      dissolution or liquidation, shall be returned, transferred, or
                      conveyed in accordance with the requirements;

                      (3) Assets received and held by the corporation subject to
                      limitations permitting their use only for charitable, religious,
                      eleemosynary, benevolent, educational, or similar purposes, but not
                      held upon a condition requiring return, transfer, or conveyance by

                                                120
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 124 of 168 PageID #: 1362



                       reason of the dissolution or liquidation, shall be transferred or
                       conveyed to one or more domestic or foreign corporations,
                       societies, or organizations engaged in activities substantially similar
                       to those of the dissolving or liquidating corporation as the court
                       directs. . . .

                       [Emphasis supplied]

        400.    Thus, whether pursuant to voluntary dissolution or court approved

 liquidation, the assets of a non-profit corporation must be applied first to satisfy the

 corporation’s liabilities and obligations, and, until that is accomplished and creditors are

 paid in full, no assets can be transferred to anyone else, by cy pres petition or

 otherwise.

        401.    However, Defendants SJHSRI, RWH, and CC Foundation intentionally

 frustrated enforcement of the statutory payment priorities by repeatedly

 misrepresenting, first to the Attorney General, and then to the court in the 2015 Cy Pres

 Proceeding, that all of their liabilities, including their pension liabilities, would be

 “satisfied” and “paid” from other assets.

        402.    Notably, nowhere in their application to the Attorney General for approval

 of the 2014 Asset Sale, or in their 2015 Cy Pres Petition, did Defendants SJHSRI,

 RWH, or CCCB say that these other assets would only “partially satisfy,” or “partially

 pay” the pension obligation, or employ similar language that would imply or even hint to

 the Attorney General or the court that the funds would be insufficient to fully satisfy

 those liabilities. The individuals who made these false and misleading

 misrepresentations and omissions were most immediately the same set of lawyers who

 acted on behalf of all of Defendants SJHSRI, RWH, and CC Foundation in the Cy Pres

 proceedings, which also indicated CCCB’s total control over CC Foundation. They also

 included Donald McQueen, who was purporting to act as the chairman of CC
                                                   121
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 125 of 168 PageID #: 1363



 Foundation, and who had direct, personal knowledge of the grossly underfunded status

 of the Plan from his prior membership in CCCB’s board of trustees, in which he was a

 member of the executive committee and the finance, audit, and compliance committee.

 These misrepresentations and omissions were in furtherance of the common fraud and

 conspiracy of Defendants SJHSRI, RWH, CCCB, Angell, Corporation Sole, Diocesan

 Service, Diocesan Administration, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East to conceal the underfunded status of the Plan and to put assets beyond

 the reach of Plan participants. As such, these misrepresentations and omissions

 constituted false statements of material fact by Defendants SJHSRI, RWH, CCCB,

 Angell, Corporation Sole, Diocesan Service, Diocesan Administration, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East.

       403.   In reliance on these misrepresentations and material omissions, the court

 approved the 2015 Cy Pres Petition on April 20, 2015.

       404.   On the basis of the court’s order, SJHSRI, RWH, and CCCB in or about

 May and June 2015 transferred $8,227,916.77 to CC Foundation.

       405.   From those funds, CC Foundation subsequently transferred

 $8,199,266.47 to the RI Foundation as follows:

              May 28, 2015:       $5,752,655.00

              May 29, 2015:       $1,974,537.44

              June 3, 2015:       $272,074.03

              Nov. 17, 2015:      $200,000.00



                                             122
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 126 of 168 PageID #: 1364



       406.   Rhode Island Foundation thereafter remitted $864,846.00 to

 CC Foundation as follows:

              Dec. 15, 2017:       $174,515.00

              Dec. 15, 2016:       $341,945.00

              Dec. 15, 2017:       $348,386.00

       407.   As of December 31, 2017, CC Foundation’s fund balance at Rhode Island

 Foundation was $8,760,556.01, including investment returns.

       408.   The April 20, 2015 Order also applied to income and capital distributions

 from third party trusts that SJHSRI and RWH expected to receive in the future, and

 required that certain of those payments should go to CC Foundation.

       409.   The 2015 Cy Pres Proceeding is still pending. As noted above, Plaintiffs

 have been permitted to intervene in that proceeding, and ask the Superior Court to

 vacate the April 20, 2015 order, and order that the funds transferred pursuant to the

 Petition be held pending the outcome of the proceeding in this Court or in the State

 Action.


 G.    FACTS CONCERNING SUCCESSOR LIABILITY

       410.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East purchased

 the assets of SJHSRI knowing that SJHSRI had a defined benefit pension plan.

       411.   Prior to the asset sale, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East intended to operate New Fatima Hospital at the same location, under the

 same name of Fatima Hospital.


                                               123
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 127 of 168 PageID #: 1365



       412.   Prior to the asset sale, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East intended to operate New Roger Williams Hospital at the same location,

 under the same name of Roger Williams Hospital.

       413.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East also

 intended to identify themselves to employees, patients, and the public under the

 fictitious name which was the same name under which SJHSRI, RWH, and CCCB had

 operated Old Fatima Hospital and Old Roger Williams Hospital.

       414.   At 10:17 a.m. on June 20, 2014, which was the day that the 2014 Asset

 Sale closed, CharterCARE Health Partners filed articles of amendment with the Rhode

 Island Secretary of State, changing its name from CharterCARE Health Partners to

 Chartercare Community Board.

       415.   One minute later, at 10:18 a.m. on June 20, 2014, Prospect Chartercare

 filed a “fictitious business name statement” with the Rhode Island Secretary of State,

 stating that it would operate under the “fictitious name” of CharterCARE Health

 Partners, which was the same name under which SJHSRI, RWH, and CCCB had

 operated Old Fatima Hospital and Old Roger Williams Hospital from 2009 right up to the

 day of the closing of the 2014 Asset Sale.

       416.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East also knew

 and intended that all of SJHSRI’s and RWH’s employees would be transferred to the

 employment of Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and/or Prospect East as a

                                               124
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 128 of 168 PageID #: 1366



 continuation of their employment, with their starting wages and salaries based on their

 final wages and salaries while employed by SJHSRI and RWH, and with seniority based

 on their original date of hire by SJHSRI and RWH.

       417.   Indeed, the Asset Purchase Agreement that was the basis for the asset

 sale and the approvals under the Hospital Conversions Act obligated Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East to do just that:

              8.2 Employment Terms Employee Benefits.

              The Transferred Employees shall be hired by the Company or a Company
              Subsidiary (as applicable) at base salaries and wages equal to their base
              salaries and wages as of the Closing Date. The Transferred Employees
              shall retain their seniority status for purposes of benefits, and their salaries
              or wages as of the Closing Date shall provide the base for future salary
              adjustments, if any, thereof. Each Transferred Employee will be treated by
              the Company or the Company Subsidiary (as applicable) as employed as
              of such individual’s initial hire date at the Facilities for all purposes
              regarding seniority, except as otherwise required by Law or collective
              bargaining agreement assumed by the Company. Subject to the right to
              terminate any Company employee benefit plan and/or restrictions
              provided under any collective bargaining agreement assumed by the
              Company, the Company and the Company Subsidiaries as of the

              Closing Date will provide benefits to Transferred Employees at benefit
              levels substantially comparable to those provided under the Seller Plans
              immediately prior to Closing, including but not limited to qualified
              retirement plans (except that the Company and the Company Subsidiaries
              shall not be required to offer a defined benefit plan), vacation, sick leave,
              holidays, health insurance, life insurance, 401(k) plan (in Iieu of similar
              plans that were offered by Sellers based on their tax exempt status but are
              not available to the Company) and policies of the Company and the
              Company Subsidiaries for which each Transferred Employee is eligible.

 Asset Purchase Agreement § 8.2(a).




                                                125
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 129 of 168 PageID #: 1367



        418.   As noted above, after the 2014 Asset Sale, the personnel department for

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger

 Williams, Prospect Medical Holdings, and Prospect East continued to advise Plan

 participants concerning the Plan. Indeed, immediately after the 2014 Asset Sale, the

 same person who was in charge of that department for SJHSRI, RWH, and CCCB prior

 to the asset sale took over those duties for Prospect Chartercare, Prospect Chartercare

 St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East operating under the fictitious name CharterCARE Health Partners.

        419.   Thus, to employees it appeared that nothing had changed with respect to

 their benefits, or administration of the Plan.

        420.   The Asset Purchase Agreement actually defined Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East as “successor employer[s],” at least for tax

 purposes:

               The Parties acknowledge and agree that each of the Company and each
               Company Subsidiary constitutes a “successor employer” within the
               meaning of Code Section 3121(a)(1) and Code Section 3306(a)(1)and the
               regulations thereunder for federal and state income tax and employment
               tax purposes.

 Asset Purchase Agreement § 8.2(c).

        421.   After the Department of Health and Attorney General approved the asset

 sale, but without informing these state agencies, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East demanded that employees sign an arbitration agreement

 prepared by Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East.
                                                  126
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 130 of 168 PageID #: 1368



           422.   That mandatory “agreement” purported to obligate employees to arbitrate

 all claims arising out of their employment, arguably including even claims arising out of

 their previous employment by SJHSRI, and to waive their rights to proceed by class

 action.

           423.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East informed

 these employees that they would not be hired if they did not sign the arbitration

 agreement.

           424.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East were not

 permitted to compel employees to sign the arbitration agreement as a condition of their

 being hired, because those entities already had the contractual (and regulatory)

 obligation to hire the former employees of SJHSRI, RWH, and CCCB on essentially the

 same terms as they were previously employed, which did not include an agreement to

 arbitrate or any waiver of rights.

           425.   However, Prospect Chartercare, Prospect Chartercare St. Joseph,

 Prospect Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East

 did not inform these employees that Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East could not make their agreement a condition of their employment.

           426.   Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East also did not

 inform these employees of other facts the employees needed to know in order to

 evaluate the requirement that they sign the arbitration agreement, including but not

                                                 127
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 131 of 168 PageID #: 1369



 limited to that the employees had pre-existing and valid claims arising out of the fact

 that the Plan was severely underfunded, that Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East and the other Defendants were involved in fraudulent

 schemes to strip assets from SJHSRI that were needed to fund the Plan and to

 fraudulently preserve Church Plan status for the Plan, that the employees already had

 the existing right to assert their claims in a class action, and that arbitration of those

 claims would deprive them of a meaningful remedy.

        427.   The terms of the arbitration agreement itself were grossly overreaching

 and the rights it gave the employees were largely illusory. For example, the agreement

 obligated Plan participants and “the Company” to arbitrate all claims between them,

 whether asserted by the employee against the company, or vice versa. However, “the

 Company” was defined to include the following entities and individuals:

               Prospect CharterCare LLC and/or any of its related entities, holding
               companies, parents, subsidiaries, divisions, officers, shareholders,
               directors, employees, agents, vendors, contractors, doctors, patients,
               insurers, predecessors, successors, and assigns.

 Accordingly, it purported to obligate an employee to arbitrate claims the employee had

 against any other employees, any doctors, any patients, and any hospital vendors or

 contractors. It also purported to entitle the employee to demand that all of those entities

 and individuals arbitrate any claims they may have against the employee, such as

 malpractice claims asserted by a patient against a nurse or other health care provider.

 Of course, those entities and individuals would not be bound by the arbitration

 agreement, so in practice it would be one-sided, and only apply to the employee’s

 claims against those individuals and entities.


                                                  128
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 132 of 168 PageID #: 1370



         428.    The demand that employees sign the arbitration agreement was itself

 fraudulent, and part of the fraud and the fraudulent conspiracy between and among all

 Defendants.

         429.    The Asset Purchase Agreement attempted to carve-out successor liability

 for the Plan, but such carve-outs are unenforceable if the requirements for successor

 liability are satisfied.

         430.    Thus, Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East have

 successor liability for the Plan, both under federal common law applicable to Plan

 participant claims based on ERISA or, if ERISA is not applicable, under state common

 law of successor liability.

         431.    Notwithstanding the formal documentation creating a limited liability

 company controlled primarily by Prospect East, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East have repeatedly referred to the relationship between

 CCCB and Prospect Medical Holdings and held themselves out as joint venturers, in

 statements to employees, to the public, to the regulatory agencies that approved the

 2014 Asset Sale, and to the court that approved the 2015 Cy Pres Petition. For

 example:

                 a.         Prospect Medical Holdings’s website states: “Through a joint
                            venture agreement, Prospect became the majority owner of
                            CharterCARE but shares governance of the hospitals equally with
                            CharterCARE Community Board.”

                 b.         The cy pres petition filed on January 13, 2015 by CC Foundation,
                            RWMC, and SJHSRI states: “On June 20, 2014, a closing on the
                            transaction approved by the Rhode Island Department of Health
                            (‘DOH’) and Rhode Island Attorney General's Office (‘AG’) occurred
                            in which certain of the assets of CCCB, RWH and SJHSRI were
                                                       129
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 133 of 168 PageID #: 1371



                    transferred to the newly formed for-profit joint venture between
                    CCCB and Prospect Medical Holdings, Inc. (‘PMH’) known as
                    Prospect CharterCARE, LLC, and its affiliates (the ‘Joint Venture’).”

              c.    A June 17, 2014 letter from the U.S. Department of Health and
                    Human Services to SJHSRI states: “As described in your letter [of
                    May 15], CharterCARE Health Partners (CCHP), the parent of
                    SJHSRI, will enter into a joint venture arrangement with Prospect
                    Medical Holdings, Inc. (PMH), pursuant to a September 24, 2013
                    arrangement that has now been approved by the Rhode Island
                    Attorney General and the Rhode Island Department of Health. As
                    part of this arrangement, all operating assets held by members of
                    the CCHP system, including SJHSRI, will be transferred to limited
                    liability companies owned by Prospect CharterCARE, LLC, the joint
                    venture entity. . . .”

              d.    CCCB’s 2013 Form 990 states: “THE BOARD OF DIRECTORS
                    BELIEVES THAT SUFFICIENT SAFEGUARDS EXIST TO
                    ENSURE THAT THEIR EXEMPT STATUS IS PROTECTED BOTH
                    THROUGH THE APPOINTMENT PROVISIONS IN THE
                    PROSPECT CHARTERCARE LLC JOINT VENTURE
                    AGREEMENT AND CONDITIONS IMPOSED BY THE RHODE
                    ISLAND ATTORNEY GENERAL AND THE RHODE ISLAND
                    COMMISSIONER OF HEALTH.”

              e.    The March 18, 2013 Letter of Intent executed by both CCCB and
                    Prospect Medical Holdings states: “The purpose of this letter of
                    intent (the ‘Letter’) is to set forth certain non-binding understandings
                    and certain binding agreements by and between CharterCARE
                    Health Partners (‘Seller’) and Prospect Medical Holdings, Inc.
                    (‘Prospect’) with respect to the creation of a joint venture (‘Newco’)
                    whereby Seller will sell certain assets and operations of Seller to
                    Newco, as more particularly described in the attached term sheet
                    (the ‘Term Sheet’), incorporated herein by reference.”

              f.    A May 20, 2014 email blast from CCCB’s president Kenneth
                    Belcher states: “Today Dr. Michael Fine, Director of the Department
                    of Health, followed Friday’s decision by the Attorney General and
                    approved our Hospital Conversion[s] Act and Change in Effective
                    Control applications. This was the final regulatory hurdle toward
                    the successful completion of our joint venture agreement with
                    Prospect Medical Holdings. . . . We are now prepared to plan the
                    final closing which involves executing the financial and legal
                    documents to make the joint venture agreement official.”

       432.   Insofar as Prospect Chartercare was a joint venture, Prospect East,

 Prospect Medical Holdings, and CCCB share the liabilities of Prospect Chartercare, and

                                              130
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 134 of 168 PageID #: 1372



 have successor liability for the Plan, both under ERISA and, if ERISA is not applicable,

 under state common law of successor liability and joint ventures.


 H.    FURTHER STRIPPING OF SJHSRI’S ASSETS THROUGH THE ASSET PURCHASE ON OR
       ABOUT JUNE 20, 2014

       433.   On September 24, 2012, Prospect Medical Holdings through its CEO Sam

 Lee sent a Letter of Intent to the executive leadership of CCHP (consisting of Kenneth

 Belcher and Edwin Santos) proposing a transaction whereby Prospect Medical Holdings

 and CCHP would establish a new “joint venture” entity (“Newco”) to acquire the assets

 of SJHSRI, RWMC, and other entities owned by CCCB. That Letter of Intent included

 the provisos that in return for the asset sale, “[CCCB] shall receive a 15% membership

 interest in Newco,” and that “the pension liability of SJHSRI as reflected on [CCCB]’s

 financial records will not be assumed by Newco.”

       434.   On March 13, 2013, the executive committee of CCCB’s board of trustees

 (present were Edwin Santos, Kenneth Belcher, Joseph DiStefano, Elaine Jones, Donald

 McQueen, Daniel Ryan, and Sheri Smith) convened with staff (consisting of Otis Brown,

 Michael Conklin, Kim O’Connell, and Darleen Souza) to discuss letters of intent that had

 been solicited from potential suitors. Mr. Belcher informed the committee and other

 attendees that one of the non-Prospect suitors (LHP Hospital Group) “wanted to fully

 fund the pension plan.” In other words, the Plan participants would be protected.

       435.   On March 14, 2013, SJHSRI’s board of trustees met (present were Msg.

 Theroux, Rev. Robert Forcier, Kenneth Belcher, Leslie Martineau, Joseph Mazza, Ellen

 McCarty, Roberto Ortiz, Nancy Rogers, and Joseph Samartano with guests Michael

 Conklin, Patricia Nadle, and Kimberly O’Connell). Mr. Belcher informed the board that

 CCCB’s board had “made the recommendation to move forward with Prospect.”

                                               131
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 135 of 168 PageID #: 1373



        436.   On March 18, 2013, CCCB (through Kenneth Belcher and Edwin Santos)

 and Prospect Medical Holdings (through CEO Sam Lee) executed a new “LETTER OF

 INTENT” stating, inter alia:

               The purpose of this letter of intent (the “Letter”) is to set forth certain non-
               binding understandings and certain binding agreements by and between
               CharterCARE Health Partners (“Seller”) and Prospect Medical Holdings,
               Inc. (“Prospect”) with respect to the creation of a joint venture (“Newco”)
               whereby Seller will sell certain assets and operations of Seller to Newco,
               as more particularly described in the attached term sheet (the “Term
               Sheet”), incorporated herein by reference.

                                               *         *    *

               1.     Form of Transaction

               a)     CharterCare Health Partners, a Rhode Island 501(c)(3) corporation
               (“Seller”), operates two acute care hospitals and certain related health
               care businesses in Providence, Rhode Island and surrounding
               communities (the “Business”).

               b)       A newly established limited liability company (“Newco”), to be
               owned 85% by Prospect Medical Holdings, Inc. (“Prospect”), and 15% by
               Seller, will purchase substantially all of the assets, liabilities and
               operations of the Business, other than the Excluded Assets and Excluded
               Liabilities (the “Purchased Assets”) from the Seller.

                                               *         *    *

               3.     Purchase Price

               a)     In exchange for the Purchased Assets, Newco shall

               i)     Pay to Seller $45 million in cash at closing, $31 million of which will
               be applied to extinguish Seller’s existing long-term debt and other
               obligations, and $14 million of which will be earmarked to strengthen the
               cash position of St. Joseph Health Services of Rhode Island’s (“SJHSRI”)
               pension plan;

               ii)    Issue to Seller 15% of the equity of Newco;

                                               *         *    *

                                                   132
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 136 of 168 PageID #: 1374



       437.   As Exhibit A to the March 18, 2013 Letter of Intent, CCHP and Prospect

 Medical Holdings attached a “CharterCARE Health Partners Balance Sheet” dated

 “1/31/13” which stated that “Pension Liability” in the amount of “89,536,553” dollars was

 “Retained by CharterCARE”.

       438.   At the time of the sale, CCCB was in essence a holding company whose

 assets consisted primarily of its ownership interests in SJHSRI and RWH, and whose

 only business was managing the operations of Fatima Hospital and Roger Williams

 Hospital for its subsidiaries SJHSRI and RWH. In addition, CCCB owned all of the

 shares of certain other medical providers. However, the closing on or about June 20,

 2014 did not transfer ownership in CCCB or any of its subsidiaries, or any cash CCCB

 had retained, and provided for the transfer of the assets of, rather than CCCB’s

 ownership interests in, the companies.

       439.   As noted above, SJHSRI and RWH, not CCCB, owned the real estate and

 all of the assets used in operating Old Fatima Hospital and Old Roger Williams Hospital.

       440.   Thus, virtually all of the personal property and real property transferred on

 or about June 20, 2014 was owned both historically and immediately prior to the sale by

 CCCB’s various subsidiaries, primarily SJHSRI and RWH, and not by CCCB, such that

 virtually all of the actual consideration provided by the sellers came from CCCB’s

 subsidiaries, including SJHSRI and RWH, not from CCCB.

       441.   The consideration that Prospect East provided at the closing on or about

 June 20, 2014 included 15% of the shares of Prospect Chartercare.

       442.   The fair market value of that 15% at the time of the asset sale was at least

 $6,640,000 according to Prospect Chartercare’s own audited financials.



                                               133
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 137 of 168 PageID #: 1375



        443.   The Asset Purchase Agreement had provided that CCCB would receive

 those shares, as follows:

               Sellers have designated CCHP (the “Seller Member”) to be the holder of
               the units representing the Company’s limited liability company
               memberships on behalf of all Sellers to be issued as partial consideration
               in respect of the sale by Sellers of the Purchased Assets.

        444.   The consideration that Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect Chartercare Roger Williams, Prospect Medical Holdings, and

 Prospect East provided in return for the assets included the undertaking to provide long

 term working capital of $50,000,000, and ordinary working capital of $10,000,000 per

 year, which conferred a benefit on CCCB as 15% shareholder in the additional amount

 of $9,479,000, according to Prospect Chartercare’s own audited financials.

        445.   Thus, notwithstanding that CCCB provided virtually none of the

 consideration for the transaction, the parties consummated the transaction so that

 CCCB obtained all of the 15% interest in Prospect Chartercare, totaling a fair market

 value of at least $15,919,000. Although it was and should have been their property,

 SJHSRI and RWH kept none of that interest, and, therefore, that valuable asset was not

 available to satisfy claims of Plan participants, the Plan, or any other creditors of

 SJHSRI.

        446.   In addition to improperly diverting at least $15,919,000 from the creditors

 of RWH and SJHSRI, Defendants SJHSRI, RWH, CCCB, Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East agreed to place unreasonable conditions and

 restrictions on alienability on the 15% interest in Prospect Chartercare in the hands of




                                                 134
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 138 of 168 PageID #: 1376



 Defendant CCCB, to further improperly protect that asset from the creditors of RWH and

 SJHSRI.

       447.   The due diligence performed by Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect Medical

 Holdings, and Prospect East in connection with the Asset Purchase Agreement included

 requiring that CCCB provide consolidated financials reporting on the assets and

 liabilities of CCCB and its various subsidiaries, and buyers in fact received such

 financials prior to entering into the Asset Purchase Agreement.

       448.   Accordingly, based upon those financials, at the time the Asset Purchase

 Agreement was entered into, all of the defendants knew that the combined estimated

 liabilities of the sellers, including CCCB, SJHSRI, and RWH, exceeded their combined

 estimated assets by approximately $30,000,000, and that the estimated liabilities of

 SJHSRI alone exceeded SJHSRI’s assets by over $70,000,000, all as a result of the

 unfunded liabilities of the Plan, such that CCCB, SJHSRI, and RWH were already

 insolvent when they entered into the Asset Purchase Agreement and when the 2014

 Asset Sale took place.

       449.   This knowledge was actually adverted to in the Asset Purchase

 Agreement, in which Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East as Buyers

 made the unqualified representations and warranties that they “were not now insolvent

 and will not be rendered insolvent by any of the Transactions,” whereas SJHSRI, RWH,

 and CCCB as Sellers made only the following qualified representation and warranty:

              4.29 Solvency. After exclusion of Liabilities associated with the
              retirement plan due to their uncertainty of amount: (i) Sellers are not
              now insolvent and will not be rendered insolvent by any of the

                                                135
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 139 of 168 PageID #: 1377



               Transactions; (ii) Sellers have, and immediately after giving effect to the
               Transactions, will have, assets (both tangible and intangible) with a fair
               saleable value in excess of the amount required to pay their Liabilities as
               they come due; and (iii) Sellers have adequate capital for the conduct of
               their business and discharge of their debts. . . .

               [Emphasis supplied]

        450.   By this express exclusion of pension liabilities from the sellers’ warranty of

 solvency, all of the parties to the transaction signaled their actual knowledge that these

 liabilities rendered SJHSRI, RWH, and CCCB insolvent, such that the transfer of the

 assets of SJHSRI, RWH, and CCCB constituted a fraudulent transfer.

        451.   All of the Defendants sought and intended that the transactions would strip

 SJHSRI of all of its real estate and operating assets, and transfer value to CCCB in the

 amount of at least $15,919,000 that (they schemed) would be shielded from SJHSRI’s

 liability to the Plan participants, including the rights of the Plan participants to have all of

 these assets applied to reduce the deficit in the Plan.


                                       CAUSES OF ACTION

                          COUNT I (ERISA, MINIMUM FUNDING)

        452.   Plaintiffs repeat and reallege paragraphs 1-210, 218-223, 227-234, 240-

 247, 270, 282, and 410-432.

        453.   29 U.S.C. § 1132(a)(3), permits a fiduciary, plan participant, or beneficiary

 to bring a suit to obtain appropriate equitable relief to enforce the provisions of Title I of

 ERISA or to enforce the terms of a plan, or to redress such violations.

        454.   29 U.S.C. § 1082 establishes minimum funding standards for defined

 benefit plans that require employers to make minimum contributions to their plans so




                                                  136
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 140 of 168 PageID #: 1378



 that each plan will have assets available to fund plan benefits if the employer

 maintaining the plan is unable to pay benefits out of its general assets.

          455.   As the employer maintaining the plan, SJHSRI was responsible for making

 the contributions that should have been made pursuant to 29 U.S.C. § 1082, at a level

 commensurate with ERISA’s requirements.

          456.   SJHSRI has failed to make contributions in satisfaction of the minimum

 funding standards of 29 U.S.C. § 1082.

          457.   By failing to make the required contributions to the Plan, SJHSRI violated

 29 U.S.C. § 1082.

          458.   As a result of SJHSRI’s failure to fund the Plan in accordance with

 ERISA’s minimum funding standards, Plaintiffs pensions will be lost or at least severely

 reduced.

          459.   RWH and CCCB are jointly and severally liable for SJHSRI’s failure to

 make the minimum contributions, because they are members of the same control group

 pursuant to 29 U.S.C. § 1082(b)(2), their corporate forms should be disregarded to

 avoid fraud, and they agreed to be responsible therefore and are estopped to deny such

 liability.

          460.   CC Foundation is also jointly and severally liable for SJHSRI’s failure to

 make the minimum contributions, because it is a member of the same control group

 pursuant to 29 U.S.C. § 1082(b)(2).

          461.   Prospect Chartercare, Prospect East, Prospect Medical Holdings,

 Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams are the

 successors of SJHSRI, CCCB, and RWH, and are members of the same control group,

 and are liable for SJHSRI’s failure to make contributions.

                                                  137
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 141 of 168 PageID #: 1379



        WHEREFORE Plaintiffs pray that the Court that judgment be entered against

 Defendants SJHSRI, CCCB, RWH, Prospect Chartercare, Prospect East, Prospect

 Medical Holdings, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger

 Williams, and request that the Court award the following relief:

        A.     Certifying this action as a class action pursuant to Fed. R. Civ. P. 23;

        B.     Declaring that the Plan is an employee benefit plan within the meaning of

 29 U.S.C. § 1002(2), is a defined benefit plan within the meaning of 29 U.S.C.

 § 1002(35), and is not a Church Plan within the definition of 29 U.S.C. § 1002(33);

        C.     Ordering Defendants SJHSRI, CCCB, RWH, Prospect Chartercare,

 Prospect East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and

 Prospect Chartercare Roger Williams to fund the Plan in accordance with ERISA’s

 funding requirements;

        D.     Requiring Defendants SJHSRI, CCCB, RWH, Prospect Chartercare,

 Prospect East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and

 Prospect Chartercare Roger Williams to make the Plan whole for all contributions that

 should have been made pursuant to ERISA funding standards, and for interest and

 investment income on such contributions, and requiring said Defendants to disgorge

 any profits accumulated as a result of their fiduciary breaches;

        E.     Ordering declaratory and injunctive relief as necessary and appropriate,

 including enjoining the Defendants from further violating the duties, responsibilities, and

 obligations imposed on them by ERISA, with respect to the Plan;

        F.     Awarding, declaring, or otherwise providing Plaintiffs and the Class all

 relief under 29 U.S.C. § 1132(a), or any other applicable law, that the Court deems

 proper, and such appropriate relief as the Court may order, including an accounting,

                                                138
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 142 of 168 PageID #: 1380



 surcharge, disgorgement of profits, equitable lien, constructive trust, reformation of the

 Plan to conform to Defendants’ promises and assurances to participants and

 beneficiaries, reformation of the Plan to comply with ERISA including but not limited to

 the minimum funding provisions of ERISA, equitable estoppel to fund the Plan, or other

 remedy;

        G.     Awarding to Plaintiffs’ counsel attorneys’ fees and expenses as provided

 by the common fund doctrine, 29 U.S.C. § 1132(g), and/or other applicable doctrine;

 and

        H.     Any other relief the Court determines is just and proper.


                    COUNT II (ERISA, BREACH OF FIDUCIARY DUTY)

        462.   Plaintiffs repeat and reallege paragraphs 1-210, 214-224, 232-234, 238-

 247, 250-251, 253-318, 319-381, 389-408, and 433-451.

        463.   At all times that the Plan failed to qualify as a Church Plan, SJHSRI and

 CCCB were fiduciaries of the Plan under ERISA.

        464.   29 U.S.C. § 1104(a)(1) provides that a fiduciary shall discharge his/her

 duties with respect to a plan solely in the interest of the participants and beneficiaries,

 and defraying reasonable expenses of administering the plan, and with the care, skill,

 prudence, and diligence under the circumstances then prevailing that a prudent man

 acting in a like capacity and familiar with such matters would use in the conduct of an

 enterprise of a like character and with like aims.

        465.   29 U.S.C. § 1109 provides, inter alia, that any person who is a fiduciary

 with respect to a plan and who breaches any of the responsibilities, obligations, or

 duties imposed on fiduciaries by ERISA shall be personally liable to make good to the

 plan any losses to the plan resulting from each such breach, and to restore to the plan
                                               139
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 143 of 168 PageID #: 1381



 any profits the fiduciary made through the use of the plan’s assets. 29 U.S.C. § 1109

 further provides that such fiduciaries are subject to such other equitable or remedial

 relief as a court may deem appropriate. 29 U.S.C. § 1002(9) provides that “[t]he term

 ‘person’ means an individual, partnership, joint venture, corporation, mutual company,

 joint-stock company, trust, estate, unincorporated organization, association, or

 employee organization.”

        466.   29 U.S.C. § 1132(a)(2) permits a plan participant, beneficiary, or fiduciary

 to bring a suit for relief under 29 U.S.C. § 1109.

        467.   Defendants SJHSRI and CCCB’s fiduciary duties included but were not

 limited to providing truthful and accurate information concerning the Plan and

 administration of the Plan, including information to help Plan participants decide

 whether to remain with the Plan by accepting and continuing employment with SJHSRI,

 and specifically whether SJHSRI was obligated to fund the Plan and was in fact funding

 the Plan, the extent of SJHSRI’s unfunded liability under the Plan, the security of the

 Plan participant’s benefits under the Plan, and SJHSRI’s rights to terminate the Plan.

        468.   Defendants SJHSRI and CCCB committed breaches of fiduciary duty,

 including but not limited to misrepresenting the funding status and security of the Plan,

 failures to fund the Plan, failures to demand that others fund the Plan, failures to

 administer the Plan in the best interests of its beneficiaries, failures to act honestly and

 loyally, and failures to act in good faith in the best interests of the Plan and its

 participants and with the necessary level of care.

        469.   Plaintiffs have been harmed by these breaches of fiduciary duty.

        WHEREFORE Plaintiffs pray that the Court that judgment be entered against

 Defendants SJHSRI and CCCB and request that the Court award the following relief:

                                                  140
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 144 of 168 PageID #: 1382



        A.     Certifying this action as a class action pursuant to Fed. R. Civ. P. 23;

        B.     Declaring that the Plan is an employee benefit plan within the meaning of

 29 U.S.C. § 1002(2), is a defined benefit plan within the meaning of 29 U.S.C.

 § 1002(35), and is not a Church Plan within the definition of 29 U.S.C. § 1002(33);

        C.     Ordering Defendants SJHSRI and CCCB to fund the Plan in accordance

 with ERISA’s funding requirements;

        D.     Requiring Defendants SJHSRI and CCCB to make the Plan whole for all

 contributions that should have been made pursuant to ERISA funding standards, and

 for interest and investment income on such contributions, and requiring said Defendants

 to disgorge any profits accumulated as a result of their fiduciary breaches;

        E.     Ordering declaratory and injunctive relief as necessary and appropriate,

 including enjoining the Defendants from further violating the duties, responsibilities, and

 obligations imposed on them by ERISA, with respect to the Plan;

        F.     Awarding, declaring, or otherwise providing Plaintiffs and the Class all

 relief under 29 U.S.C. § 1132(a), or any other applicable law, that the Court deems

 proper, and such appropriate relief as the Court may order, including an accounting,

 surcharge, disgorgement of profits, equitable lien, constructive trust, reformation of the

 Plan to conform to Defendants’ promises and assurances to participants and

 beneficiaries, reformation of the Plan to comply with ERISA including but not limited to

 the minimum funding provisions of ERISA, equitable estoppel to fund the Plan, or other

 remedy;

        G.     Awarding to Plaintiffs’ counsel attorneys’ fees and expenses as provided

 by the common fund doctrine, 29 U.S.C. § 1132(g), and/or other applicable doctrine;

 and

                                                141
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 145 of 168 PageID #: 1383



        H.     Any other relief the Court determines is just and proper.


       COUNT III (ERISA, AIDING AND ABETTING BREACHES OF FIDUCIARY DUTY)

        470.   Plaintiffs repeat and reallege paragraphs 1-210, 214-224, 232-234, 238-

 255, 258-318, 320-381, 389-408, 421-428, and 433-451.

        471.   Defendants RWH, Prospect Chartercare, Angell, Corporation Sole,

 Diocesan Administration, Diocesan Service, Prospect Medical Holdings, Prospect East,

 Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams knowingly

 participated in, aided, and abetted breaches of fiduciary duty by Plan fiduciaries.

        472.   29 U.S.C. § 1132(a)(3) provides that a civil action “may be brought by a

 participant, beneficiary, or fiduciary (A) to enjoin any act or practice which violates any

 provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate

 equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

 subchapter or the terms of the plan;”

        WHEREFORE Plaintiffs pray that the Court that judgment be entered against

 Defendants RWH, Prospect Chartercare, Angell, Corporation Sole, Diocesan

 Administration, Diocesan Service, Prospect Medical Holdings, Prospect East, Prospect

 Chartercare St. Joseph, and Prospect Chartercare Roger Williams, and request that the

 Court award the following relief:

        A.     Certifying this action as a class action pursuant to Fed. R. Civ. P. 23;

        B.     Declaring that the Plan is an employee benefit plan within the meaning of

 29 U.S.C. § 1002(2), is a defined benefit plan within the meaning of 29 U.S.C.

 § 1002(35), and is not a Church Plan within the definition of 29 U.S.C. § 1002(33);

        C.     Ordering Defendants RWH, Prospect Chartercare, Angell, Corporation

 Sole, Diocesan Administration, Diocesan Service, Prospect Medical Holdings, Prospect
                                             142
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 146 of 168 PageID #: 1384



 East, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams to

 fund the Plan in accordance with ERISA’s funding requirements;

        D.     Requiring Defendants RWH, Prospect Chartercare, Angell, Corporation

 Sole, Diocesan Administration, Diocesan Service, Prospect Medical Holdings, Prospect

 East, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams to

 make the Plan whole for all contributions that should have been made pursuant to

 ERISA funding standards, and for interest and investment income on such

 contributions, and requiring Defendants to disgorge any profits accumulated as a result

 of their fiduciary breaches;

        E.     Ordering declaratory and injunctive relief as necessary and appropriate,

 including enjoining Defendants RWH, Prospect Chartercare, Angell, Corporation Sole,

 Diocesan Administration, Diocesan Service, Prospect Medical Holdings, Prospect East,

 Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams from further

 violating the duties, responsibilities, and obligations imposed on them by ERISA, with

 respect to the Plan;

        F.     Awarding, declaring, or otherwise providing Plaintiffs and the Class all

 relief under 29 U.S.C. § 1132(a), or any other applicable law, that the Court deems

 proper, and such appropriate relief as the Court may order, including an accounting,

 surcharge, disgorgement of profits, equitable lien, constructive trust, reformation of the

 Plan to conform to Defendants’ promises and assurances to participants and

 beneficiaries, reformation of the Plan to comply with ERISA including but not limited to

 the minimum funding provisions of ERISA, equitable estoppel to fund the Plan, or other

 remedy;



                                                143
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 147 of 168 PageID #: 1385



          G.     Awarding to Plaintiffs’ counsel attorneys’ fees and expenses as provided

 by the common fund doctrine, 29 U.S.C. § 1132(g), and/or other applicable doctrine;

 and

          H.     Any other relief the Court determines is just and proper.


                        COUNT IV (ERISA, DECLARATORY RELIEF)

          473.   Plaintiffs repeat and reallege paragraphs 1-210.

          474.   29 U.S.C. § 1132(a)(3), authorizes a fiduciary, participant or beneficiary to

 bring a civil action to: “(A) enjoin any act or practice which violates any provision of this

 title or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to

 redress such violations or (ii) to enforce any provisions of this title or the terms of the

 plan.”

          475.   As Administrator and Receiver of the Plan, the Receiver is a fiduciary

 entitled to relief under 29 U.S.C. § 1132(a)(3).

          476.   Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule

 of Civil Procedure 57, Plaintiffs seek declaratory relief that the Plan is not a Church Plan

 within the meaning of 29 U.S.C. § 1002(33), and is thus subject to the provisions of Title

 I and Title IV of ERISA.

          WHEREFORE, Plaintiffs demand a declaratory judgment declaring that the Plan

 is not a Church Plan within the meaning of 29 U.S.C. § 1002(33), and is thus subject to

 the provisions of Title I and Title IV of ERISA.


                   COUNT V (FRAUDULENT TRANSFER, § 6-16-4(A)(1))

          477.   Plaintiffs repeat and reallege paragraphs 1-210, 214-224, 227-234, 238-

 255, 258-318, 319-381, 389-408, and 421-428.

                                                    144
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 148 of 168 PageID #: 1386



        478.   At all relevant times Plaintiffs had “claims” against and were “creditors” of

 Defendants SJHSRI, RWH, and CCCB, as defined by R.I. Gen. Laws §§ 6-16-1(3) &

 (4), based upon said Defendants’ violations of ERISA and/or obligations imposed by

 state law.

        479.   Fraudulent transfers were made in connection with various transactions,

 including but not limited to the sale of all of the assets of SJHSRI, RWH, CCCB, and

 related entities to Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, and Prospect East in

 connection with the 2014 Asset Sale, and the transfers by SJHSRI and RWH to CC

 Foundation and by CC Foundation to RI Foundation in connection with the 2015 Cy

 Pres Proceeding, with the actual intent of SJHSRI, CCCB, and RWH as transferors to

 hinder, delay, or defraud their creditors, within the meaning of R.I. Gen. Laws § 6-16-

 4(a)(1).

        480.   Those transfers are subject to avoidance to the extent necessary to satisfy

 Plaintiffs’ claims, in accordance with R.I. Gen. Laws § 6-16-7(a)(1).

        481.   Plaintiffs are entitled to attachment against all of the assets of SJHSRI,

 RWH, CCCB, and related entities that were transferred to Prospect Chartercare,

 Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams, Prospect

 Medical Holdings, and Prospect East, and all of the assets transferred to CC

 Foundation and by CC Foundation to RI Foundation pursuant to the 2015 Cy Pres

 Proceeding, in accordance with R.I. Gen. Laws § 6-16-7(a)(2).

        482.   Prospect Medical Holdings, Prospect East, and Prospect Chartercare are

 persons for whose benefit the transfers were made within the meaning of R.I. Gen.

 Laws § 6-16-8(b)(1), for reasons including but not limited to the fact that Prospect

                                                145
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 149 of 168 PageID #: 1387



 Medical Holdings had a direct and beneficial interest in the 2014 Asset Sale, Prospect

 East owned 85% of Prospect Chartercare, and Prospect Chartercare owned 100% of

 Prospect Chartercare St. Joseph and Prospect Chartercare Roger Williams, and,

 therefore, they are also liable for the value of the assets transferred.

        483.   Plaintiffs are entitled to an injunction against further disposition of the

 property by Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, Prospect East, CC

 Foundation, or the RI Foundation, in accordance with R.I. Gen. Laws § 6-16-7(a)(3)(i).

        484.   Plaintiffs are entitled to any other relief the circumstances may require, in

 accordance with R.I. Gen. Laws § 6-16-7(a)(3)(iii).

        485.   Upon entry of judgment on their claims, Plaintiffs are entitled to levy

 execution on these assets and the proceeds of these assets, in accordance with R.I.

 Gen. Laws § 6-16-7(b).

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment avoiding the transfers, together with a judgment of money damages against

 Defendants SJHSRI, RWH, CCCB, Prospect Medical Holdings, Prospect East, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 and CC Foundation, jointly and severally, plus interest and costs, and order Defendant

 RI Foundation to turn over to Plaintiffs all of the funds it received from CC Foundation,

 and any proceeds thereof, and such other and further relief as may be just.


        COUNT VI (FRAUDULENT TRANSFER, §§ 6-16-4(A)(2) AND/OR 6-16-5(A))

        486.   Plaintiffs repeat and reallege paragraphs 1-210, 214-224, 227-234, 238-

 255, 258-318, 319-381, 389-408, and 421-428.
                                           146
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 150 of 168 PageID #: 1388



        487.   At times when Plaintiffs had “claims” against and were “creditors” of

 Defendants SJHSRI, RWH, and CCCB, as defined by R.I. Gen. Laws §§ 6-16-1(3) &

 (4), fraudulent transfers were made within the meaning of R.I. Gen. Laws §§ 6-16-

 4(a)(2) and/or 6-16-5(a) in connection with various transactions, including but not limited

 to the sale of all of the assets of SJHSRI, RWH, CCCB, and related entities to Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East in connection with the 2014 Asset Sale,

 and the transfers by SJHSRI and RWH to CC Foundation and from CC Foundation to

 the RI Foundation in connection with the 2015 Cy Pres Proceeding:

               a.     within the meaning of R.I. Gen. Laws § 6-16-4(a)(2), inasmuch as
                      transfers were made without receiving a reasonably equivalent
                      value in exchange for the transfers, and the debtor(s) were
                      engaged or were about to engage in a business or a transaction for
                      which the remaining assets of the debtor(s) were unreasonably
                      small in relation to the business or transaction, or the debtor(s)
                      intended to incur, or believed or reasonably should have believed
                      that they would incur, debts beyond their ability to pay as they
                      became due; and/or:

               b.     within the meaning of R.I. Gen. Laws § 6-16-5(a), inasmuch as the
                      debtor(s) made the transfer without receiving a reasonably
                      equivalent value in exchange for the transfer and the debtor(s) was
                      insolvent at that time or the debtor(s) became insolvent as a result
                      of the transfer.

        488.   Those transfers are subject to avoidance to the extent necessary to satisfy

 Plaintiffs’ claims, in accordance with R.I. Gen. Laws §§ 6-16-7(a)(2) and/or 6-16-5(a).

        489.   Plaintiffs are entitled to attachment against all of the assets of Defendants

 SJHSRI, RWH, CCCB, and related entities that were transferred to Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 Prospect Medical Holdings, and Prospect East, and all of the assets transferred




                                                147
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 151 of 168 PageID #: 1389



 pursuant to the 2015 Cy Pres Proceeding, in accordance with R.I. Gen. Laws § 6-16-

 7(a)(2).

        490.   Defendant Prospect Medical Holdings, Prospect East, and Prospect

 Chartercare are persons for whose benefit the transfers were made within the meaning

 of R.I. Gen. Laws § 6-16-8(b)(1), for reasons including but not limited to the fact that

 Prospect Medical Holdings had a direct and beneficial interest in the 2014 Asset Sale,

 Prospect East owned 85% of Prospect Chartercare, and Prospect Chartercare owned

 100% of Prospect Chartercare St. Joseph and Prospect Chartercare Roger Williams,

 and, therefore, they are also liable for the value of the assets transferred.

        491.   Plaintiffs are entitled to an injunction against further disposition of the

 property by Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect

 Chartercare Roger Williams, Prospect Medical Holdings, Prospect East, CC

 Foundation, or the RI Foundation, in accordance with R.I. Gen. Laws § 6-16-7(a)(3)(i).

        492.   Plaintiffs are entitled to any other relief the circumstances may require, in

 accordance with R.I. Gen. Laws § 6-16-7(a)(3)(iii).

        493.   Upon entry of judgment on their claims, Plaintiffs are entitled to levy

 execution on these assets and the proceeds of these assets, in accordance with R.I.

 Gen. Laws § 6-16-7(b).

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment avoiding the transfers, together with a judgment of money damages against

 Defendants SJHSRI, RWH, CCCB, Prospect Medical Holdings, Prospect East, Prospect

 Chartercare, Prospect Chartercare St. Joseph, Prospect Chartercare Roger Williams,

 and CC Foundation, jointly and severally, plus interest, costs, and order Defendant RI

                                                 148
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 152 of 168 PageID #: 1390



 Foundation to turn over to Plaintiffs all of the funds it received from CC Foundation, and

 any proceeds thereof, and such other and further relief as may be just.


   COUNT VII (FRAUD THROUGH INTENTIONAL MISREPRESENTATIONS AND OMISSIONS)

       494.   Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

       495.   Defendants SJHSRI, RWH, CCCB, Angell, Prospect Chartercare,

 Corporation Sole, Diocesan Administration, Diocesan Service, Prospect East, Prospect

 Medical Holdings, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger

 Williams, and each of them, made intentional misrepresentations to Plaintiffs and

 intentionally omitted providing material information under circumstances where said

 Defendants had a duty to speak.

       496.   Plaintiffs reasonably relied upon said Defendants’ misrepresentations and

 omissions.

       497.   Plaintiffs suffered damages thereby.

       WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, Angell,

 Prospect Chartercare, Corporation Sole, Diocesan Administration, Diocesan Service,

 Prospect East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and

 Prospect Chartercare Roger Williams, jointly and severally, plus interest, costs, punitive

 damages, and such other and further relief as may be just.




                                               149
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 153 of 168 PageID #: 1391



                         COUNT VIII (FRAUDULENT SCHEME)

        498.   Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

        499.   Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect

 Chartercare, Corporation Sole, Diocesan Administration, Diocesan Service, Prospect

 East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and Prospect

 Chartercare Roger Williams, and each of them, intentionally defrauded Plaintiffs.

        500.   Plaintiffs relied upon Defendants’ acts, practices, and courses of business

 that operated as a fraud upon Plaintiffs.

        501.   Plaintiffs were defrauded thereby.

        502.   Plaintiffs suffered damages thereby.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB,

 CC Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan

 Administration, Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect

 Chartercare St. Joseph, and Prospect Chartercare Roger Williams, jointly and severally,

 plus interest, costs, punitive damages, and such other and further relief as may be just.


                              COUNT IX (CONSPIRACY)

        503.   Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

        504.   Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect

 Chartercare, Corporation Sole, Diocesan Administration, Diocesan Service, Prospect

 East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and Prospect
                                            150
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 154 of 168 PageID #: 1392



 Chartercare Roger Williams participated in a conspiracy to injure the Plaintiffs, which

 involved the combination of two or more persons to commit an unlawful act or to

 perform a lawful act for an unlawful purpose.

        505.   As a result of this conspiracy, Plaintiffs were damaged.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against all Defendants SJHSRI, RWH, CCCB, CC

 Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan Administration,

 Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus interest,

 costs, punitive damages, and such other and further relief as may be just.


                         COUNT X (ACTUARIAL MALPRACTICE)

        506.   Plaintiffs repeat and reallege paragraphs 1-54, 238-251, 255, 259-264,

 270, 288-297, 298-312, and 323-335.

        507.   Defendant Angell undertook, for a good and valuable consideration, to

 provide actuarial and administrative services to the Plan which included communicating

 directly with Plan participants concerning the Plan and the interests of Plan participants

 concerning the Plan.

        508.   At all times mentioned herein, Defendant Angell had a duty to Plaintiffs to

 conform to the standard of care exercised by the average actuary and provider of

 administrative services to pension plan participants holding itself out as a specialist in

 pension plans.

        509.   Nevertheless, Defendant Angell breached its duty in that it negligently

 provided actuarial and administrative services to the Plan and negligently
                                               151
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 155 of 168 PageID #: 1393



 communicated directly with Plan participants concerning the Plan and the interests of

 Plan participants concerning the Plan.

         510.   As a direct and proximate result of the negligence of Defendant Angell,

 Plaintiffs suffered damages.

         WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, and demand

 judgment against Defendant Angell for damages, plus interest and costs, and such

 other and further relief as may be just.


                          COUNT XI (BREACH OF CONTRACT)

         511.   Plaintiffs repeat and reallege paragraphs 1-57, 211-234, 239, 244-247,

 and 258-318.

         512.   Plaintiffs and Defendant SJHSRI entered into one or more express or

 implied contracts under which Defendant SJHSRI undertook to fully fund and pay all

 pension benefits to which Plaintiffs were entitled, which Defendant SJHSRI breached,

 causing damages to Plaintiffs.

         513.   The contracts between Plaintiffs and Defendant SJHSRI each contained

 an implied covenant of good faith and fair dealing.

         514.   Defendant SJHSRI also breached this covenant, causing damages to

 Plaintiffs.

         WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, and demand

 judgment against Defendant SJHSRI for damages, plus interest and costs.




                                                152
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 156 of 168 PageID #: 1394



                                 COUNT XII (ALTER EGO)

         515.   Plaintiffs repeat and reallege paragraphs 1-381, 387-451, 453-461, 463-

 469, 471-472, 474-476, 478-485, 487-493, 495-497, 499-502, 504-505, 507-510, and

 512-514.

         516.   There is a unity of interest and ownership among Defendants SJHSRI,

 RWH, CCCB, CC Foundation, Prospect Chartercare, Prospect Medical Holdings,

 Prospect Chartercare St. Joseph, and Prospect Chartercare Roger Williams (the “Alter

 Ego Group”), such that the separate personalities of the entities and their members do

 not exist.

         517.   Observance of the corporate form would sanction a fraud, promote

 injustice, or result in inequity.

         518.   Each of Defendants in the Alter Ego Group are directly liable to Plaintiffs

 on one or more claims asserted herein, and the other Defendants in the Alter Ego

 Group are also liable therefore as the alter egos for the Defendants directly liable to

 Plaintiffs.

         WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, CC

 Foundation, Prospect Chartercare, Prospect Medical Holdings, Prospect Chartercare

 St. Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus

 interest, costs, punitive damages, and such other and further relief as may be just.




                                                 153
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 157 of 168 PageID #: 1395



                          COUNT XIII (DE FACTO MERGER)

       519.   Plaintiffs repeat and reallege paragraphs 1-381, 387-451, 453-461, 463-

 469, 471-472, 474-476, 478-485, 487-493, 495-497, 499-502, 504-505, 507-510, 512-

 514, and 516-518.

       520.   There is a continuity of ownership among Defendants SJHSRI, RWH,

 CCCB, Prospect Chartercare, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams (the “De Facto Merger Group”).

       521.   Defendants SJHSRI, RWH, and CCCB have ceased ordinary business

 and dissolved and/or have become in essence empty shells. SJHSRI and RWH went

 from owning and operating a hospital and several other health care facilities with

 hundreds if not thousands of employees to a shell company with no employees in the

 process of dissolution. CCCB went from managing the health care facilities owned and

 operated by SJHSRI and RWH to a shell company with no employees with an

 essentially passive 15% interest in Prospect Chartercare.

       522.   Defendants Prospect Chartercare, Prospect Medical Holdings, Prospect

 Chartercare St. Joseph, and Prospect Chartercare Roger Williams assumed liabilities

 ordinarily necessary for the uninterrupted continuation of the business of SJHSRI,

 RWH, and CCCB.

       523.   There is a continuity of management, personnel, physical location, assets,

 and general business operation among the De Facto Merger Group.

       524.   Each of Defendants in the De facto Merger Group are directly liable to

 Plaintiffs on one or more claims asserted herein, and the other Defendants in the De

 Facto Merger Group are also liable therefore.



                                                 154
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 158 of 168 PageID #: 1396



        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, Prospect

 Chartercare, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus interest,

 costs, punitive damages, and such other and further relief as may be just.


                            COUNT XIV (JOINT VENTURE)

        525.   Plaintiffs repeat and reallege paragraphs 1-381, 387-451, 453-461, 463-

 469, 471-472, 474-476, 478-485, 487-493, 495-497, 499-502, 504-505, 507-510, 512-

 514, 516-518, and 520-524.

        526.   There existed a joint venture between Defendants CCCB, Prospect East,

 and Prospect Medical Holdings (the “Joint Venturers”). As represented to state

 regulators, CCCB and Prospect East have joint control over Fatima Hospital and Roger

 Williams Hospital, through their control of Prospect Chartercare. Moreover, each are

 entitled to share equally in the profits, and can be called upon to make capital

 contributions if needed by the joint venture, in accordance with their percentage

 ownership in the joint venture.

        527.   Each of Joint Venturers is directly liable to Plaintiffs on one or more claims

 asserted herein in which the Joint Venturer acted in furtherance of the joint venture, and

 the other Joint Venturers are also liable therefore.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, and demand a

 judgment of money damages against Defendants CCCB, Prospect East and Prospect


                                                155
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 159 of 168 PageID #: 1397



 Medical Holdings, jointly and severally, plus interest, costs, punitive damages, and such

 other and further relief as may be just.


                          COUNT XV (SUCCESSOR LIABILITY)

        528.   Plaintiffs repeat and reallege paragraphs 1-381, 387-451, 453-461, 463-

 469, 471-472, 474-476, 478-485, 487-493, 495-497, 499-502, 504-505, 507-510, 512-

 514, 516-518, 520-524, and 526-527.

        529.   Both in connection with the 2014 Asset Sale and the transfer of

 approximately $8,200,000 to CC Foundation in connection with the 2015 Cy Pres

 Petition, there was a transfer of corporate assets for less than adequate consideration,

 the new companies continued the business of the transferors; both the transferors and

 the transferees had at least one common officer or director who was instrumental in the

 transfer; and the transfers rendered the transferors incapable of paying their creditors

 because the transferors dissolved either in fact or by law.

        530.   Defendants SJHSRI, RWH, and CCCB are liable to Plaintiffs on one or

 more of the claims asserted herein, for which Defendants CC Foundation, Prospect

 Chartercare, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams are liable to Plaintiff as successors of

 Defendants SJHSRI, RWH, and CCCB.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants CC Foundation, Prospect

 Chartercare, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus interest,

 costs, punitive damages, and such other and further relief as may be just.
                                             156
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 160 of 168 PageID #: 1398



  COUNT XVI (CIVIL LIABILITY UNDER R.I. GEN. LAWS § 9-1-2 FOR VIOLATIONS OF THE
                      RHODE ISLAND HOSPITAL CONVERSIONS ACT)

        531.   Plaintiffs repeat and reallege paragraphs 1-210, 323-381, and 396-414.

        532.   Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect

 Chartercare, Corporation Sole, Diocesan Administration, Diocesan Service, Prospect

 East, Prospect Medical Holdings, Prospect Chartercare St. Joseph, and Prospect

 Chartercare Roger Williams, knowingly violated or failed to comply with one or more

 provision of R.I. Gen. Laws § 23-17.14-1 et seq. or willingly or knowingly gave false or

 incorrect information.

        533.   Said Defendants’ conduct constituted crimes or offenses under R.I. Gen.

 Laws § 23-17.14-30, causing injuries for which Defendants have civil liability under R.I.

 Gen. Laws § 9-1-2.

        534.   Plaintiffs have been damaged as a result.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB,

 CC Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan

 Administration, Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect

 Chartercare St. Joseph, and Prospect Chartercare Roger Williams, jointly and severally,

 plus interest, costs, punitive damages, and such other and further relief as may be just.


  COUNT XVII (CIVIL LIABILITY UNDER R.I. GEN. LAWS § 9-1-2 FOR VIOLATIONS OF 26
                                   U.S.C. § 7206(2))

        535.   Plaintiffs repeat and reallege paragraphs 1-210, 214-224, 227-234, 238-

 255, 258-318, 319-381, 389-408, and 421-428.


                                               157
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 161 of 168 PageID #: 1399



        536.   Corporation Sole, Diocesan Administration, and Diocesan Service aided

 or assisted in, procured, counseled, or advised the preparation or presentation to the

 IRS of Defendant SJHSRI’s Form 990 tax returns, the returns were false as to a

 material matter; and the acts of Corporation Sole, Diocesan Administration, and

 Diocesan Service were willful.

        537.   Said Defendants’ conduct constituted crimes or offenses under 26 U.S.C.

 § 7206(2), causing injuries for which Defendants have civil liability under R.I. Gen. Laws

 § 9-1-2.

        538.   Plaintiffs have been damaged as a result.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, and demand a

 judgment of money damages against Corporation Sole, Diocesan Administration, and

 Diocesan Service, jointly and severally, plus interest, costs, punitive damages, and such

 other and further relief as may be just.


 COUNT XVIII (CIVIL LIABILITY UNDER R.I. GEN. LAWS § 9-1-2 FOR VIOLATIONS OF R.I.
                                 GEN. LAWS § 11-18-1)

        539.   Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

        540.   SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect Chartercare,

 Corporation Sole, Diocesan Administration, Diocesan Service, Prospect East, Prospect

 Medical Holdings, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger

 Williams committed violations of R.I. Gen. Laws § 11-18-1 by knowingly giving to an

 agent, employee, servant in public or private employ, or public official a document in

 respect of which the principal, master, or employer was interested, which contained a

                                               158
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 162 of 168 PageID #: 1400



 statement which was false or erroneous, or defective in an important particular, and

 which, to said Defendants’ knowledge, was intended to mislead the principal, master,

 employer, or state.

       541.   Said Defendants’ conduct constituted crimes or offenses under of R.I.

 Gen. Laws § 11-18-1, causing injuries for which Defendants have civil liability under R.I.

 Gen. Laws § 9-1-2.

       542.   Plaintiffs have been damaged as a result.

       WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, CC

 Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan Administration,

 Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus interest,

 costs, punitive damages, and such other and further relief as may be just.


  COUNT XIX (CIVIL LIABILITY UNDER R.I. GEN. LAWS § 9-1-2 FOR VIOLATIONS OF R.I.
                                 GEN. LAWS § 11-41-4)

       543.   Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

       544.   SJHSRI, RWH, CCCB, CC Foundation, Angell, Prospect Chartercare,

 Corporation Sole, Diocesan Administration, Diocesan Service, Prospect East, Prospect

 Medical Holdings, Prospect Chartercare St. Joseph, and Prospect Chartercare Roger

 Williams committed violations of R.I. Gen. Laws § 11-41-4 by obtaining from another

 designedly, by any false pretense or pretenses, any money or other property, with intent

 to cheat or defraud.

                                               159
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 163 of 168 PageID #: 1401



        545.     Said Defendants’ conduct constituted crimes or offenses under of R.I.

 Gen. Laws § 11-41-4, causing injuries for which Defendants have civil liability under R.I.

 Gen. Laws § 9-1-2.

        546.     Plaintiffs have been damaged as a result.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, CC

 Foundation, Angell, Prospect Chartercare, Corporation Sole, Diocesan Administration,

 Diocesan Service, Prospect East, Prospect Medical Holdings, Prospect Chartercare St.

 Joseph, and Prospect Chartercare Roger Williams, jointly and severally, plus interest,

 costs, punitive damages, and such other and further relief as may be just.


       COUNT XX (LIQUIDATION PURSUANT TO R.I. GEN. LAWS §§ 7-6-60 & -61)

        547.     Plaintiffs repeat and reallege paragraphs 1-381, 387-451, 453-461, 463-

 469, 471-472, 474-476, 478-485, 487-493, 495-497, 499-502, 504-505, 507-510, 512-

 514, 516-518, 520-524, 526-527, 529-530, and 532-534.

        548.     Defendants SJHSRI, RWH, and CCCB are Rhode Island nonprofit

 corporations.

        549.     Each of them has admitted in writing that the claims of Plaintiffs are due

 and owing, and these corporations are insolvent.

        550.     Each of them should be liquidated and their assets shall be applied and

 distributed to pay Plaintiffs’ claims pursuant to R.I. Gen. Laws §§ 7-6-51 & 7-6-61(c)(1).

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, and CCCB, jointly and
                                         160
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 164 of 168 PageID #: 1402



 severally, plus interest, costs, punitive damages, and such other and further relief as

 may be just.


           COUNT XXI (RHODE ISLAND LAW, BREACH OF FIDUCIARY DUTY)

        551.    Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 234, 235-255, 258-318, 320-381, 389-408, 421-428, and 433-451.

        552.    Defendants SJHSRI, CCCB, Angell, Corporation Sole, Diocesan

 Administration, and Diocesan Service all owed Plaintiffs fiduciary duties.

        553.    Defendants SJHSRI, CCCB, Angell, Corporation Sole, Diocesan

 Administration, and Diocesan Service all breached their fiduciary duties to Plaintiffs,

 causing damages.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, CCCB, Angell, Corporation

 Sole, Diocesan Administration, and Diocesan Service, jointly and severally, plus

 interest, costs, punitive damages, and such other and further relief as may be just.


   COUNT XXII (RHODE ISLAND LAW, AIDING AND ABETTING BREACHES OF FIDUCIARY
                                      DUTY)

        554.    Plaintiffs repeat and reallege paragraphs 1-57, 114-210, 214-224, 235-

 381, and 387-451.

        555.    Defendants RWH, CC Foundation, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect East, and Prospect Medical Holdings knowingly

 aided, abetted, and participated in, breaches of fiduciary duty by Defendants SJHSRI,

 CCCB, Angell, Corporation Sole, Diocesan Administration, and Diocesan Service, and

 Defendants SJHSRI, CCCB, Angell, and Corporation Sole, Diocesan Administration,
                                          161
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 165 of 168 PageID #: 1403



 and Diocesan Service knowingly aided, abetted, and participated in, breaches of

 fiduciary duty by each other, causing damages.

        WHEREFORE, Plaintiffs request that the Court certify this action as a class

 action pursuant to Fed. R. Civ. P. 23 and, for themselves and the Class, demand a

 judgment of money damages against Defendants SJHSRI, RWH, CCCB, CC

 Foundation, Angell, Corporation Sole, Diocesan Administration, Diocesan Service,

 Prospect Chartercare, Prospect Chartercare St. Joseph, Prospect East, and Prospect

 Medical Holdings, jointly and severally, plus interest, costs, punitive damages, and such

 other and further relief as may be just.


    COUNT XXIII (DECLARATORY JUDGMENT, LIABILITY AND TURN OVER OF FUNDS,
                               STATE LAW CLAIMS)

        556.   Plaintiffs repeat and reallege paragraphs 477-555.

        557.   There exists an actual and legal controversy between Plaintiffs and

 Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Corporation Sole, Diocesan

 Administration, Diocesan Service, RI Foundation, Prospect Chartercare, Prospect

 Chartercare St. Joseph, Prospect East, and Prospect Medical Holdings, in which

 Plaintiffs have an interest, concerning the causes of action asserted herein in at

 paragraphs 477-555.

        558.   That controversy is ripe for determination, even if there are future

 contingencies that may determine the amount of Plaintiffs’ damages.

        WHEREFORE Plaintiffs demand a declaratory judgment declaring that

 Defendants SJHSRI, RWH, CCCB, CC Foundation, Angell, Corporation Sole, Diocesan

 Administration, Diocesan Service, Prospect Chartercare, Prospect Chartercare St.

 Joseph, Prospect East, and Prospect Medical Holdings, jointly and severally, are liable

                                                162
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 166 of 168 PageID #: 1404



 to Plaintiffs on the causes of action set forth against them in paragraphs 477-555

 herein, and ordering Defendant RI Foundation to turn over to Plaintiffs all of the funds it

 received from CC Foundation, even if the exact quantum of Plaintiffs’ damages cannot

 yet be determined due to these future contingencies.


                                      JURY DEMAND

        Plaintiffs demand a trial by jury on the aforementioned Counts.



                                                  Plaintiffs
                                                  By their Attorneys,


                                                  /s/ Max Wistow
                                                  Max Wistow, Esq. (#0330)
                                                  Stephen P. Sheehan, Esq. (#4030)
                                                  Benjamin Ledsham, Esq. (#7956)
                                                  Wistow, Sheehan & Loveley, PC
                                                  61 Weybosset Street
                                                  Providence, RI 02903
                                                  (401) 831-2700
                                                  (401) 272-9752 (fax)
                                                  mwistow@wistbar.com
                                                  spsheehan@wistbar.com
                                                  bledsham@wistbar.com


 Dated: October 5, 2018




                                                163
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 167 of 168 PageID #: 1405




                                    CERTIFICATE OF SERVICE

         I hereby certify that an exact copy of the within document was electronically filed on
 the 5th day of October, 2018 using the Electronic Case Filing system of the United States
 District Court and is available for viewing and downloading from the Electronic Case Filing
 system. The Electronic Case Filing system will automatically generate and send a Notice
 of Electronic Filing to the following Filing Users or registered users of record:

        Andrew R. Dennington, Esq.                        David A. Wollin, Esq.
        Christopher K. Sweeney, Esq.                      Hinckley Allen & Snyder LLP
        Russell V. Conn, Esq.                             100 Westminster Street, Suite 1500
        Conn Kavanaugh Rosenthal                          Providence, RI 02903-2319
        Peisch and Ford, LLP                              dwollin@hinckleyallen.com
        One Federal Street, 15th Floor
        Boston, MA 02110
        adennington@connkavanaugh.com
        csweeney@connkavanaugh.com
        rconn@connkavanaugh.com
        Preston Halperin, Esq.                            Howard Merten, Esq.
        James G. Atchison, Esq.                           Paul M. Kessimian, Esq.
        Christopher J. Fragomeni, Esq.                    Christopher M. Wildenhain, Esq.
        Dean J. Wagner, Esq.                              Eugene G. Bernardo, II, Esq.
        Shechtman Halperin Savage, LLP                    Partridge Snow & Hahn LLP
        1080 Main Street                                  40 Westminster Street, Suite 1100
        Pawtucket, RI 02860                               Providence, RI 02903
        phalperin@shslawfirm.com                          hm@psh.com
        jatchison@shslawfirm.com                          pk@psh.com
        cfragomeni@shslawfirm.com                         cmw@psh.com
        dwagner@shslawfirm.com                            egb@psh.com
        Steven J. Boyajian, Esq.                          Robert D. Fine, Esq.
        Daniel F. Sullivan, Esq.                          Richard J. Land, Esq.
        Robinson & Cole LLP                               Chace Ruttenberg & Freedman, LLP
        One Financial Plaza, Suite 1430                   One Park Row, Suite 300
        Providence, RI 02903                              Providence, RI 02903
        sboyajian@rc.com                                  rfine@crfllp.com
        dsullivan@rc.com                                  rland@crfllp.com
        Joseph V. Cavanagh, III, Esq.                     David R. Godofsky, Esq.
        Joseph V. Cavanagh, Jr., Esq.                     Emily S. Costin, Esq.
        Lynne Barry Dolan, Esq.                           Alston & Bird LLP
        Blish & Cavanagh LLP                              950 F. Street NW
        30 Exchange Terrace                               Washington, D.C. 20004-1404
        Providence, RI 02903                              david.godofsky@alston.com
        Jvc3@blishcavlaw.com                              emily.costin@alston.com
        jvc@blishcavlaw.com
        lbd@blishcavlaw.com



                                                  164
Case 1:18-cv-00328-WES Document 60 Filed 10/05/18 Page 168 of 168 PageID #: 1406




       Ekwan R. Rhow, Esq.
       Thomas V. Reichert, Esq.
       Bird, Marella, Boxer, Wolpert, Nessim, Drooks,
       Licenberg & Rhow, P.C.
       1875 Century Park East, 23rd Floor
       Los Angeles, CA 90067
       erhow@birdmarella.com
       treichert@birdmarella.com


                                                  /s/ Max Wistow




                                                  165
